Exhibit 10.1

Execution Version

AMENDMENT NO. 4 TO LOAN AGREEMENT

This Amendment No. 4 to Loan Agreement (this “Agreement”), dated as of May 20,
2020, is among KEY ENERGY SERVICES, INC., a Delaware corporation (the
“Company”), KEY ENERGY SERVICES, LLC, a Texas limited liability company (“Key
Energy LLC”, and together with the Company, collectively, “Borrowers” or
“Borrower”), Lenders party to this Agreement constituting Required Lenders and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in such capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrowers, the Lenders from time to time party thereto, the
Administrative Agent, and Bank of America, N.A., as Collateral Agent, are
parties to that certain Loan and Security Agreement dated as of December 15,
2016 (as amended, supplemented, restated or otherwise modified from time to time
prior to the date hereof, the “Existing Loan Agreement”; unless otherwise
defined herein, capitalized terms used herein that are not otherwise defined
herein shall have the respective meanings assigned to such terms in the Amended
Loan Agreement defined below); and

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Existing Loan Agreement, and, subject to
the satisfaction of the conditions set forth herein, the Lenders signatory
hereto and the Administrative Agent are willing to do so, on the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1.    Amendments. Borrower, Lenders party hereto and Administrative Agent agree
that the Existing Loan Agreement shall hereby be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double underlined text) as set forth in Exhibit
A attached hereto (the Existing Loan Agreement as so amended, the “Amended Loan
Agreement”).

1.1    Schedule 1.1 to the Existing Loan Agreement is hereby amended and
restated as Schedule 1.1 to this Agreement; and

2.    Revolving Commitment Reduction. It is hereby acknowledged and agreed that,
pursuant to Section 2.1.4 of the Existing Loan Agreement, Borrowers are deemed
to have given irrevocable notice of a permanent reduction of the Revolving
Commitments in the aggregate amount of $20,000,000, which reduction shall be
applied to each Lender’s Commitment on a ratable basis for all Lenders on the
date hereof. After giving effect to such reduction, the aggregate Revolving
Commitments shall be $50,000,000.

3.    No Other Amendments or Waivers.

This Agreement, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the amendments to the Existing Loan Agreement
set forth in Section 1 hereof, the Existing Loan Agreement shall remain
unchanged and in full force and effect. The execution, delivery, and performance
of this Agreement shall



--------------------------------------------------------------------------------

not operate as a waiver of or as an amendment of, any right, power, or remedy of
Administrative Agent or the Lenders under the Existing Loan Agreement or any of
the other Loan Documents as in effect prior to the date hereof, nor constitute a
waiver of any provision of the Existing Loan Agreement or any of the other Loan
Documents except for the amendments to the Existing Loan Agreement as set forth
in Section 1 hereof. The agreements set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
under the Amended Loan Agreement or other Loan Documents, and shall not operate
as a consent to any further or other matter, under the Loan Documents.

4.    Conditions Precedent. The effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent on the date hereof:

4.1    Execution of Agreement. Each Borrower, Administrative Agent and Lenders
constituting Super Majority Lenders shall have duly executed and delivered this
Agreement.

4.2    Accuracy of Representations and Warranties. All representations and
warranties contained in Section 5 hereof shall be true and correct in all
respects.

4.3    Fees and Expenses. The Administrative Agent shall have received all
reasonable and documented fees and expenses of the Administrative Agent and of
counsel to the Administrative Agent for which invoices (including estimates)
have been presented prior to the date hereof shall have been paid.

4.4    Corporate Authorization. Administrative Agent shall have received a
certificate of a duly authorized officer of each Borrower, certifying that an
attached copy of resolutions authorizing execution and delivery of this
Agreement is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to the credit facility as
amended hereby.

4.5    Absence of Defaults. No Default or Event of Default has occurred and is
continuing or would reasonably be expected to result after giving effect to this
Agreement.

4.6    Initial Cash Flow Forecast. Administrative Agent shall have received a
preliminary cash flow forecast of the Company and its Subsidiaries covering the
13-week period ending July 31, 2020, in Excel format (the “13-Week Forecast”),
which 13-Week Forecast and any amendments thereto shall reflect, for the periods
covered thereby, projected weekly disbursements (in line item detail), cash
receipts (in line item detail), and ending cash for each week covered by the
13-Week Forecast.

5.    Representations and Warranties. Each Borrower hereby jointly and severally
represents and warrants to Administrative Agent and Lenders, that

5.1    the execution, delivery and performance by the Borrowers of this
Agreement:

(a)    are within each Borrower’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
and, if required, equity holder action (including, without limitation, any
action required to be taken by any class of directors or other governing body of
any Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the execution, delivery and performance by
the Borrowers of this Agreement);

 

2



--------------------------------------------------------------------------------

(b)    do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority or any other third Person
(including shareholders or other equity holders or any class of directors or
other governing body, whether interested or disinterested, of any Borrower or
any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of this Agreement or
the consummation of the transactions contemplated hereby, except such as have
been obtained or made and are in full force and effect other than those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, or could not reasonably be expected to have a Material
Adverse Effect;

(c)    will not violate any Sanctions and Applicable Law, any Organic Documents
of any Borrower or any Restricted Subsidiary, or any order of any Governmental
Authority;

(d)    will not violate or result in a default under any Material Contract, or
give rise to a right thereunder to require any payment to be made by any
Borrower or any Restricted Subsidiary; and

(e)    will not result in the creation or imposition of any Lien on any Property
of any Borrower or any Restricted Subsidiary (other than the Liens created by
the Loan Documents).

5.2    this Agreement has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

5.3    no Default or Event of Default has occurred and is continuing.

6.    Reaffirmation. Each of the Borrowers hereby confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect. Each Borrower acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect, and that all of its obligations
thereunder (other than as expressly amended hereby) shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement.

7.    Miscellaneous.

7.1    Captions. Section captions used in this Agreement are for convenience
only, and shall not affect the construction of this Agreement.

7.2    Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

 

3



--------------------------------------------------------------------------------

7.3    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

7.4    Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.

7.5    References. Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

7.6    Loan Document. This Agreement shall be deemed to be and shall constitute
a Loan Document.

7.7    Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Existing Loan Agreement. The Amended Loan Agreement and each
of the Loan Documents remain in full force and effect.

7.8    Entire Agreement. This Agreement constitutes the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

7.9    Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto and each of the other conditions set forth in Section 4 hereof is
satisfied. Delivery of a signature page of this Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: KEY ENERGY SERVICES, INC. By /s/ J. Marshall
Dodson                                              Name: J. Marshall Dodson
Title: Interim Chief Executive Officer, Senior Vice President and Chief
Financial Officer KEY ENERGY SERVICES, LLC. By /s/ J. Marshall
Dodson                                              Name: J. Marshall Dodson
Title: Interim Chief Executive Officer, Senior Vice President and Chief
Financial Officer

[Signature Page to Amendment No. 4 to

Loan Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent
and a Lender By /s/ Ajay Jagsi                                        
                   Name: Ajay Jagsi Title: Vice President

[Signature Page to Amendment No. 4 to

Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By /s/ Brad
Miller                                                          Name: Brad
Miller Title: Vice President

[Signature Page to Amendment No. 4 to

Loan Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By /s/ Mark
Schafer                                                      Name: Mark Schafer
Title: Vice President By /s/ Maria Levy                                         
               Name: Maria Levy Title: Vice President

[Signature Page to Amendment No. 4 to

Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Amendment No. 4 to Loan Agreement

which amends and replaces

Schedule 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Revolver Commitment      Total Commitments  

Bank of America, N.A.

   $
$ 28,000,000.00
20,000,000.00
     $
$ 28,000,000.00
20,000,000.00
 

PNC Bank, National Association

   $
$ 28,000,000.00
20,000,000.00
     $
$ 28,000,000.00
20,000,000.00
 

Siemens Financial Services, Inc.

   $
$ 14,000,000.00
10,000,000.00
     $
$ 14,000,000.00
10,000,000.00
     $
$ 70,000,000.00
50,000,000.00
     $
$ 70,000,000.00
50,000,000.00
 



--------------------------------------------------------------------------------

EXHIBIT A

Amended Loan Agreement

See Attached



--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

Dated as of December 15, 2016

 

 

KEY ENERGY SERVICES, INC., and

KEY ENERGY SERVICES, LLC,

as Borrowers

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Sole Collateral Agent

and

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

 

BANK OF AMERICA, N.A.

as Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

DEFINITIONS; RULES OF CONSTRUCTION

     1  

1.1.  

 

Definitions

     1  

1.2.  

 

Accounting Terms

     43  

1.3.  

 

Uniform Commercial Code

     44  

1.4.  

 

Certain Matters of Construction

     44  

1.5.  

 

Pro Forma Calculations

     44  

1.6.  

 

Interest Rates

     45  

Section 2.

 

CREDIT FACILITIES

     46  

2.1.  

 

Revolver Commitment

     46  

2.2.  

 

[Reserved]

     48  

2.3.  

 

Letter of Credit Facility

     48  

Section 3.

 

INTEREST, FEES AND CHARGES

     52  

3.1.  

 

Interest

     52  

3.2.  

 

Fees

     53  

3.3.  

 

Computation of Interest, Fees, Yield Protection

     53  

3.4.  

 

Reimbursement Obligations

     54  

3.5.  

 

Illegality

     54  

3.6.  

 

Inability to Determine Rates

     54  

3.7.  

 

Increased Costs; Capital Adequacy

     56  

3.8.  

 

Mitigation

     57  

3.9.  

 

Funding Losses

     57  

3.10.

 

Maximum Interest

     58  

Section 4.

 

LOAN ADMINISTRATION

     58  

4.1.  

 

Manner of Borrowing and Funding Revolver Loans

     58  

4.2.  

 

Defaulting Lender

     60  

4.3.  

 

Number and Amount of LIBOR Loans; Determination of Rate

     60  

4.4.  

 

Borrower Agent

     61  

4.5.  

 

One Obligation

     61  

4.6.  

 

Effect of Termination

     61  

Section 5.

 

PAYMENTS

     61  

5.1.  

 

General Payment Provisions

     61  

5.2.  

 

Repayment of Revolver Loans

     62  

5.3.  

 

[Reserved]

     62  

5.4.  

 

Payment of Other Obligations

     62  

5.5.  

 

Marshaling; Payments Set Aside

     62  

5.6.  

 

Application and Allocation of Payments

     62  

5.7.  

 

Dominion and Other Accounts

     63  

5.8.  

 

Account Stated

     63  

5.9.  

 

Taxes

     64  

5.10.

 

Lender Tax Information

     65  

5.11.

 

Nature and Extent of Each Borrower’s Liability

     67  

Section 6.

 

CONDITIONS PRECEDENT

     69  

6.1.  

 

Conditions Precedent to Initial Credit Extensions

     69  

6.2.  

 

Conditions Precedent to All Credit Extensions

     72  

Section 7.

 

COLLATERAL

     73  

7.1.  

 

Grant of Security Interest

     73  

7.2.  

 

Lien on Deposit Accounts; Securities Accounts; Cash Collateral

     74  

7.3.  

 

Real Estate Collateral, Vehicles and Post Closing Collateral

     74  



--------------------------------------------------------------------------------

7.4.  

 

Other Collateral

     77  

7.5.  

 

Limitations

     77  

7.6.  

 

Further Assurances

     77  

7.7.  

 

Certain Limited Exclusions

     78  

7.8.  

 

Intercreditor Agreement

     79  

Section 8.

 

COLLATERAL ADMINISTRATION

     79  

8.1.  

 

Borrowing Base Reports

     79  

8.2.  

 

Accounts

     79  

8.3.  

 

Proceeds of the Term Loans

     80  

8.4.  

 

Equipment

     81  

8.5.  

 

Deposit Accounts and Securities Accounts

     81  

8.6.  

 

General Provisions

     81  

8.7.  

 

Power of Attorney

     83  

Section 9.

 

REPRESENTATIONS AND WARRANTIES

     83  

9.1.  

 

General Representations and Warranties

     83  

9.2.  

 

Complete Disclosure; Financial Statements and Projections

     92  

Section 10.

 

COVENANTS AND CONTINUING AGREEMENTS

     92  

10.1.  

 

Affirmative Covenants

     93  

10.2.  

 

Negative Covenants

     99  

10.3.  

 

Financial Covenants

     109  

Section 11.

 

GUARANTY

     109  

11.1.  

 

Guaranty

     109  

11.2.  

 

No Setoff or Deductions; Taxes; Payments

     110  

11.3.  

 

Rights of Secured Parties

     110  

11.4.  

 

Certain Waivers

     110  

11.5.  

 

Obligations Independent

     111  

11.6.  

 

Subrogation

     111  

11.7.  

 

Termination; Reinstatement

     111  

11.8.  

 

Subordination

     112  

11.9.  

 

Stay of Acceleration

     112  

11.10.

 

Expenses

     112  

11.11.

 

Miscellaneous

     112  

11.12.

 

Condition of Borrowers

     112  

11.13.

 

Additional Guarantors

     113  

Section 12.

 

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     113  

12.1.  

 

Events of Default

     113  

12.2.  

 

Remedies upon Default

     114  

12.3.  

 

License

     115  

12.4.  

 

Setoff

     115  

12.5.  

 

Remedies Cumulative; No Waiver

     115  

Section 13.

 

AGENTS

     116  

13.1.  

 

Appointment, Authority and Duties of Agents

     116  

13.2.  

 

Agreements Regarding Collateral and Borrower Materials

     117  

13.3.  

 

Reliance By Administrative Agent

     118  

13.4.  

 

Action Upon Default

     118  

13.5.  

 

Ratable Sharing

     118  

13.6.  

 

Indemnification

     119  

13.7.  

 

Limitation on Responsibilities of Administrative Agent

     119  

13.8.  

 

Successor Administrative Agent

     119  

13.9.  

 

Due Diligence and Non-Reliance

     120  

13.10.

 

Remittance of Payments and Collections

     120  

13.11.

 

Individual Capacities

     121  

 

(ii)



--------------------------------------------------------------------------------

13.12.

 

Titles

     121  

13.13.

 

Bank Product Providers

     121  

13.14.

 

[Reserved]

     121  

13.15.

 

No Third Party Beneficiaries

     122  

13.16.

 

Certain ERISA Matters.

     122  

Section 14.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS

     124  

14.1.  

 

Successors and Assigns

     124  

14.2.  

 

Participations

     124  

14.3.  

 

Assignments

     124  

14.4.  

 

Replacement of Certain Lenders

     125  

Section 15.

 

MISCELLANEOUS

     126  

15.1.  

 

Consents, Amendments and Waivers

     126  

15.2.  

 

Indemnity

     127  

15.3.  

 

Notices and Communications

     127  

15.4.  

 

Performance of Borrowers’ Obligations

     128  

15.5.  

 

Credit Inquiries

     129  

15.6.  

 

Severability

     129  

15.7.  

 

Cumulative Effect; Conflict of Terms

     129  

15.8.  

 

Counterparts; Execution

     129  

15.9.  

 

Entire Agreement

     129  

15.10.

 

Relationship with Lenders

     129  

15.11.

 

No Advisory or Fiduciary Responsibility

     130  

15.12.

 

Confidentiality

     130  

15.13.

 

Acknowledgement Regarding Any Supported QFCs

     131  

15.14.

 

GOVERNING LAW

     132  

15.15.

 

Consent to Forum; Bail-In of EEA Financial Institutions

     132  

15.16.

 

Waivers by Borrowers

     132  

15.17.

 

PATRIOT Act Notice

     133  

15.18.

 

NO ORAL AGREEMENT

     133  

 

(iii)



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment Exhibit B    Form of Compliance Certificate
Schedule 1.1    Commitments of Lenders Schedule 1.1(A)    Closing Date
Unrestricted Subsidiaries Schedule 1.1(B)    Closing Date Immaterial Domestic
Subsidiaries Schedule 1.1(C)    Mortgaged Real Property as of the Third
Amendment Effective Date Schedule 1.1(D)    Specified Account Debtors Schedule
2.3    Existing Letters of Credit Schedule 7.3.4    Post-Amendment Effective
Date Covenant Schedule 7.4.1    Commercial Tort Claims Schedule 8.5    Deposit
Accounts Schedule 9.1.4    Existing Liabilities Schedule 9.1.16    Restrictive
Agreements Schedule 9.1.18    Names and Capital Structure Schedule 9.1.19   
Locations of Offices Schedule 9.1.21    Intellectual Property Schedule 9.1.24   
Hedging Agreements Schedule 9.1.25(a)    Filing Offices Schedule 10.2.1(k)   
Closing Date Borrowed Money Schedule 10.2.4    Investments



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of December 15, 2016 (this
“Agreement”), among KEY ENERGY SERVICES, INC., a Delaware corporation (the
“Company”), KEY ENERGY SERVICES, LLC, a Texas limited liability company (“Key
Energy LLC”, and together with the Company, collectively, “Borrowers” or
“Borrower”), certain subsidiaries of Borrowers named as guarantors herein, the
financial institutions party to this Agreement from time to time as Lenders,
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in such capacity, “Administrative Agent”) and other agents
party hereto.

R E C I T A L S:

WHEREAS, Borrowers, certain subsidiaries of the Borrowers party thereto as
guarantors, the Administrative Agent, other agents party thereto, and certain
financial institutions or entities party thereto as lenders were party to that
certain Loan and Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Credit Agreement”), dated as of June 1, 2015, pursuant to which the lenders
party thereto extended credit and other accommodations to Borrowers in an
aggregate principal amount of up to $100,000,000;

WHEREAS, on October 24, 2016, Borrowers and certain of their Subsidiaries
commenced voluntary cases under Chapter 11 of Title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”), which cases are being jointly administered
under Case No. Case No. 16-12306 (the “Chapter 11 Cases”);

WHEREAS, on December 6, 2016, the Bankruptcy Court entered the Confirmation
Order confirming the Prepackaged Plan (as defined below); and

WHEREAS, Borrowers have requested that Lenders provide, substantially
concurrently with the effective date of the Prepackaged Plan and pursuant to the
Prepackaged Plan, a credit facility to finance their mutual and collective
business enterprise; and

WHEREAS, Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1.    DEFINITIONS; RULES OF CONSTRUCTION

1.1.    Definitions. As used herein, the following terms have the meanings set
forth below:

ABL Priority Collateral: as defined in the Intercreditor Agreement.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounts Formula Amount: (a) 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 1.0% for each percentage point
(or portion thereof) that the Dilution Percent exceeds 5% plus (b) the lesser of
(i) the greater of (x) $30,000,00015,000,000 and (y) 25.0% of the



--------------------------------------------------------------------------------

aggregate amount of Revolver Commitments then in effect, and (ii) 80% of the
Value of Eligible Unbilled Accounts; provided, however, that such percentage
shall be reduced by 1.0% for each percentage point (or portion thereof) that the
Dilution Percent exceeds 5%.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or all or substantially all assets of a
Person; (b) record or beneficial ownership of more than 50% of the Equity
Interests of a Person; or (c) merger, consolidation or combination of a Borrower
or a Restricted Subsidiary with another Person.

Additional Issuing Bank: any financial institution that is a Lender selected by
the Borrower Agent and approved by Administrative Agent (which approval shall
not be unreasonably withheld or delayed) to issue one or more Letters of Credit
hereunder, provided that such financial institution consents to becoming an
Additional Issuing Bank and provided further that such financial institution
shall become a party to this Agreement in the capacity as an Issuing Bank by
executing a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and signed by the Borrower, the Additional Issuing Bank
and Administrative Agent.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

Affiliate Transaction: as defined in Section 10.2.10.

Agent: each of Administrative Agent and Collateral Agent.

Agent Excluded Real Property: any Real Estate (including any Material Real
Property) as to which (a) the Collateral Agent has elected in its sole
discretion not to require to be subject to a Mortgage or not be transferred to
the SPV (in each case, as provided in Section 7.3.1 or 7.3.3) or (b) the
Collateral Agent has elected in its sole discretion to require to be subject to
a Mortgage or transferred to the SPV at a later date (in each case, as provided
in Section 7.3.1 or 7.3.3).

Agent Fee Letter: a letter agreement dated as of the Third Amendment Effective
Date among the Company and Bank of America.

Agent Indemnitees: each Agent and its officers, directors, employees,
Affiliates, agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.

Agreement: as defined in the preamble hereto.

Allocable Amount: as defined in Section 5.11.3(b).

Amendment Agreement: the Amendment No. 1 to Loan Agreement dated as of the
Amendment Effective Date, among Borrowers, Agent, Issuing Banks and the Lenders
party thereto.

Amendment Effective Date: means April 5, 2019.

Anti-Corruption Laws: all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption, including, without limitation, the U.S.
Foreign Corrupt Practices Act (FCPA) and the U.K. Bribery Act.



--------------------------------------------------------------------------------

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the PATRIOT Act.

Applicable Law: all laws, rules, regulations and binding governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: with respect to LIBOR Revolver Loans or Base Rate Loans, as
applicable, the per annum margin set forth below, based upon the Fixed Charge
Coverage Ratio for the four-Fiscal Quarter period ended on the last day of the
applicable first three Fiscal Quarters of each Fiscal Year or for each Fiscal
Year, as applicable:

From the Closing Date until the Amendment Effective Date:

 

Level

  

Fixed Charge Coverage
Ratio

   Base Rate Loans     LIBO Rate Loans  

I

   > 1.50:1      1.50 %      2.50 % 

II

   >1.00:1 but £ 1.50:1      2.50 %      3.50 % 

III

   £ 1.00:1      3.50 %      4.50 % 

From the Amendment Effective Date until the Third Amendment Effective Date:

 

Level

  

Fixed Charge Coverage
Ratio

   Base Rate Loans     LIBO Rate Loans  

I

   > 1.50:1      1.00 %      2.00 % 

II

   >1.00:1 but £ 1.50:1      1.25 %      2.25 % 

III

   £ 1.00:1      1.50 %      2.50 % 



--------------------------------------------------------------------------------

From the Third Amendment Effective Date until the Fourth Amendment Effective
Date:

 

Level

  

Fixed Charge Coverage
Ratio

   Base Rate Loans     LIBO Rate Loans  

I

   > 1.50:1      1.75 %      2.75 % 

II

   >1.00:1 but £ 1.50:1      2.00 %      3.00 % 

III

   £ 1.00:1      2.25 %      3.25 % 

From the Fourth Amendment Effective Date:

 

Level    Fixed Charge Coverage
Ratio    Base Rate Loans     LIBO Rate Loans  

I

   > 1.50:1      2.75 %      3.75 % 

II

   >1.00:1 but  £ 1.50:1      3.00 %      4.00 % 

III

   £ 1.00:1      3.25 %      4.25 % 

Until receipt by Administrative Agent of the financial statements and
corresponding Compliance Certificate for the Fiscal Quarter ended June 30, 2020
pursuant to Section 10.1.2, Applicable Margin shall be determined as if Level
III were applicable. Upon receipt thereof, any increase or decrease in
Applicable Margin shall be effective on the first day of the calendar month
following receipt. Thereafter, the Applicable Margins shall be subject to
increase or decrease upon receipt by Administrative Agent pursuant to
Section 10.1.2 of the financial statements and corresponding Compliance
Certificate for the most recent Fiscal Quarter or Fiscal Year completed, as the
case may be, whereupon the Applicable Margins shall be adjusted by the
Administrative Agent based on the information contained in the Compliance
Certificate, which change shall be effective on the first day of the calendar
month following receipt. If by the first day of the a month any financial
statements and Compliance Certificate due in the preceding month have not been
received, then, at the option of Required Lenders, the Applicable Margins shall
be determined as if Level III were applicable, from such day until the first day
of the calendar month following actual receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and that is administered or managed by a Lender, an entity
that administers or manages a Lender or an Affiliate of either.

Asset Coverage Ratio: has the meaning assigned to such term in the Term Loan
Credit Agreement as in effect on the Third Amendment Effective Date.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property in one transaction or in a series of transactions and
whether effected pursuant to a Division or otherwise) of any Obligor or any
Restricted Subsidiary, including any disposition in connection with a
sale-leaseback transaction or synthetic lease.

Assignment: an assignment and acceptance agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise reasonably satisfactory to
Administrative Agent.

Availability: the Borrowing Base minus Revolver Usage.



--------------------------------------------------------------------------------

Availability Reserve: the sum (without duplication) of (a) the Bank Product
Reserve; (b) the aggregate amount of liabilities secured by Liens upon the ABL
Priority Collateral that are senior to Administrative Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (c) such additional reserves, in such amounts and with respect
to such matters, as Collateral Agent in its Permitted Discretion may elect to
impose from time to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by a Lender, an Affiliate of a Lender or
any Person who, at the time of establishing any of the following was a Lender or
an Affiliate of a Lender: (a) Cash Management Services; (b) products under
Hedging Agreements; (c) commercial credit card, purchase cards and merchant card
services; and (d) other banking products or services, other than Letters of
Credit.

Bank Product Reserve: the aggregate amount of reserves established by Collateral
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations.

Bankruptcy Code: as defined in the recitals hereto.

Bankruptcy Court: as defined in the recitals hereto.

Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%; provided, that
in no event shall such rate be less than zero2.00%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Benefit Plan: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor or
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments; (b) Capital Leases; (c) reimbursement obligations with
respect to drawn letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.



--------------------------------------------------------------------------------

Borrower Agent: as defined in Section 4.4.

Borrower Materials: Borrowing Base Reports, Compliance Certificates, Payment
Conditions Certificate and other information, reports, financial statements
(other than projections and any other forward-looking statements) and other
materials delivered by Borrowers hereunder, as well as other Reports and
information provided by any Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to (a) the lesser
of (i) the aggregate Revolver Commitments; or (ii) the sum of the Accounts
Formula Amount plus the Segregated Account Cash Balance, minus (b) the
Availability Reserve.

Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance satisfactory to Administrative Agent.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted in the London
interbank market.

Capital Expenditures: all expenditures made by a Borrower or Restricted
Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year and which are accounted for as “capital expenditures” in accordance
with GAAP.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Administrative Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Administrative Agent at such commercial bank as Administrative
Agent may select in its Permitted Discretion, which account shall be subject to
a Lien in favor of Administrative Agent for the benefit of Secured Parties.

Cash Collateralize: the delivery of cash to Administrative Agent, as security
for the payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), in an amount equal to Administrative Agent’s good faith estimate
of the amount due or to become due, including fees, expenses and indemnification
hereunder. “Cash Collateralization” has a correlative meaning.

Cash Equivalents: (a) direct obligations of the United States or any agency
thereof, or obligations guaranteed by the United States or any agency thereof,
in each case maturing within one (1) year from the date of creation thereof;
(b) deposits maturing within one (1) year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any



--------------------------------------------------------------------------------

other bank or trust company which is organized under the laws of the United
States or any state thereof, having capital, surplus and undivided profits
aggregating at least $100,000,000 (as of the date of such bank or trust
company’s most recent financial reports) and a short term deposit rating of no
lower than A2 or P2, as such rating is set forth from time to time, by S&P or
Moody’s, respectively or, in the case of any Foreign Subsidiary, a bank
organized in a jurisdiction in which the Foreign Subsidiary conducts operations
having assets in excess of $500,000,000; (c) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause
(b) hereof, having a term of not more than 30 days with respect to securities
issued or fully guaranteed or insured by the United States government;
(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s; (e) securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) hereof; (f) deposits in money market funds investing exclusively
in Investments described in clauses (a) through (e) hereof; and (g) instruments
equivalent to those referred to in clauses (a) through (f) above of comparable
tenor to those referred to above, (i) denominated in Canadian dollars, pounds
sterling, euros, the national currency of any participating member state of the
European Union or, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the ordinary course of business, and (ii) used
in the ordinary course of business of the Company and its Subsidiaries for cash
management purposes in any jurisdiction outside the United States of America to
the extent reasonably required or advisable in connection with any business
conducted by the Company or any Subsidiary.

Cash Management Services: services relating to operating, cash management,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, treasury services, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

CFC: as defined in the definition of “Foreign Subsidiary”.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

Change of Control: the occurrence of one or more of the following events:

(a) any sale, lease, transfer, conveyance or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the properties or assets of the Company and its Restricted Subsidiaries taken as
a whole to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”) together with any Affiliates thereof (whether or
not otherwise in compliance with the provisions of this Agreement) unless
immediately following such sale, lease, transfer, conveyance or other
disposition in compliance with this Agreement such properties or assets are
owned, directly or indirectly, by (i) the Company or a Subsidiary of the Company
or (ii) a Person controlled by the Company or a Subsidiary of the Company;



--------------------------------------------------------------------------------

(b) the approval by the holders of Equity Interests of the Company of any plan
or proposal for the liquidation or dissolution of the Company;

(c) the acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of the Equity
Interests of the Company by any Person or Group (other than Permitted Holders)
that, as a result of such acquisition, either (i) beneficially owns (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, 50.1% or
more of the Company’s then outstanding Equity Interests or Voting Stock or
(ii) otherwise has the ability to elect, directly or indirectly, a majority of
the members of the board of directors of the Company, including, without
limitation, by the acquisition of revocable proxies for the election of
directors;

(d) a “change in control”, “change of control offer” or any comparable term
under, and as defined in the Term Loan Credit Agreement (to the extent then in
effect); or

(e) (i) the Company ceases to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Key Energy LLC or any other
Borrower or (ii) the sale or transfer of all or substantially all assets of a
Borrower, except to another Borrower;

provided, that, none of the transactions contemplated or expressly authorized by
the Restructuring Support Agreement or the Exchange Agreement shall constitute,
or be deemed to constitute, a Change of Control.

Chapter 11 Cases: as defined in the recitals hereto.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
any Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted to be taken by
any Indemnitee in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Co-Collateral Agent: has the meaning assigned to such term in the preamble
hereto.

Code: the Internal Revenue Code of 1986, as amended.

Collateral: all Property described in Section 7.1 (and not excluded by
Section 7.7), all Property described in any Security Documents as security for
any Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

Collateral Agent: Bank of America.

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.



--------------------------------------------------------------------------------

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 12.2.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Company: as defined in the introductory paragraph hereto.

Compliance Certificate: a certificate, substantially in the form attached hereto
as Exhibit B or such other form reasonably satisfactory to Administrative Agent,
by which Borrowers (a) certify compliance with Section 10.3, (b) calculate the
Fixed Charge Coverage Ratio for the applicable date (regardless of whether
compliance with the Fixed Charge Coverage Ratio for the applicable date is
tested for such period), including for the purposes of determining the
Applicable Margin, (c) to the extent applicable, attach related consolidating
financial statements reflecting the adjustments necessary to eliminate (1) the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements and (2) the financial and other operational results of Unrestricted
Subsidiaries (if any), (d) set forth reasonably detailed calculations
satisfactory to the Administrative Agent demonstrating that the aggregate value
of the Excluded Property designated under clause (i) of the definition thereof
as of the last day of the period covered by such Compliance Certificate does not
exceed $5,000,000, and (e) list any office or place of business that was opened
or was closed during the period covered by the certificate.

Confirmation Order: as defined in Section 6.1(f).

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Cash Interest Expense: Consolidated Interest Expense excluding any
amount described in clause (a) of the definition thereof and any amount not
payable in cash (including any interest payable-in-kind).

Consolidated Depreciation and Amortization Expense: with respect to the Company,
for any period, the total amount of depreciation and amortization expense,
including (i) amortization of deferred financing fees and debt issuance costs,
commissions, fees and expenses, (ii) amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including
goodwill and organizational costs) (excluding any such adjustment to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such adjustment is subsequently reversed), in each
case of the Company and its Consolidated Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

Consolidated Interest Expense: for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Company and the
Consolidated Subsidiaries for such period, whether paid or accrued, including to
the extent included in interest expense under GAAP: (a) amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, commissions, discounts
and other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to Hedging Agreement;
(b) any interest expense on Debt of another Person that is guaranteed by the
Company or any Consolidated Subsidiary or secured by a Lien on assets of the
Company or any Consolidated Subsidiary (whether or not such guarantee or Lien is
called upon); (c) capitalized interest and (d) the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under synthetic leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP.



--------------------------------------------------------------------------------

Consolidated Net Income: with respect to the Company for any period, the
aggregate of the net income (loss) of the Company and its Consolidated
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that (without duplication):

 

(i)

any after-tax effect of all extraordinary, nonrecurring or unusual gains or
losses or income or expenses (including related to the Transactions on the
Closing Date) or any restructuring charges or reserves, including, without
limitation, any expenses related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternate uses, retention, severance, system
establishment cost, contract termination costs, costs to consolidate facilities
and relocate employees, advisor fees and other out of pocket costs and non-cash
charges to assess and execute operational improvement plans and restructuring
programs, will be excluded;

 

(ii)

any expenses, costs or charges incurred, or any amortization thereof for such
period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Debt, including a
refinancing thereof (in each case whether or not consummated) (including any
such costs and charges incurred in connection with the Transactions on the
Closing Date and the Chapter 11 Cases), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Debt, together with any related provision for taxes on any
such gain, loss, income or expense will be excluded;

 

(iii)

the net income (or loss) of any Person that is not a Consolidated Subsidiary or
that is accounted for by the equity method of accounting will be excluded,
provided that the income of the Company will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Consolidated Subsidiary of the Person;

 

(iv)

effects of non-cash adjustments (including the effects of such adjustments
pushed down to the Company and its Consolidated Subsidiaries) in the Company’s
consolidated financial statements (including to property, equipment, inventory
and other assets) pursuant to GAAP resulting from the application of purchase
accounting or any consummated acquisition or the amortization or write-off of
any amounts thereof (including the impact on net income (or loss) arising from
mark-to-market adjustments with respect to earn-outs), net of taxes, will be
excluded;

 

(v)

the net income (or loss) of the Company and its Consolidated Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-wholly-owned Consolidated Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Consolidated Subsidiary held by such third parties;

 

(vi)

the cumulative effect of any change in accounting principles will be excluded;

 

(vii)

(a) any non-cash expenses resulting from the grant or periodic remeasurement of
stock options, restricted stock grants or other equity incentive programs
(including any stock appreciation and similar rights) and (b) any costs or
expenses incurred pursuant to any management equity plan or stock option plan or
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent, in the case of clause (b), that such
costs or expenses are funded with cash proceeds contributed to the common equity
capital of the Company or a Consolidated Subsidiary of the Company, will be
excluded;

 

(viii)

the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of GAAP and
the amortization of intangibles arising from the application of GAAP, including
pursuant to ASC 805, Business Combinations, ASC 350, Intangibles-Goodwill and
Other, or ASC 360, Property, Plant and Equipment, as applicable, will be
excluded;



--------------------------------------------------------------------------------

(ix)

any net after-tax income or loss from disposed, abandoned or discontinued
operations or assets and any net after-tax gains or losses on disposed,
abandoned or discontinued, transferred or closed operations or assets will be
excluded;

 

(x)

any increase in amortization or depreciation, or effect of any adjustments to
inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transactions on
the Closing Date or any other acquisition prior to or following the Closing Date
will be excluded;

 

(xi)

unrealized gains and losses relating to foreign currency transactions, including
those relating to mark-to-market of Debt resulting from the application of GAAP,
including pursuant to ASC 830, Foreign Currency Matters (including any net loss
or gain resulting from hedge arrangements for currency exchange risk) will be
excluded;

 

(xii)

any net gain or loss from Obligations or in connection with the early
extinguishment of obligations under Hedging Agreements (including of ASC 815,
Derivatives and Hedging) shall be excluded;

 

(xiii)

subject to the Cost Savings Cap, the amount of any costs and charges related to
restructuring, business optimization, acquisition and integration (including,
without limitation, retention, severance, systems establishment costs, excess
pension charges, information technology costs, rebranding costs, contract
termination costs, including future lease commitments, costs related to the
start-up, closure or relocation or consolidation of facilities and costs to
relocate employees) shall be excluded;

 

(xiv)

costs, charges and expenses related to the closure, disposition or wind-down of
any operations or assets located or conducted outside of the United States,
including severance and contract termination costs, shall be excluded as long as
the aggregate amount excluded pursuant this clause (xiv) does not exceed
$5,000,000 in the aggregate; and

 

(xv)

accruals and reserves that are established or adjusted within 12 months after
the Closing Date that are so required to be established as a result of the
Transactions on the Closing Date in accordance with GAAP shall be excluded.

Consolidated Subsidiaries: each Restricted Subsidiary of the Company (whether
now existing or hereafter created or acquired) the financial statements of which
shall be consolidated with the financial statements of the Company in accordance
with GAAP.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.



--------------------------------------------------------------------------------

Control: means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have correlative meanings.

Covenant Trigger Period: the period (a) commencing on the day that Availability
is less than the greater of (X) $10,000,0007,500,000 and (Y) 12.5% of the Line
Cap on such day; and (b) continuing until the day (1) Availability has been
greater than the greater of (X) $10,000,0007,500,000 and (Y) 12.5% of the Line
Cap and (2) no Default has occurred and is continuing, in the case of each of
the clauses (b)(1)(X), (b)(1)(Y) and (b)(2), for a period of 30 consecutive
calendar days.

Cost Savings Cap: as defined in the definition of the term “Pro Forma Cost
Savings.”

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for Borrowed Money; (b) all accounts payable and all
accrued expenses, liabilities or other obligations of such Person to pay the
deferred purchase price of Property or services; (c) all obligations under
synthetic leases; (d) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(e) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (f) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (g) obligations to pay
for goods or services even if such goods or services are not actually received
or utilized by such Person; (h) any Debt of a partnership for which such Person
is liable either by agreement or by Applicable Law but only to the extent of
such liability; and (i) Disqualified Capital Stock; provided that Debt shall not
include (i) prepaid or deferred revenue arising in the ordinary course of
business and not overdue for more than 60 days, (ii) purchase price holdbacks
arising in the Ordinary Course of Business in respect of a portion of the
purchase price of an asset to satisfy unperformed obligations of the seller of
such asset so long as such holdbacks are not carried as a liability on the
balance sheet of such Person or (iii) earn-out obligations until such
obligations become a liability on the balance sheet of such Person in accordance
with GAAP.

Debtor Relief Laws: as defined in Section 11.1.

Debtors: as defined in the Prepackaged Plan.

Deemed Cash Equivalents: each of the following:

(a)    the assumption of any liabilities (as shown on the Company’s or the
Restricted Subsidiary’s most recent balance sheet) of the Company or any
Restricted Subsidiary of the Company (other than liabilities that are by their
terms subordinated to Loans or any Guaranty) by the transferee of any such
assets pursuant to a customary novation agreement that releases the Company or
the Restricted Subsidiary from further liability;

(b)    any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
Company or the Restricted Subsidiary into cash or Cash Equivalents within 180
days following their receipt (to the extent of cash or Cash Equivalents
received; and



--------------------------------------------------------------------------------

(c)    accounts receivable of a business retained by the Company or any of its
Restricted Subsidiaries following the sale of such business; provided, that such
accounts receivable (i) are not past due more than 60 days and (ii) do not have
a payment date greater than 90 days from the date of the invoice creating such
accounts receivable.

Default: any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto, and with respect to the fee payable pursuant to Section 3.2.2 herein as
provided in the last sentence thereof.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or under any other
credit facility, or has made a public statement to that effect; (c) has failed,
within three Business Days following request by Administrative Agent or any
Borrower, to confirm in a manner satisfactory to Administrative Agent and
Borrowers that such Lender will comply with its funding obligations hereunder;
or (d) has, or has a direct or indirect parent company that has, become the
subject of an Insolvency Proceeding (including reorganization, liquidation, or
appointment of a receiver, custodian, administrator or similar Person by the
Federal Deposit Insurance Corporation or any other regulatory authority) or
Bail-In Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent company unless the ownership provides immunity
for such Lender from jurisdiction of courts within the United States or from
enforcement of judgments or writs of attachment on its assets, or permits such
Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Definitive Restructuring Documents: as defined in the Third Amendment Agreement.

Deposit Account Control Agreement: control agreement satisfactory to
Administrative Agent executed by an institution maintaining a Deposit Account
for an Obligor, to perfect Administrative Agent’s Lien on such account.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

Discharge of Term Obligations: as defined in the Intercreditor Agreement.

Disqualified Capital Stock: any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the later of
(a) the Revolver Termination Date and (b) the latest maturity of the Term Loans
at the date of issuance of such Equity Interest.



--------------------------------------------------------------------------------

Disqualified Institutions: (a) (i) persons identified by name in writing to the
Administrative Agent by the Borrower Agent on or prior to the date of this
Agreement and (ii) any strategic competitor of the Borrowers or any of their
Subsidiaries, in each case of this clause (a)(ii), identified by name in writing
to Administrative Agent by the Borrower Agent from time to time and (b) any
Affiliate of a person identified pursuant to clause (a) that is either
(x) identified in writing by the Borrower Agent to the Administrative Agent or
(y) readily identifiable by the Lenders or the Administrative Agent by name
(excluding in the case of clauses (x) and (y), Affiliates that are bona fide
debt funds or investment vehicles that purchase commercial loans in the ordinary
course of business and with respect to which none of the persons identified in
clauses (a) or (b) (other than such debt fund affiliates or investment vehicles)
makes investment decisions or has the power, directly or indirectly, to direct
or cause the direction of such debt fund affiliate’s or investment vehicle’s
investment decisions); it being understood and agreed that the term
“Disqualified Institutions” shall not include the lenders as of the Third
Amendment Effective Date (or any of their Affiliates) (it being understood and
agreed that (x) the Administrative Agent (a) shall not have any responsibility
or obligation to determine, monitor or inquire as to whether any person or any
potential assignee (or any Affiliate thereof) is a Disqualified Institution and
(b) shall not have any liability with respect to any assignment or participation
of any Loan or Commitment made to a Disqualified Institution and (y) no action
or inaction by the Administrative Agent shall be deemed to alter the persons
constituting Disqualified Institutions).

Distribution: any payment of a distribution, interest or dividend on any Equity
Interest (other than payment-in-kind); distribution, advance or repayment of
Debt to a holder of Equity Interests; or purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.

Dividing Person: as defined in the definition of “Division.”

Division: the division of the assets, liabilities and/or obligations of a Person
(the “Dividing Person”) among two or more Persons (whether pursuant to a “plan
of division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.

Division Successor: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

Dollars: lawful money of the United States.

Domestic Subsidiary: any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Administrative Agent, over which Administrative
Agent has control (and either has or may obtain exclusive control for withdrawal
purposes).

Drawing Document: any Letter of Credit or other document presented for purposes
of drawing under any Letter of Credit.

EBITDA: with respect to the Company for any period, Consolidated Net Income of
the Company for such period; plus (without duplication)



--------------------------------------------------------------------------------

(i)

provision for taxes based on income, profits or capital (including state,
franchise, excise and similar taxes in the nature of income taxes) of the
Company and its Consolidated Subsidiaries for such period, franchise taxes and
foreign withholding taxes; plus

 

(ii)

Consolidated Depreciation and Amortization Expense (as defined below) of the
Company and its Consolidated Subsidiaries for such period, to the extent such
expenses were deducted in computing such Consolidated Net Income; plus

 

(iii)

the Consolidated Interest Expense of the Company and its Consolidated
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

 

(iv)

any other consolidated non-cash charges of the Company and its Consolidated
Subsidiaries for such period, to the extent that such consolidated non-cash
charges were included in computing such Consolidated Net Income; provided that
if any such non-cash charge represents an accrual or reserve for anticipated
cash charges in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period; plus

 

(v)

any losses from foreign currency transactions (including losses related to
currency remeasurements of Debt) of the Company and its Consolidated
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

 

(vi)

any (a) salary, benefit and other direct savings resulting from workforce
reductions or shutdown of operations by the Company implemented during or
reasonably expected to be implemented within the 12 months following such
period, (b) severance or relocation costs or expenses of the Company during such
period and (c) costs and expenses incurred after the Closing Date related to
employment of terminated employees incurred by the Company during such period;
in each case to the extent that such costs and expenses were deducted in
computing such Consolidated Net Income and, in each case, subject to the “Cost
Savings Cap”; plus

 

(vii)

losses in respect of post-retirement benefits of the Company, as a result of the
application of ASC 715, Compensation-Retirement Benefits, to the extent that
such losses were deducted in computing such Consolidated Net Income; plus

 

(viii)

(i) with respect to any Fiscal Year ending on or prior to December 31, 2019, the
amount of management, monitoring, consulting and advisory fees and related
indemnities, charges and expenses paid or accrued to or on behalf of any of the
Permitted Holders, in each case, to the extent permitted hereunder and, in any
event, the amount added back pursuant to this clause (viii)(i) shall not exceed
$3,500,000 in any Fiscal Year and (ii) the amount of any indemnities, charges
and expenses paid or accrued to or on behalf of any of the Permitted Holders, in
each case, to the extent permitted hereunder and, in any event, the amount added
back pursuant to this clause (viii)(ii) shall not exceed $1,000,000 in the
aggregate during the term of this Agreement; plus

 

(ix)

any proceeds from business interruption insurance received by the Company during
such period, to the extent the associated losses arising out of the event that
resulted in the payment of such business interruption insurance proceeds were
included in computing Consolidated Net Income; plus

 

(x)

[reserved]; plus

 

(xi)

[reserved]; plus

 

(xii)

fees, costs, charges, commissions, operating losses, write-downs and expenses
(including (i) fees, costs and expenses related to legal, financial,
restructuring and other advisors, auditors and



--------------------------------------------------------------------------------

  accountants, (ii) printer costs and expenses, (iii) Securities and Exchange
Commission and other filing fees and (iv) underwriting, arrangement,
syndication, issuance backstop and placement premiums, discounts, fees, costs
and expenses) paid, reimbursed or incurred during such period in connection with
the negotiation and execution of the Loan Documents (and any Refinancing Debt
with respect to the foregoing) and the Definitive Restructuring Documents and,
in each case, any transaction (including any financing, acquisition or
disposition, whether or not consummated) or litigation related thereto or
contemplated by any of the foregoing, in each case, regardless of whether
initially incurred by the Company or paid by the Company to reimburse others for
such fees, costs and expenses, in each case incurred prior to March 31, 2021 as
long as the total amount added back pursuant to this clause (xii) does not
exceed $10,000,000 in the aggregate; minus

 

(xiii)

the amount of any gain in respect of post-retirement benefits as a result of the
application of ASC 715, to the extent such gains were taken into account in
computing such Consolidated Net Income; minus

 

(xiv)

any gains from foreign currency transactions (including gains related to
currency remeasurements of Debt) of the Company and its Consolidated
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

 

(xv)

non-cash gains increasing such Consolidated Net Income for such period, other
than the accrual of revenue in the ordinary course of business and other than
reversals of an accrual or reserve for a potential cash item that reduced EBITDA
in any prior period,

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding any of the foregoing to the contrary, for purposes of
calculating all financial ratios and tests for any four-Fiscal Quarter period
that includes the Fiscal Quarter ending March 31, 2016, June 30, 2016 and
September 30, 2016, EBITDA shall be based on the sum of (a) the applicable
amounts specified below for such Fiscal Quarter, and (b) EBITDA for the portion
of such four-Fiscal Quarter period not including such Fiscal Quarter:

 

Fiscal Quarter Ending

   EBITDA  

March 31, 2016

   $ 2,823,000  

June 30, 2016

   $ (10,646,000 ) 

September 30, 2016

   $ (4,002,000 ) 

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Collateral Agent, in its Permitted Discretion, to be
an Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date; (b) 50% or more
of the Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 20% (or 30% for any Account Debtor listed on Schedule 1.1(D)
(each such Account Debtor, together with any additional Account Debtor that may
be approved by Collateral Agent from time to time in their discretion in
writing, a “Specified Account Debtor”) for so long as such Specified Account
Debtor has and maintains Investment Grade Rating) of the aggregate Eligible
Accounts (or such higher percentage as Collateral Agent may establish for the
Account Debtor from time to time) (provided that only the amount in excess of
20% (or in excess of 30% for the Specified Account Debtor that has and



--------------------------------------------------------------------------------

maintains Investment Grade Rating (or in excess of such higher percentage as
Collateral Agent may establish for the Account Debtor from time to time) shall
be deemed ineligible); (d) it does not conform in any material respect with a
covenant or representation herein; (e) it is owing by a creditor or supplier who
has not entered into an agreement reasonably satisfactory to Collateral Agent
waiving applicable rights of setoff, or is otherwise reasonably determined to be
subject to a potential offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor; or the Account Debtor has failed,
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, is not Solvent (other than Accounts approved by Collateral Agent in
its Permitted Discretion owing to a Borrower pursuant to an order granting
critical vendor status to a Borrower), or is subject to any Sanction or on any
specially designated nationals list maintained by OFAC; or the Borrowers are not
able to bring suit or enforce remedies against the Account Debtor through
judicial process (unless such Account is guaranteed or supported by a guarantor
or support provider reasonably acceptable to Collateral Agent, on such terms as
a reasonably acceptable to Collateral Agent); (g) the Account Debtor is
organized or has its principal offices or 50% or more of its assets outside the
United States or Canada unless Collateral Agent has consented to such Account
Debtor in its Permitted Discretion or the Account is supported by a letter of
credit (delivered to and directly drawable by Administrative Agent) or credit
insurance reasonably satisfactory in all respects to Collateral Agent; (h) it is
owing by a Governmental Authority, unless the Account Debtor is the United
States or any department, agency or instrumentality thereof and the Account has
been assigned to Collateral Agent in compliance with the federal Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Administrative Agent, or is subject to any other Lien (other than Liens
permitted by clauses (i) or (j) of Section 10.2.2 and inchoate Liens permitted
by Section 10.2.2 that are at all times junior to Administrative Agent’s Liens);
(j) the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale; (k) it is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (l) its
payment has been extended beyond the periods specified in clause (a) above or
the Account Debtor has made a partial payment (solely with respect to the
invoice relating to such Account); (m) it arises from a sale to an Affiliate,
from a sale on a cash-on-delivery, bill-and-hold, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale for personal, family or household purposes; (n) it represents a progress
billing or retainage, or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; (o) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof; or (p) it has not been billed or is not evidenced by an invoice.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

Eligible Assignee: a Person that is (a) a Lender (except for any Defaulting
Lender and its Affiliates), Affiliate of a Lender or Approved Fund; (b) any
other assignee approved by (i) Administrative Agent (other than a Disqualified
Institution (to the extent a reasonably detailed list of Disqualified
Institutions complying with the terms of the definition of the term
“Disqualified Institutions” is disclosed by the Borrower Agent to all Lenders))
and (ii) so long as no Event of Default has occurred and is continuing, the
Borrower Agent (which approval by the Borrower Agent shall not be unreasonably
withheld or delayed and which shall be deemed given if no objection is made
within five Business Days after notice of the proposed assignment is given to
the Borrower Agent); and (c) during an Event of Default, any Person acceptable
to Administrative Agent in its discretion.

Eligible Unbilled Account: an Account which would be Eligible Accounts but for
the failure to satisfy the terms of clause (p) of the definition of Eligible
Account; provided that any such Account shall cease to be an Eligible Unbilled
Account if an invoice with respect thereto shall not be delivered to the
applicable Account Debtor within 30 calendar days following the date on which
such Account was originally created.



--------------------------------------------------------------------------------

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Environmental Laws: Applicable Laws (including permits and legally-binding
guidance promulgated by regulators) relating to public health as it relates to
Hazardous Material exposure or the protection or pollution of the environment,
including CERCLA, RCRA and CWA.

Environmental Permit: any permit, registration, license, notice, approval,
consent, exemption, variance, spill or response plan, or other authorization
required under or issued pursuant to applicable Environmental Laws.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or the institution of
proceedings by the PBGC to terminate a Pension Plan; (e) determination that any
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; (f) an event or condition that constitutes
grounds under Section 4042 of ERISA for termination of, or appointment of a
trustee to administer, any Pension Plan; (g) imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an
Obligor or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or to make a
required contribution to a Multiemployer Plan.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

Event of Default: as defined in Section 12.1.

Excepted Liens: (a) Liens for Taxes, assessments or other governmental charges
or levies which are not delinquent or which are being Properly Contested;
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being Properly Contested; (c) landlord’s liens,
maritime liens, liens granted under storage contracts, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens, in each case arising in the
Ordinary Course of Business or incident to the operation and maintenance of
Properties each of which



--------------------------------------------------------------------------------

is in respect of obligations that are not delinquent or which are being Properly
Contested; (d) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board of Governors and no such deposit account is intended by any Borrower or
any Restricted Subsidiaries to provide collateral to the depository institution;
(e) easements, zoning restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of any Borrower or any Restricted
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines or distribution lines, or for the joint or common use of
real estate, rights of way, facilities and equipment, that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such Property for the purposes of which such Property is held by any Borrower
or any Restricted Subsidiary or materially impair the value of such Property
subject thereto; (f) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature, in each case
incurred in the Ordinary Course of Business and (g) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clauses
(a) through (d), (f) and (g) shall remain “Excepted Liens” only for so long as
no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens (other than such Excepted Liens that have priority by
operation of law).

Exchange Act: Securities Exchange Act of 1934 and any successor statute thereto,
in each case as amended from time to time.

Exchange Agreement: as defined in the Third Amendment Agreement.

Excluded Accounts: as defined in Section 8.3.

Excluded Property: (i) any Real Estate and Vehicles owned by an Obligor that are
designated by such Obligor as Excluded Property (provided that no Obligor may
designate any individual Real Property owned as of the Closing Date with a fair
market value in excess of $175,000 or any individual Real Property acquired
after the Closing Date with a fair market value in excess of $500,000 as
Excluded Property) and (ii) any asset held by the SPV (but not the Equity
Interests issued by the SPV); provided that the aggregate value of all Real
Estate and Vehicles owned by Obligors that constitute Excluded Property under
clause (i) above may not exceed $5,000,000 (it being understood and agreed that
if the aggregate value of all such Real Estate and Vehicles exceeds $5,000,000,
Obligors shall subject one or more pieces of Real Estate to the Mortgages
pursuant to Section 7.3.1(a) or (b), as applicable and/or subject one or more
Vehicles to the Lien in favor of Agent pursuant to Section 7.3.2 such that the
aggregate value of all such Real Estate and Vehicles that are not subject to a
Mortgage or Lien is less than $5,000,000); provided further that in no event
shall (x) any Specified Vehicle or (y) any Vehicle owned by any Obligor as of
the date hereof constitute Excluded Property unless, in the case of clause (y),
the Borrower, after use of commercially reasonable efforts, is unable to perfect
the Lien thereon. For purposes of calculating the aggregate value of the
Property described above, (a) the value assigned to any Real Estate shall be the
individual net book value of such Real Estate and (b) the value assigned to any
Vehicle shall be the fair market value thereof.

Excluded Subsidiary: (a) an Immaterial Domestic Subsidiary, (b) a captive
insurance Subsidiary, (c) a Foreign Subsidiary, and (d) an Unrestricted
Subsidiary.



--------------------------------------------------------------------------------

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower Agent under
Section 14.4) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 5.9, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately prior to such
assignment or to such Lender immediately prior to its change in Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 5.10
and (d) any U.S. federal withholding Taxes imposed under FATCA.

Existing Letters of Credit: the letters of credit previously issued under the
Original Credit Agreement that are outstanding as of the Closing Date and listed
on Schedule 2.3 hereto.

Existing Loan Agreement: as defined in the Third Amendment Agreement.

Extraordinary Expenses: all reasonable and documented costs, expenses or
advances that Administrative Agent may incur during an Event of Default, or
during the pendency of an Insolvency Proceeding of an Obligor, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Administrative
Agent, any Lender, any Obligor, any representative of creditors of an Obligor or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Administrative Agent’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other Claims; (c) the exercise of any rights
or remedies of Administrative Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and reasonable and documented standby fees,
legal fees, appraisal fees, brokers’ and auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

Fair salable value: means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.



--------------------------------------------------------------------------------

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

FCPA Settlement: the cease and desist order entered by the SEC with respect to
the Company on August 11, 2016 and effective as of August 11, 2016.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded up, if necessary, to the nearest 1/8 of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by Administrative Agent; provided, that in no event shall such rate
be less than zero.

Fee Letters: as defined in Section 3.2.3.

Final: an order or judgment of the Bankruptcy Court, or other court of competent
jurisdiction with respect to the subject matter, which has not been reversed,
stayed, modified or amended, and as to which (i) the time to appeal, petition
for certiorari, or move for reargument or rehearing (other than a request for
rehearing under Federal Rule of Civil Procedure 60(b), which shall not be
considered for purposes of this definition) has expired and no appeal or
petition for certiorari has been timely taken, or (ii) any timely appeal that
has been taken or any petition for certiorari that has been or may be timely
filed has been resolved by the highest court to which the order or judgment was
appealed or from which certiorari was sought or has otherwise been dismissed
with prejudice).

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Restricted Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
the Company and its Consolidated Subsidiaries for the most recently completed
12-month period or, if applicable, for the most recently completed four-Fiscal
Quarter period, of (a) EBITDA minus Capital Expenditures (excluding (i) those
financed or funded with Borrowed Money (other than Revolver Loans), (ii) the
portion thereof funded with the Net Proceeds from Asset Dispositions of
Equipment or Real Estate which Borrowers are permitted to use to purchase assets
pursuant to Section 8.6.2(c) and (iii) the portion thereof funded with the
proceeds of casualty insurance or condemnation awards in respect of any
Equipment and Real Estate which Borrowers are not required to use to prepay the
Loans pursuant to Section 8.6.2(b) or with the proceeds of casualty insurance or
condemnation awards in respect of any other Property) and minus cash taxes paid
(net of cash tax refunds received during such period), to (b) Fixed Charges.

Fixed Charges: the sum of Consolidated Cash Interest Expense, scheduled
principal payments made on Borrowed Money, and Distributions (other than
Upstream Payments) paid in cash.

Flood Laws: (a) the National Flood Insurance Act of 1994 (which comprehensively
revised the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973) as now or hereafter in effect or any successor statute
thereto, (b) the Flood Insurance Reform Act of 2004 as now or hereafter



--------------------------------------------------------------------------------

in effect or any successor statute thereto, (c) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (d) all other Applicable Laws relating to policies and
procedures that address requirements placed on federally regulated lenders
relating to flood matters, in each case, as now or hereafter in effect or any
successor statute thereto.

FLSA: the Fair Labor Standards Act of 1938.

Flood Disaster Protection Act: the federal Flood Disaster Protection Act of
1973.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code (a “CFC”).

Fourth Amendment Agreement: the Amendment No. 4 to Loan Agreement dated as of
the Fourth Amendment Effective Date, among Borrowers, Agent and the Lenders
party thereto.

Fourth Amendment Effective Date: means May 20, 2020.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations or Guaranteed Obligations, as
applicable, (a) the full cash payment thereof (other than inchoate or contingent
or reimbursable obligations for which no claim has been asserted), including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); and (b) if such Obligations or
Guaranteed Obligations are LC Obligations or inchoate or contingent in nature
(other than inchoate or contingent or reimbursable obligations for which no
claim has been asserted), Cash Collateralization thereof (or delivery of a
standby letter of credit acceptable to Administrative Agent in its Permitted
Discretion, in the amount of required Cash Collateral). No Loans shall be deemed
to have been paid in full unless all Commitments related to such Loans have
expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies, such as the European Union or the European Central Bank).

Group: as defined in the definition of “Change of Control”.

Guaranteed Obligations: as defined in Section 11.1.



--------------------------------------------------------------------------------

Guarantor Payment: as defined in Section 5.11.3(b).

Guarantors: each Domestic Subsidiary and each other Person that guarantees
payment or performance of the Obligations, provided that the Excluded
Subsidiaries, any Borrower and the SPV shall not be Guarantors (it being
understood and agreed that nothing in this definition shall affect or detract
from the joint and several liability of the Borrowers pursuant to the terms of
this Agreement).

Guaranty: the guaranty of each Guarantor set forth in Section 11.

Hazardous Material: any substance regulated or as to which liability might arise
under any applicable Environmental Law including: (a) any chemical, compound,
material, product, byproduct, substance or waste defined as or included in the
definition or meaning of “hazardous substance, “ “hazardous material, “
“hazardous waste, “ “solid waste, “ “toxic waste, “ “extremely hazardous
substance,” “toxic substance, “ “contaminant, “ “pollutant, “ or words of
similar meaning or import found in any applicable Environmental Law;
(b) hydrocarbons, petroleum products, petroleum substances, natural gas, oil,
oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof; and (c) radioactive materials, explosives, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon, infectious or medical
wastes, to the extent any of the foregoing are present in quantities or
concentrations prohibited under applicable Environmental Laws.

Hedging Agreement: a “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Hedging Termination Value: in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined by the
counterparties to such Hedging Agreements.

Immaterial Domestic Subsidiary: any Domestic Subsidiary of the Company (other
than a Subsidiary that is a Borrower or a Subsidiary that is a Guarantor on the
Closing Date) designated by Borrower Agent in writing as an Immaterial Domestic
Subsidiary which has assets with a net book value of $1,000,000 or less and
annual revenues of $1,000,000 or less; provided that all Domestic Subsidiaries
so designated as Immaterial Domestic Subsidiary may not have at any time, in the
aggregate, assets with a net book value exceeding $5,000,000 or annual revenues
exceeding $5,000,000; and in the event such thresholds are exceeded at any time,
and Borrower Agent does not promptly deliver to Administrative Agent a written
notice asserting that such Domestic Subsidiary shall no longer be deemed an
Immaterial Domestic Subsidiary, then the most recently designated Immaterial
Domestic Subsidiary shall no longer be deemed an Immaterial Domestic Subsidiary
and shall comply with the provisions of Section 10.1.13 to become a Guarantor.
All of the Immaterial Domestic Subsidiaries as of the Closing Date are listed on
Schedule 1.1(B) and designated thereon as Immaterial Domestic Subsidiaries.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment on account of an Obligation; and (b) to the extent not
otherwise described in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Information: as defined in Section 15.12.



--------------------------------------------------------------------------------

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Restricted Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

Intercreditor Agreement: the amended and restated intercreditor agreement as of
the Third Amendment Effective Date, between the Term Loan Agent and
Administrative Agent.

Intercompany Note: as defined in Section 10.2.1(e).

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Investment: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Debt, Equity Interests or other securities, together with all
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP. If any Borrower or any Restricted Subsidiary of the
Borrowers sells or otherwise disposes of less than all of the Equity Interests
of any direct or indirect Restricted Subsidiary of the Borrowers such that,
after giving effect to any such sale or disposition, such Person is no longer a
Restricted Subsidiary of the Borrowers, Borrowers will be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the Borrowers’ Investments in such Subsidiary that were not disposed of
or sold.

Investment Grade Rating: short-term unsecured debt ratings equal to or higher
than P-3 (or equal to or higher than Baa3 long term unsecured senior debt
ratings) assigned by Moody’s and short-term unsecured debt ratings equal to or
higher than A-3 (or equal to or higher than BBB- long term unsecured senior debt
ratings) assigned by S&P.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Administrative Agent,
as security for its Obligations.

IRS: the United States Internal Revenue Service.



--------------------------------------------------------------------------------

Issuing Bank: as the context may require, (a) Bank of America (including any
Lending Office of Bank of America), (b) any Additional Issuing Bank, (c) any
replacement issuer appointed pursuant to Section 2.3.4, or (d) collectively, all
of the foregoing. For the avoidance of doubt, the reference to “Issuing Bank” in
Section 15.1 shall have the meaning specified in clause (d) of the foregoing
sentence. Except as provided in the immediately preceding sentence, any
reference to “Issuing Bank” herein shall be to the applicable Issuing Bank, as
appropriate..

Issuing Bank Indemnitees: any Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

Key Energy LLC: as defined in the introductory paragraph hereto.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank and Administrative Agent. In the event of any conflict between the terms of
any LC Application and this Agreement, the terms of this Agreement shall govern.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Administrative Agent and the
applicable Issuing Bank; and (d) the purpose and form of the proposed Letter of
Credit are reasonably satisfactory to Administrative Agent and Issuing
Bank.    Additionally, no Issuing Bank shall have any obligation to issue a
Letter of Credit if (i) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit or request that such Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular or (ii) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to an Issuing
Bank or Administrative Agent in connection with any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for drawings under Letters of Credit; and (b) the Stated Amount of all
outstanding Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Administrative Agent and
Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: lenders party to this Agreement (including Administrative Agent in its
capacity as provider of Swingline Loans) and any Person who hereafter becomes a
“Lender” pursuant to an Assignment, other than any Person that shall have ceased
to be a party hereto pursuant to an Assignment.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to
Administrative Agent and Borrower Agent.



--------------------------------------------------------------------------------

Letter of Credit: each Existing Letter of Credit and any standby or documentary
letter of credit, foreign guaranty, documentary bankers’ acceptance or similar
instrument issued by Issuing Bank for the account or benefit of a Borrower or
Affiliate of a Borrower.

Letter of Credit Subline: $55,000,00045,000,000.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1% and
in no event less than zero1.00%) determined by Administrative Agent at or about
11:00 a.m. (London time) two Business Days prior to an interest period, for a
term equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Administrative Agent, as published on
the applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided, that (a) any
comparable or successor rate shall be applied by Administrative Agent, if
administratively feasible, in a manner consistent with market practice and
(b) if LIBOR shall be less than zero1.00%, such rate shall be deemed zero1.00%
for purposes of this Agreement.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

LIBOR Screen Rate: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

LIBOR Successor Rate: as defined in Section 3.6.2.

LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Administrative Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any Collateral



--------------------------------------------------------------------------------

held by a warehouseman, processor, shipper, customs broker or freight forwarder,
such Person waives or subordinates any Lien it may have on the Collateral,
agrees to hold any Documents in its possession relating to the Collateral as
agent for Administrative Agent, and agrees to deliver the Collateral to
Administrative Agent upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges Administrative Agent’s Lien, waives
or subordinates any Lien it may have on the Collateral, and agrees to deliver
the Collateral to Administrative Agent upon request; and (d) for any Collateral
subject to a Licensor’s Intellectual Property rights, the Licensor grants to
Administrative Agent the right, vis-à-vis such Licensor, to enforce
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.

Line Cap: as of any time or date of determination, the lesser of the (i) the
Borrowing Base then in effect and (ii) the aggregate amount of Revolver
Commitments then in effect.

Loan: a Revolver Loan.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Management Fees: as defined in Section 10.2.10(b).

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: a material adverse effect on (a) the business,
Properties, condition (financial or otherwise) or results of operations of the
Borrowers and their Subsidiaries, taken as a whole; (b) the rights and remedies
of Administrative Agent or any Lender under the Loan Documents, or of the
ability of Obligors to perform their respective obligations under the Loan
Documents, in each case, taken as a whole; or (c) the validity or enforceability
against any Obligor of any Loan Document to which it is a party; provided, that,
the Transactions (as defined in the Term Loan Credit Agreement) and the events
and circumstances leading up to the Transactions shall not constitute a Material
Adverse Effect.

Material Contract: any agreement or arrangement to which a Borrower or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract under the Securities Act of 1933; (b) for which
breach, termination, nonperformance or failure to renew could reasonably be
expected to have a Material Adverse Effect; or (c) that relates to Material
Debt.

Material Debt: Debt (other than the Loans and Letters of Credit), or obligations
in respect of one or more Hedging Agreements, of any one or more of the
Borrowers and their Restricted Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Debt, the “principal
amount” of the obligations of the Borrowers or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the Hedging Termination
Value.

Material Real Property: any owned Real Estate with a net book value greater than
$250,000 located in any Mortgage State.

Maximum Rate: as defined in Section 3.10.

Moody’s: Moody’s Investors Service, Inc., and its successors.



--------------------------------------------------------------------------------

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Administrative Agent, as security for its Obligations.

Mortgage State: each of the following states: California, Louisiana, New Mexico,
North Dakota, Oklahoma and Texas.

Mortgaged Property: any Real Estate owned by any Obligor that is subject to a
Mortgage.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Restricted Subsidiary in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Administrative Agent’s Liens on
Collateral sold; (c) transfer or similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.

Non-Recourse Debt: Debt (a) as to which neither the Company nor any of its
Restricted Subsidiaries, (i) provides any guarantee or credit support of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise); (b) the incurrence of which will not result in any
recourse against any of the assets of the Company or its Restricted
Subsidiaries; and (c) no default with respect to which would permit (upon
notice, lapse of time or both) any holder of any other Debt (“Other Debt”) of
the Company or any of its Restricted Subsidiaries to declare pursuant to the
express terms governing such Debt a default on such Other Debt or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

Notice of Borrowing: a request by Borrower Agent of a Borrowing of Revolver
Loans, in form satisfactory to Administrative Agent.

Notice of Conversion/Continuation: a request by Borrower Agent of a conversion
or continuation of any Loans as LIBOR Loans, in form reasonably satisfactory to
Administrative Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of
Administrative Agent to secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Restricted Subsidiary, undertaken in good faith and consistent with Applicable
Law and past practices.



--------------------------------------------------------------------------------

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.

Original Credit Agreement: as defined in the recitals hereto.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each LC Document, Fee Letters, the Intercreditor Agreement,
Borrower Materials, promissory note or Intercompany Note now or hereafter
delivered by an Obligor or other Person to Administrative Agent or a Lender in
connection with any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient as a result of a present or
former connection between the Recipient and the jurisdiction imposing such Tax
(other than connections arising from the Recipient having executed, delivered,
become a party to, performed obligations or received payments under, received or
perfected a Lien or engaged in any other transaction pursuant to, enforced, or
sold or assigned an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 14.4(c)).

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 14.2.1.

PATRIOT Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Conditions: with respect to any applicable payment or transaction, each
of the following conditions:

(a) as of the date of any such payment or transaction, and after giving effect
thereto, no Default shall exist or has occurred and is continuing,

(b) in the case of a Permitted Acquisition, Debt payment, designation of an
Unrestricted Subsidiary or Section 10.1.16(c)(ii), either

(i) Availability at all times during the immediately preceding 30 consecutive
day period on a pro forma basis shall have been at least the greater of (X)
$16,000,000 and (Y) 20% of the Line Cap and (ii) after giving effect to any such
payment or transaction, on a pro forma basis using the most recent calculation
of the Borrowing Base immediately prior to any such payment or transaction,
Availability shall be at least the greater of (X) $16,000,000 and (Y) 20% of the
Line Cap, or



--------------------------------------------------------------------------------

(ii) (A) Availability at all times during the immediately preceding 30
consecutive day period on a pro forma basis shall have been at least the greater
of (X) $10,000,000 and (Y) 12.5% of the Line Cap and (ii) after giving effect to
any such payment or transaction, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment or
transaction, Availability shall be at least (X) $10,000,000 and (Y) 12.5% of the
Line Cap, and

(B) as of the date of any such payment or transaction, and after giving effect
thereto, on a pro forma basis (including with respect to periods prior to the
Closing Date), the Fixed Charge Coverage Ratio (x) for the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter for which
Administrative Agent has received financial statements in accordance with
Section 10.1.2(a) or 10.1.2(b) or (y) during the Reporting Trigger Period, for
the 12-month period ending on the last day of the most recently completed month
(on the basis of internally prepared monthly financial statements for the
12-month period then ended), prior to the date of such payment or transaction
shall be at least 1.00 to 1,

(c) in the case of a Distribution, (i) Availability at all times during the
immediately preceding 30 consecutive day period on a pro forma basis shall have
been at least $30,000,00022,500,000 and (ii) after giving effect to any such
payment or transaction, on a pro forma basis using the most recent calculation
of the Borrowing Base immediately prior to any such payment or transaction,
Availability shall be at least $30,000,00022,500,000 , and

(d) receipt by Administrative Agent of a certificate of a Senior Officer of the
Borrower Agent certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby (each, a
“Payment Conditions Certificate”).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430 and 436 of the Code and Sections
302 and 303 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Acquisition: an Acquisition by any Borrower or any of its Restricted
Subsidiaries, provided that (a) the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be engaged in substantially the
same lines of business as one or more of the businesses of the Borrowers and
their Restricted Subsidiaries or in a business or businesses reasonably related
thereto; (b) immediately before giving effect to such Acquisition, no Event of
Default shall have occurred and be continuing; (c) at the time of such
Acquisition and immediately thereafter, (i) no Default shall have occurred and
be continuing, and (ii) the Payment Conditions have been satisfied; (d) if such
acquired Person has outstanding Debt at the time of such Acquisition, such Debt
is permitted pursuant to Section 10.2.1; (e) any such newly-created or acquired
Subsidiary shall comply with the requirements of Section 10.1.13, (f) with
respect to any Acquisition for which the consideration with respect to such
Acquisition equals or exceeds



--------------------------------------------------------------------------------

$25,000,000, the Borrowers shall have delivered to Administrative Agent and each
Lender, at least five Business Days prior to the date on which such Acquisition
is to be consummated, a certificate of a Senior Officer, in form and substance
reasonably satisfactory to Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such Acquisition, and (g) the
Person or assets being acquired have not less than $0 of EBITDA; provided,
however, that for purposes of calculating EBITDA with respect to such Person or
assets, Pro Forma Cost Savings shall be certified to the Lenders by a Senior
Officer of Borrowing Agent and shall not exceed $10,000,000 in the aggregate
unless supported by a quality of earnings report and shall not exceed a total of
$20,000,000 in the aggregate.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment and other assets permitted hereunder; (f) arising
under the Loan Documents; (g) arising with respect to customary provisions of
any contract, customer agreement, purchase order, document or other agreement
incurred in the Ordinary Course of Business; (h) arising by operation of law; or
(i) in an aggregate amount of $10,000,000 or less at any time.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

Permitted Holders: (a) any Person that beneficially owns, directly or
indirectly, 10% or more of the Company’s outstanding Equity Interests as of the
Third Amendment Effective Date and (b) any Person that forms a Group with any of
the Persons listed in clause (a) or Group consisting of any of the Persons
listed in clause (a); provided that the Persons listed in clause
(a) beneficially own in the aggregate, directly or indirectly, a majority of the
Voting Stock in the Company held by all Persons in such Group (without giving
effect to the application of any attribution rules).

Permitted Junior Debt Conditions: of an applicable Debt are that such Debt
(i) is not scheduled to mature prior to the date that is 91 days after the
latest maturity of the Loans and the Term Loans, (ii) does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the latest maturity of the Loans and the Term Loans at the
time such Debt is incurred, (iii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors and the terms of such
guarantee shall be no more favorable to the secured parties in respect of such
Debt than the terms of the Guaranty, and (iv) has covenants, default and remedy
provisions and other terms and conditions (other than interest, fees, premiums
and funding discounts) that are, taken as a whole, substantially identical to,
or less favorable to the investors providing such Debt than, those set forth in
this Agreement.

Permitted Junior Priority Secured/Unsecured Debt: secured (or, at the election
of the Borrower Agent, unsecured) Debt incurred by Obligors in the form of one
or more series of junior lien secured (or unsecured) notes or junior lien
secured (or unsecured) loans; provided that (i) such Debt is secured by the
Collateral (if at all) on a junior priority basis to the Liens in favor of
Administrative Agent and the Liens in favor of the Term Loan Agent under
security documents substantially similar to the Security Documents and is not
secured by any property or assets of any Borrower or any Subsidiary other than
the Collateral, (ii) the holders of such Debt (or their representative) and
Administrative Agent and the Term Loan Agent



--------------------------------------------------------------------------------

shall be party to an intercreditor agreement in form and substance reasonably
satisfactory to Administrative Agent, (iii) such Debt has financial covenants
that are, taken as a whole, substantially identical to, or less favorable to the
investors of such Debt than, those set forth in this Agreement and the Term Loan
Credit Agreement, (iv) interest payable thereon may only be made “in-kind” by
increasing the outstanding principal amount thereof, (v) such Debt is
subordinated in right of payment to the payment in full of the Obligations on
customary terms reasonably satisfactory to the Administrative Agent and
(vi) such Debt meets the Permitted Junior Debt Conditions.

Permitted Liens: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Restricted
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $30,000,000 at any time.

Permitted Unsecured Debt: unsecured Debt incurred by Obligors in the form of one
or more series of senior unsecured notes or loans; provided that such Debt
(i) meets the Permitted Junior Debt Conditions, (ii) has no financial
maintenance covenants, and (iii) does not contain any provisions that
cross-default to any Default hereunder.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.

Plan Support Agreement: the Plan Support Agreement (including the term sheets
and any other attachments thereto), entered into on August 24, 2016 among the
Company and the supporting holders party thereto, as may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

Platform: as defined in Section 15.3.3.

PNC: PNC Bank, National Association.

Post-Closing Collateral: as defined in Section 7.3.3..

Post-Closing Collateral Period: as defined in Section 7.3.3.

PP&E Value: has the meaning assigned to such term in the Term Loan Credit
Agreement as in effect on the Third Amendment Effective Date.

PP&E Value Report: any report delivered pursuant to Section 10.1.17.

Prepackaged Plan: the Joint Prepackaged Plan of Reorganization of Key Energy
Services, Inc. and its Debtor Affiliates pursuant to Chapter 11 of the
Bankruptcy Code, dated September 21, 2016, in the form filed with the Bankruptcy
Court (including all annexes, exhibits, schedules and supplements thereto, in
each case, as may be amended, modified or supplemented from time to time only in
accordance with the terms thereof.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.



--------------------------------------------------------------------------------

Such rate is set by Bank of America on the basis of various factors, including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above or below such rate. Any change in such rate publicly announced by Bank of
America shall take effect at the opening of business on the day specified in the
announcement.

Pro Forma Cost Savings: without duplication of any amounts referenced in
Section 1.5, an amount equal to the amount of cost savings, operating expense
reductions, operating improvements (including the entry into any material
contract or arrangement) and acquisition synergies, in each case, projected in
good faith to be realized (calculated on a pro forma basis as though such items
had been realized on the first day of such period) as a result of actions taken
on or prior to, or to be taken by the Borrowers (or any successor thereto) or
any Consolidated Subsidiary within 12 months of, the date of such pro forma
calculation, net of the amount of actual benefits realized or expected to be
realized during such period that are otherwise included in the calculation of
EBITDA from such action; provided that (a) such cost savings, operating expense
reductions, operating improvements and synergies are factually supportable and
reasonably identifiable (as determined in good faith by a responsible financial
or accounting officer, in his or her capacity as such and not in his or her
personal capacity, of the Borrowers (or any successor thereto) and set forth in
a certificate of such financial or accounting officer) and are reasonably
anticipated to be realized within 12 months after the date of such pro forma
calculation and (b) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this definition to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income or EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that (i) the aggregate amount added in respect
of the foregoing proviso (or otherwise added to Consolidated Net Income pursuant
to clause (xiii) of the definition thereof or added to EBITDA pursuant to clause
(vi) of the definition thereof) shall not exceed with respect to any four
quarter period 10% of EBITDA for such period (calculated prior to giving effect
to any such adjustments) (such limitation, the “Cost Savings Cap”) and (ii) the
aggregate amount added in respect of the foregoing proviso (or otherwise added
to Consolidated Net Income pursuant to clause (xiii) of the definition thereof
or added to EBITDA pursuant to clause (vi) of the definition thereof) shall no
longer be permitted to be added back to the extent the cost savings, operating
expense reductions, operating improvements and synergies have not been achieved
within 12 months of the action or event giving rise to such cost savings,
operating expense reductions, operating improvements and synergies.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate outstanding Loans and LC Obligations
or, if all Loans and LC Obligations have been paid in full and/or Cash
Collateralized, by dividing such Lender’s and its Affiliates’ remaining
Obligations by the aggregate remaining Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment of which could not have a Material Adverse Effect, nor could
such non-payment reasonably likely result in forfeiture or sale of any material
assets of the Obligor; (e) no Lien is imposed on assets of the Obligor, unless
bonded and stayed to the satisfaction of Administrative Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.



--------------------------------------------------------------------------------

PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

Purchase Money Debt: (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets; (b) Debt
(other than the Obligations), including Capital Leases, incurred within 20 days
before or after acquisition of any fixed assets, for the purpose of financing
any of the purchase price thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Real Property: all right, title and interest in any owned real Property or any
buildings, structures, parking areas or other improvements thereon.

Recipient: Administrative Agent, any Issuing Bank, any Lender or any other
recipient of a payment to be made by an Obligor under a Loan Document or on
account of an Obligation.

Reference Period: as defined in Section 1.5.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (other than an increase in an
aggregate principal amount resulting solely from any capitalized or payment
in-kind interest or an increase in the principal amount not in excess of the
Term Cap Amount (as defined in the Intercreditor Agreement)); (b) it has a final
maturity no sooner than, a weighted average life no less than, and, unless
otherwise approved by Administrative Agent, an interest rate no greater than,
the Debt being extended, renewed or refinanced; (c) if subordinated, it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced or otherwise on terms and conditions acceptable
to Administrative Agent; (d) with respect to Refinancing Debt with a principal
amount in excess of $10,000,000, the representations, covenants and defaults
applicable to it are no less favorable (taken as a whole in any material
respect) to Borrowers, than those applicable to the Debt being extended, renewed
or refinanced, unless otherwise approved by Administrative Agent; (e) no
additional Lien is granted to secure it (other than additional Permitted Liens
on Property not constituting Collateral); (f) no additional Person is obligated
on such Debt; and (g) upon giving effect to it, no Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(g), (k) or (m).

Reimbursement Date: as defined in Section 2.3.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following: (a) a mortgagee title policy (or binder therefor)
covering the Administrative Agent’s interest



--------------------------------------------------------------------------------

under the Mortgage; (b) assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases with respect to other Persons having
an interest in the Real Estate; (c) surveys of the Real Estate; (d) appraisals
of the Real Estate; (e) flood hazard information requested by any Lender as
needed for a life-of-loan flood hazard determination and, if the Real Estate is
located in a special flood hazard zone, flood insurance documentation (including
an acknowledged notice to borrower and real property and contents flood
insurance by an insurer reasonably acceptable to Collateral Agent) in accordance
with the Flood Disaster Protection Act or otherwise reasonably satisfactory to
each Lender and other such documents as Administrative Agent or any Lender may
reasonably require with respect to flood insurance for the Real Estate, in each
case, in form and substance reasonably satisfactory to Administrative Agent and
received by Administrative Agent for review at least 15 days (or such shorter
period as agreed to by Collateral Agent Agent) prior to the effective date of
the Mortgage and (f) environmental site assessments, and other reports,
certificates, studies or data with respect to any environmental risks regarding
the Real Estate.

Release: any depositing, spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping,
leaching, dumping, or disposing in quantities or concentrations prohibited under
Environmental Laws. “Released” has a correlative meaning.

Remedial Work: as defined in Section 10.1.12(a).

Report: as defined in Section 13.2.3.

Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (i) from the Amendment Effective Date
through and including the date on which the Borrowers deliver a Compliance
Certificate to the Administrative Agent demonstrating that EBITDA for the four
Fiscal Quarters then ending exceeds $40,000,000 if, during such period, there
exists any outstanding Revolving Loans, (a) commencing on the day that a Default
occurs, or Availability is less than the greater of (X) $15,000,000 and (Y)
15.0% of the Line Cap on such day; and (b) continuing until the day
(1) Availability has been greater than the greater of (X) $15,000,000 and (Y)
15.0% of the Line Cap and (2) no Default has occurred and is continuing, in the
case of each of clauses (i)(b)(1)(X), (i)(b)(1)(Y) and (i)(b)(2), for a period
of 30 consecutive calendar days, and (ii) at all other times, (a) commencing on
the day that a Default occurs, or Availability is less than the greater of (X)
$10,000,000 and (Y) 12.5% of the Line Cap on such day; and (b) continuing until
the day (1) Availability has been greater than the greater of (X) $10,000,000
and (Y) 12.5% of the Line Cap and (2) no Default has occurred and is continuing,
in the case of each of clauses (ii)(b)(1)(X), (ii)(b)(1)(Y) and (ii)(b)(2), for
a period of 30 consecutive calendar days.

Required Lenders: Secured Parties holding (x) if there are two or fewer Lenders,
100% and (y) in all other cases, more than 50% of (A) the aggregate outstanding
Revolver Commitments; or (B) following termination of the Revolver Commitments,
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full, the aggregate remaining Obligations;
provided, that Commitments, Loans and other Obligations held by a Defaulting
Lender and its Affiliates shall be disregarded in making such calculation, but
any related Fronting Exposure shall be deemed held as a Loan or LC Obligation by
the Secured Party that funded the applicable Loan or issued the applicable
Letter of Credit.

Restricted Subsidiary: any Subsidiary that is not an Unrestricted Subsidiary or
a direct or indirect Subsidiary of an Unrestricted Subsidiary.



--------------------------------------------------------------------------------

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Restricted Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant, convey, create or impose Liens on
any assets, to declare or make Distributions, to modify, extend or renew any
agreement evidencing Borrowed Money, or to repay any intercompany Debt or
requires the consent of other Persons in connection with any of the foregoing.

Restructuring Support Agreement: as defined in the Third Amendment Agreement.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as modified pursuant to Section 2.1.7 or an Assignment to which it
is a party. “Revolver Commitments” means the aggregate amount of such
commitments of all Lenders, which aggregate amount on the ThirdFourth Amendment
Effective Date will be, immediately following the effective date of the
ThirdFourth Amendment Agreement, $70,000,00050,000,000 .

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Termination Date: the earlier of (a) the fifth anniversary of the
Amendment Effective Date and (b) 181 days prior to the maturity date on which
the principal amount of the Term Loans is scheduled to become due and payable in
full or the maturity date on which the principal amount of any other Material
Debt is scheduled to become due and payable in full.

Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus
(b) the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

Sanctions: any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority.

Scheduled Unavailability Date: as defined in Section 3.6.2.

SEC: the Securities and Exchange Commission or any successor thereto.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products (including a purchase card program provided by Bank of
America or its Affiliate) owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of their Affiliates;
and (b) any other Lender, Affiliate of a Lender or any Person who, at the time
of providing any Bank Product, was a Lender or an Affiliate of a Lender, that is
providing a Bank Product provided such provider delivers written notice to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 13.13.



--------------------------------------------------------------------------------

Secured Parties: Administrative Agent, Issuing Banks, Lenders and Secured Bank
Product Providers.

Security Documents: the Guaranties, Mortgages, IP Assignments, Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.

Segregated Account Cash Balance: the aggregate amount of cash and Cash
Equivalents credited to or on deposit in a segregated securities or deposit
account maintained with Bank of America over which Administrative Agent has
exclusive control and which is subject to a control agreement in favor of
Administrative Agent, for the benefit of Secured Parties.

Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer, controller, treasurer or any senior vice president of a
Borrower or, if the context requires, an Obligor.

SOFR: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the relevant Governmental Authority.

SOFR-Based Rate: SOFR or Term SOFR.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

Specified Vehicle: any well service rig, contract drilling rig, heavy duty
vehicle or coiled tubing unit.

SPV: Key Property Holding Company, LLC, a Delaware limited liability company,
which is wholly-owned directly by the Company.

Standard Letter of Credit Practice: means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under (i) the International Standby
Practices 1998 (International



--------------------------------------------------------------------------------

Chamber of Commerce Publication No. 590) or (ii) the Uniform Customs and
Practice for Documentary Credits 2007 Revision (International Chamber of
Commerce Publication No. 600); each of (i) and (ii) above, as adopted by the
International Chamber of Commerce and including any subsequent revisions thereof
as of the date such Letter of Credit is issued, as chosen in the applicable
Letter of Credit.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
more than 50% of the voting securities or Equity Interests).

Super Majority Lenders: Secured Parties holding (x) if there are two or fewer
Lenders, 100% and (y) in all other cases, not less than 67% of (A) the aggregate
outstanding Revolver Commitments; or (B) following termination of the Revolver
Commitments, the aggregate outstanding Loans and LC Obligations or, if all Loans
and LC Obligations have been paid in full, the aggregate remaining Obligations;
provided, that Commitments, Loans and other Obligations held by a Defaulting
Lender and its Affiliates shall be disregarded in making such calculation, but
any related Fronting Exposure shall be deemed held as a Loan or LC Obligation by
the Secured Party that funded the applicable Loan or issued the applicable
Letter of Credit.

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Sweep Trigger Period: the period (i) from the Amendment Effective Date through
and including the date on which the Borrowers deliver a Compliance Certificate
to the Administrative Agent demonstrating that EBITDA for the four Fiscal
Quarters then ending exceeds $40,000,000 if, during such period, there exists
any outstanding Revolving Loans, (a) commencing on the day that a Default
occurs, or Availability is less than the greater of (X) $15,000,000 and (Y)
15.0% of the Line Cap on such day; and (b) continuing until the day
(1) Availability has been greater than the greater of (X) $15,000,000 and (Y)
15.0% of the Line Cap and (2) no Default has occurred and is continuing, in the
case of each of clauses (i)(b)(1)(X), (i)(b)(1)(Y) and (i)(b)(2), for a period
of 30 consecutive calendar days, and (ii) at all other times, (a) commencing on
the day that a Default occurs, or Availability is less than the greater of (X)
$10,000,0007,500,000 and (Y) 12.5% of the Line Cap on such day; and
(b) continuing until the day (1) Availability has been greater than the greater
of (X) $10,000,0007,500,000 and (Y) 12.5% of the Line Cap and (2) no Default has
occurred and is continuing, in the case of each of clauses (ii)(b)(1)(X),
(ii)(b)(1)(Y) and (ii)(b)(2), for a period of 30 consecutive calendar days.

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with
Administrative Agent’s funds, until such Borrowing is settled among Lenders or
repaid by Borrowers.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loan Amendment and Restatement Agreement: as defined in the Third Amendment
Agreement.

Term Loan Credit Agreement: the Term Loan and Security Agreement, dated as of
December 15, 2016, among the Company, as borrower, certain subsidiaries of the
Company named as guarantors therein, the financial institutions party thereto as
“Lenders”, and the Term Loan Agent, as amended and restated by the Term Loan
Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

Term Loan Agent: Cortland Products Corp. a Delaware corporation, and solely with
respect to Collateral consisting of Vehicles, Cortland Capital Market Services
LLC, a Delaware limited liability company, together with their successors and
assigns.

Term Loans: “Loans” under (and as defined) in the Term Loan Credit Agreement.

Term SOFR: the forward-looking term rate for any period that is approximately
(as determined by the Administrative Agent) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the relevant
Governmental Authority, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

Term Priority Collateral: as defined in the Intercreditor Agreement.

Third Amendment Agreement: the Amendment No. 3 to Loan Agreement dated as of the
Third Amendment Effective Date, among Borrowers, Agent and the Lenders party
thereto.

Third Amendment Effective Date: means March 6, 2020.

Third Amendment Mortgaged Real Property: as defined in Section 7.3.4.

TL Proceeds and Priority Collateral Account: account #xxxx xx74 at Merrill
Lynch, Pierce, Fenner & Smith Incorporated and account #xxxx07 at Bank of
America, N.A. and, subject to compliance with the requirements set forth in
Section 8.3, any other account designated by the Borrowers Agent to
Administrative Agent from time to time as the TL Proceeds and Priority
Collateral Account.

Transactions: with respect to the Obligors, the execution, delivery and
performance by the Obligors of this Agreement and each other Loan Document and
the borrowing of Loans by the Borrowers, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder, the guarantee of the Obligations and
the grant of Liens by the Obligors on Collateral pursuant to the Loan Documents.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unrestricted Subsidiary: (a) any Subsidiary of the Company (including any newly
acquired or newly formed Subsidiary of the Company) that is designated by the
board of directors of the Company as an Unrestricted Subsidiary pursuant to a
resolution of the board of directors of the Company as certified in a
certificate delivered to the Administrative Agent by a Senior Officer of the
Company; (b) each Subsidiary of an Unrestricted Subsidiary, whenever it shall
become such a Subsidiary; and (c) those Subsidiaries listed on Schedule 1.1(A)
so long as each such Subsidiary satisfies the conditions set forth in clause
(A) below.

The board of directors of the Company may designate any Subsidiary of the
Company to become an Unrestricted Subsidiary if:

(A) such Subsidiary:

(1)    has no Debt other than Non-Recourse Debt;



--------------------------------------------------------------------------------

(2)     is not party to any agreement, contract, arrangement or understanding
with the Company or any Restricted Subsidiary of the Company unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Company or such Restricted Subsidiary than those that might be obtained,
in light of all the circumstances, at the time from Persons who are not
Affiliates of the Company;

(3)    is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect contractual obligation (x) to
subscribe for additional Equity Interests or (y) to maintain or preserve such
Person’s financial condition or to cause such Persons to achieve any specified
levels of operating results;

(4)    has not guaranteed or otherwise directly or indirectly provided credit
support for any Debt of the Company or any of its Restricted Subsidiaries;

(5)    does not own any Equity Interest of, or own or hold any Lien on any
property of, the Company or any Restricted Subsidiary of the Company; and

(6)    would constitute an Investment which the Company could make in compliance
with Section 10.2.4; and

(B) the Payment Conditions are satisfied.

Notwithstanding the preceding, (a) if, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements in clause (A) as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Debt of such Subsidiary shall be deemed to be
incurred as of such date and (b) no Subsidiary may be designated as an
Unrestricted Subsidiary hereunder unless such Subsidiary is or contemporaneously
herewith becomes designated as an “Unrestricted Subsidiary” under and within the
meaning of the Term Loan Credit Agreement (to the extent then in effect).

Unused Line Fee Rate: a per annum rate equal to

(a)     from the Closing Date until the Amendment Effective Date, (a) until
April 1, 2017, 1.25%, and (b) commencing on April 1, 2017 and thereafter,
subject to increase or decrease based on Revolver Usage for the immediately
preceding calendar quarter, which change shall be effective on the first day of
the calendar month following such calendar quarter, as follows: (i) 1.25%, if
Revolver Usage was 50% or less of the Revolver Commitments during the preceding
calendar quarter, or (ii) 1.00%, if Revolver Usage was more than 50% of the
Revolver Commitments during such quarter; and

(b)    from the Amendment Effective Date until July 1, 2019, 0.50%, and
(b) commencing on July 1, 2019 and thereafter, subject to increase or decrease
based on Revolver Usage for the immediately preceding calendar quarter, which
change shall be effective on the first day of the calendar month following such
calendar quarter, as follows: (i) 0.50%, if Revolver Usage was 50% or less of
the Revolver Commitments during the preceding calendar quarter, or (ii) 0.375%,
if Revolver Usage was more than 50% of the Revolver Commitments during such
quarter.

Upstream Payment: Distribution by a Restricted Subsidiary made ratably with
respect to its Equity Interests and Distributions by a Borrower to another
Borrower or made with respect to Debt held by a holder of Equity Interests
(other than holders of Equity Interests in the Company); it being understood and
agreed that nothing in this definition shall permit or deemed to permit any
Distribution by an Obligor with respect to Debt held by a holder of Equity
Interest that is not an Obligor.



--------------------------------------------------------------------------------

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

Vehicles: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

Voting Stock: of any Person as of any date, the Equity Interests of such Person
that is at the time entitled to vote in the election of the board of directors
of such Person.

Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

13-Week Forecast as defined in the Fourth Amendment Agreement.

1.2.    Accounting Terms. Under the Loan Documents and the Borrower Materials
(except as otherwise specified therein), all accounting terms not specifically
defined therein shall be construed in accordance with GAAP. If at any time any
change in GAAP or the application thereof would affect the computation of any
financial ratio or requirement set forth in any Loan Document or Borrower
Material, and either the Company or the Required Lenders shall so request, the
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or the application thereof (subject to the approval of the
Required Lenders); provided , that , until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or the
application thereof prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or the application thereof. All
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification having a similar
result or effect) to value any Debt or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (B) any treatment of Debt in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification having a similar result
or effect) to value any such Debt in a reduced or bifurcated manner as described
therein, and such Debt shall at all times be valued at the full stated principal
amount thereof).

1.3.    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right,” “Securities Account” and “Supporting
Obligation.”

1.4.    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from



--------------------------------------------------------------------------------

a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document and the Borrower Materials, the parties agree that the rule of
ejusdem generis shall not be applicable to limit any provision. Section titles
appear as a matter of convenience only and shall not affect the interpretation
of any Loan Document and the Borrower Materials. All references to (a) laws
include all related regulations, interpretations, supplements, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include such Person’s successors and assigns; (f) time of day mean time of day
at Administrative Agent’s notice address under Section 15.3.1; or (g) except as
expressly provided, discretion of Administrative Agent, any Issuing Bank or any
Lender mean the sole and absolute discretion of such Person. All calculations of
Value, Borrowing Base components, Loans, Letters of Credit, Obligations and
other amounts herein shall be denominated in Dollars, unless expressly provided
otherwise, and all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Collateral Agent (and not necessarily
calculated in accordance with GAAP). Borrowers shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by
Administrative Agent, any Issuing Bank or any Lender under any Loan Documents.
No provision of any Loan Documents shall be construed against any party by
reason of such party having, or being deemed to have, drafted the provision.
Reference to a Borrower’s “knowledge” or similar concept means actual knowledge
of a Senior Officer, or knowledge that a Senior Officer would have obtained if
he or she had engaged in good faith and diligent performance of his or her
duties, including reasonably specific inquiries of employees or agents and a
good faith attempt to ascertain the matter.

1.5.    Pro Forma Calculations: With respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the Fixed
Charge Coverage Ratio, of any Person and its Consolidated Subsidiaries, as of
any date, pro forma effect will be given to the Transactions on the Closing
Date, any acquisition, merger, consolidation, Investment, any issuance,
incurrence, assumption or repayment or redemption of Debt (including Debt
issued, incurred or assumed or repaid or redeemed as a result of, or to finance,
any relevant transaction and for which any such test, financial ratio, basket or
covenant is being calculated) (but excluding the identifiable proceeds of any
Debt being incurred substantially simultaneously therewith or as part of the
same transaction or series of related transactions for purposes of netting cash
to calculate the applicable ratio), any issuance or redemption of preferred
stock, all sales, transfers and other dispositions or discontinuance of any
Subsidiary, line of business, division, segment or operating unit, any
operational change (including the entry into any material contract or
arrangement) or any designation of a Consolidated Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Consolidated Subsidiary, in
each case that have occurred during the four consecutive fiscal quarter period
of the Company being used to calculate such test, financial ratio, basket or
covenant (the “Reference Period”), or subsequent to the end of the Reference
Period but prior to such date or prior to or simultaneously with the event for
which a determination under this definition is made (including any such event
occurring at a Person who became a Consolidated Subsidiary of the subject Person
or was merged or consolidated with or into the subject Person or any other
Consolidated Subsidiary of the subject Person after the commencement of the
Reference Period), as if each such event occurred on the first day of the
Reference Period.

For purposes of making any computation referred to above:

 

  (1)

if any Debt bears a floating rate of interest and is being given pro forma
effect, the interest on such Debt shall be calculated as if the rate in effect
on the date for which a determination under this definition is made had been the
applicable rate for the entire period (taking into account any Hedging
Agreements applicable to such Debt if such Hedging Agreements has a remaining
term in excess of 12 months);



--------------------------------------------------------------------------------

  (2)

interest on a Capital Lease shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer, in his
or her capacity as such and not in his or her personal capacity, of the Borrower
Agent to be the rate of interest implicit in such Capital Lease in accordance
with GAAP;

 

  (3)

interest on Debt that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, an eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
Agent may designate; and

 

  (4)

interest on any Debt under a revolving credit facility computed on a pro forma
basis shall be computed based upon the average daily balance of such Debt during
the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments that consist of reductions in costs and other
operating improvements or synergies (whether added pursuant to this definition,
the definition “Pro Forma Cost Savings” or otherwise added to Consolidated Net
Income or EBITDA) shall be calculated in accordance with, and satisfy the
requirements specified in, the definition of “Pro Forma Cost Savings”.

1.6.    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

SECTION 2.    CREDIT FACILITIES

2.1.    Revolver Commitment.

2.1.1.    Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up
to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to Borrowers from time to time through the Commitment Termination Date.
The Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base.

2.1.2.    Notes. Loans and interest accruing thereon shall be evidenced by the
records of Administrative Agent and the applicable Lender. At the request of a
Lender, Borrowers shall deliver promissory note(s) to such Lender, evidencing
its Loan(s).

2.1.3.    Use of Proceeds. No Borrowings (other than the issuance of any
Existing Letters of Credit and other Letters of Credit) shall be made on the
Closing Date. Thereafter, the proceeds of Revolver Loans shall be used by
Borrowers solely (a) to pay Obligations in accordance with this Agreement; and
(b) for ongoing working capital and for other lawful, general corporate, limited
liability company or partnership purposes of Borrowers and their Subsidiaries,
including without limitation to finance permitted restricted payments, share
repurchases, acquisitions, permitted Capital Expenditures and other Investments
of Borrowers and their Subsidiaries. Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise



--------------------------------------------------------------------------------

make available any Letter of Credit or Loan proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of issuance of
the Letter of Credit or funding of the Loan, is the subject of any Sanction;
(ii) in any manner that would result in a violation of a Sanction by any Person
(including any Secured Party or other individual or entity participating in a
transaction); or (iii) for any purpose that would violate Anti-Corruption Laws.

2.1.4.    Voluntary Reduction or Termination of Revolver Commitments.

(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
three (3) Business Days prior written notice to Administrative Agent, Borrowers
may, at their option, terminate the Revolver Commitments and this credit
facility. Any notice of termination given by Borrowers shall be irrevocable;
provided that such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of an acquisition
or investment, in which case such notice may be revoked by Borrowers (by notice
to Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. On the termination date, Borrowers shall make Full
Payment of all Obligations.

(b)    Borrowers may permanently reduce the Revolver Commitments, on a ratable
basis for all Lenders, upon at least three (3) Business Days prior written
notice to Administrative Agent, which notice shall specify the amount of the
reduction and shall be irrevocable once given. Each reduction shall be in a
minimum amount of $10,000,000, or an increment of $5,000,000 in excess thereof.

2.1.5.    Overadvances. If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Administrative Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Administrative Agent may require Lenders to honor requests
for Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to Administrative
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance is not known by Administrative Agent to exceed 5% of the Borrowing
Base; and (b) regardless of whether an Event of Default exists, if
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance is not
increased by more than $2,500,000 and does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause Revolver Usage to exceed the aggregate Revolver Commitments. Any funding
of an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Administrative Agent or Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Obligor be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.

2.1.6.    Protective Advances. Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Revolver Loans (“Protective Advances”) (a) up to an aggregate
amount of the greater of (i) $10,000,000 and (ii) 10.0% of the aggregate amount
of Revolver Commitment outstanding at any time, less, in each case, the amount
of Overadvance Loans outstanding pursuant to Section 2.1.5, if Administrative
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectability or repayment of Obligations, as long as such
Loans do not cause Revolver Usage to exceed the aggregate Revolver Commitments;
or (b) to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses. Lenders shall participate on a Pro
Rata basis in Protective Advances outstanding from time to time. Required
Lenders may at any time revoke Administrative Agent’s



--------------------------------------------------------------------------------

authority to make further Protective Advances under clause (a) by written notice
to Administrative Agent. Absent such revocation, Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.

2.1.7.    Increase in Revolver Commitments. Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Administrative Agent by
adding to this Agreement one or more Eligible Assignees that are not already
Lenders hereunder to issue additional Revolver Commitments and become Lenders
hereunder that are reasonably satisfactory to Administrative Agent (not to be
unreasonably withheld, delayed or conditioned) or by allowing one or more
existing Lenders to increase their respective Commitments, as long as (a) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing Revolver Commitments, except for a closing fee specified
by Borrowers, (b) increases under this Section do not exceed
$30,000,00020,000,000 in the aggregate and no more than three (3) increases are
made; (c) no reduction in Commitments pursuant to Section 2.1.4 has occurred
prior to the requested increase, and (d) the requested increase does not cause
the Commitments to exceed 90% of any applicable cap under the Term Loan Credit
Agreement or any agreement evidencing or governing Permitted Junior Priority
Secured/Unsecured Debt. Administrative Agent shall promptly notify Lenders of
the requested increase and, within 10 Business Days thereafter, each Lender
shall notify Administrative Agent if and to what extent such Lender commits to
increase its Revolver Commitment. Any Lender not responding within such period
shall be deemed to have declined an increase. If Lenders fail to commit to the
full requested increase, Eligible Assignees may issue additional Revolver
Commitments and become Lenders hereunder. Administrative Agent may allocate, in
its discretion, the increased Revolver Commitments among committing Lenders and,
if necessary, Eligible Assignees. Total Revolver Commitments shall be increased
by the requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Administrative Agent and Borrower Agent,
provided (x) the conditions set forth in Section 6.2 are satisfied at such time,
(y) Administrative Agent, Borrowers, and new and existing Lenders shall have
executed and delivered such documents and agreements as Administrative Agent
deems appropriate to evidence the increase in and allocations of Revolver
Commitments and (z) flood hazard diligence and documentation has been completed
as required by the Flood Disaster Protection Act or otherwise in a manner
satisfactory to all Collateral Agent. On the effective date of an increase, the
Revolver Usage and other exposures under the Revolver Commitments shall be
reallocated among Lenders, and settled by Administrative Agent if necessary, in
accordance with Lenders’ adjusted shares of such Commitments.

2.2.    [Reserved].

2.3.    Letter of Credit Facility.

2.3.1.    Issuance of Letters of Credit. The Issuing Banks shall also issue
Letters of Credit from time to time until 15 days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:

(a)    Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of an LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Each LC Request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Bank. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives an LC Request and LC Application at least three Business Days prior to
the requested date of issuance; (ii) each LC Condition is



--------------------------------------------------------------------------------

satisfied; and (iii) if a Defaulting Lender exists, such Lender or Borrowers
have entered into arrangements satisfactory to Administrative Agent and Issuing
Bank to eliminate any Fronting Exposure associated with such Lender. If, in
sufficient time to act, Issuing Bank receives written notice from Administrative
Agent or Required Lenders that an LC Condition has not been satisfied, Issuing
Bank shall not issue the requested Letter of Credit until such notice is
withdrawn in writing or until Required Lenders have waived such condition in
accordance with this Agreement. Prior to receipt of any such notice, Issuing
Bank shall not be deemed to have knowledge of any failure of LC Conditions.

(b)    Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by
Administrative Agent and the applicable Issuing Bank. Increase, renewal or
extension of a Letter of Credit shall be treated as issuance of a new Letter of
Credit, except that Issuing Bank may require a new LC Application in its
discretion. Any other term or provision of this Agreement to the contrary
notwithstanding, an Issuing Bank may, but shall not be obligated to, issue a
Letter of Credit that supports the obligations of any Borrower or any Subsidiary
in respect of (x) a lease of real property, or (y) an employment contract.

(c)    Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of Administrative Agent, any Issuing Bank or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or LC Document; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of any Issuing Bank, Administrative Agent or any
Lender, including any act or omission of a Governmental Authority. The rights
and remedies of any Issuing Bank under the Loan Documents shall be cumulative.
Each Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against Borrowers are discharged with proceeds of any
Letter of Credit.

(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Each Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

(e)    Borrowers are responsible for preparing or approving the final text of
the Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’ purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of



--------------------------------------------------------------------------------

Credit, Issuing Bank, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if Borrowers do not at any time want
such Letter of Credit to be renewed, Borrowers will so notify Administrative
Agent and Issuing Bank at least 15 calendar days before Issuing Bank is required
to notify the beneficiary of such Letter of Credit or any advising bank of such
nonrenewal pursuant to the terms of such Letter of Credit.

2.3.2.    Reimbursement; Participations.

(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid under any
and all circumstances whatsoever, including: (i) any lack of validity,
enforceability, or legal effect of any Letter of Credit or this Agreement or any
term or provision therein or herein; (ii) payment against presentation of any
draft, demand or claim for payment under any Drawing Document which proves to be
fraudulent, forged, or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such Letter of Credit; (iii) Issuing Bank or
any of its branches or affiliates being the beneficiary of any Letter of Credit;
(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit; (v) the existence of any claim, set-off, defense or other
right that any Borrower or any of its Subsidiaries may have at any time against
any beneficiary, any assignee of proceeds, Issuing Bank or any other Person;
(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.3.2(a), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or (vii) the fact that any Default or Event of Default shall have
occurred and be continuing. Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Revolver Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender shall fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.

(b)    Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Administrative Agent shall promptly notify
Lenders and each Lender shall within one Business Day after such notice pay to
Administrative Agent, for the benefit of Issuing Bank, the Lender’s Pro Rata
share of such payment. Upon request by a Lender, Issuing Bank shall provide
copies of Letters of Credit and LC Documents in its possession at such time.

(c)    The obligation of each Lender to make payments to Administrative Agent
for the account of Issuing Bank in connection with Issuing Bank’s payment under
a Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does



--------------------------------------------------------------------------------

not materially prejudice a Borrower; any honor of an electronic demand for
payment even if a draft is required; any payment of an item presented after a
Letter of Credit’s expiration date if authorized by the UCC or applicable
customs or practices; or any setoff or defense that an Obligor may have with
respect to any Obligations. No Issuing Bank assumes any responsibility for any
failure or delay in performance or any breach by any Borrower or other Person of
any obligations under any LC Documents. No Issuing Bank makes to Lenders any
express or implied warranty, representation or guaranty with respect to any
Letter of Credit, Collateral, LC Document or Obligor. No Issuing Bank shall be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.

(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct. Each Issuing Bank may (but is not obligated to) refrain from taking
any action with respect to a Letter of Credit until it receives written
instructions (and in its discretion, appropriate assurances) from the Required
Lenders.

2.3.3.    Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event
of Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 5 Business Days, then
Borrowers shall, at Issuing Bank’s or Administrative Agent’s request, Cash
Collateralize all the stated amount of all outstanding Letters of Credit and all
other LC Obligations. Borrowers shall, at Issuing Bank’s or Administrative
Agent’s request at any time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender. If Borrowers fail to provide any Cash Collateral as required
hereunder, Lenders may (and shall upon direction of Administrative Agent)
advance, as Revolver Loans, the amount of Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied).

2.3.4.    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Administrative Agent and Borrowers. From the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Administrative Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Default or Event of
Default exists, shall be reasonably acceptable to Borrowers.

2.3.5.    Indemnification. In addition to (and not in any way in limitation of)
any other terms or provisions of this Agreement or any other Loan Document or LC
Document providing for the indemnification of any Issuing Bank or otherwise,
each Borrower agrees to indemnify, defend and hold harmless each Issuing Bank
Indemnitee (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Issuing Bank
Indemnitee (other than Taxes, which shall be governed by Section 5.9) (the
“Letter of Credit Indemnified Costs”), and which arise out of or in connection
with, or as a result of this Agreement, any Letter of Credit, any LC Document,
or any Drawing Document referred to in or related to any Letter of Credit, or
any action or proceeding arising out of any of the foregoing (whether
administrative, judicial or in connection with



--------------------------------------------------------------------------------

arbitration); in each case, including that resulting from the Issuing Bank
Indemnitee’s own negligence; provided, however, that such indemnity shall not be
available to any Issuing Bank Indemnitee claiming indemnification to the extent
that such Letter of Credit Indemnified Costs may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Issuing
Bank Indemnitee claiming indemnity. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

2.3.6.    Limitation of Liability. The liability of Issuing Bank (or any other
Indemnitee) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement.

SECTION 3.    INTEREST, FEES AND CHARGES

3.1.    Interest.

3.1.1.    Rates and Payment of Interest.

(a)    The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation not paid when due (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Revolver Loans.

(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). Each Borrower acknowledges that the cost and expense to
Administrative Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.

(c)    Interest shall accrue from the date a Loan is advanced or Obligation is
not paid when due, until paid in full by Borrowers. Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each quarter
with respect to a Base Rate Revolver Loan, and on the last day of the applicable
Interest Period with respect to a LIBOR Revolver Loan (except in the case of a
LIBOR Revolver Loan with an Interest Period of more than 90 days’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period); (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

3.1.2.    Application of LIBOR to Outstanding Loans.

(a)    Borrowers may on any Business Day, subject to delivery of a Notice of



--------------------------------------------------------------------------------

Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Administrative Agent may (and
shall at the direction of Required Lenders) declare that no Loan may be made,
converted or continued as a LIBOR Loan.

(b)    Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Administrative Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least two Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Administrative Agent shall notify each Lender thereof. Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be 30 days if not specified). If, upon the expiration
of any Interest Period for any LIBOR Loan, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loan into a Base Rate Loan. Administrative Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.

3.1.3.    Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days (or, with the consent of all Lenders, such longer period not to exceed 360
days); provided, however, that:

(a)    the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b)    if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and

(c)    no Interest Period shall extend beyond the Revolver Termination Date.

3.2.    Fees.

3.2.1.    Unused Line Fee. Borrowers shall pay to Administrative Agent, for the
Pro Rata benefit of Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Revolver Commitments exceed the average daily Revolver Usage
during any quarter. Such fee shall be payable quarterly in arrears, on the first
day of each quarter and on the Commitment Termination Date.

3.2.2.    LC Facility Fees. Borrowers shall pay (a) to Administrative Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Applicable Margin for LIBOR
Revolver Loans times the average daily Stated Amount of Letters of Credit, which
fee shall be payable quarterly in arrears, on the first day of each quarter;
(b) to the applicable Issuing Bank, for its own account, a fronting fee equal to
0.125% per annum on the Stated Amount of each Letter of Credit, which fee shall
be payable quarterly in arrears, on the first day of each quarter; and (c) to
the applicable Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred. During an Event of Default, the fee payable under clause
(a) shall be increased by 2% per annum to the extent the Default Rate is applied
pursuant to Section 3.1.1(b) hereof.

 



--------------------------------------------------------------------------------

3.2.3.    Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement (including the Agent Fee Letter)
(collectively, the “Fee Letters” and each a “Fee Letter”).

3.3.    Computation of Interest, Fees, Yield Protection. All interest (other
than interest computed by reference to the Base Rate), as well as fees and other
charges calculated on a per annum basis, shall be computed for the actual days
elapsed, based on a year of 360 days, and interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year). Each determination by Administrative Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error. All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Administrative Agent or the affected
Lender shall be final, conclusive and binding for all purposes, absent manifest
error, and Borrowers shall pay such amounts to the appropriate party within 10
days following receipt of the certificate.

3.4.    Reimbursement Obligations. Borrowers shall pay all Extraordinary
Expenses promptly upon request. Borrowers shall also reimburse Administrative
Agent for all reasonable and documented out-of-pocket legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of
Administrative Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Administrative Agent’s personnel or a
third party; provided that legal fees shall be limited to one firm of counsel
and an additional local law firm in each applicable jurisdiction and, in the
case of an actual or potential conflict of interest as determined by the
affected party, one additional firm of counsel to such affected party and one
additional firm of local counsel to such affected party in each applicable
jurisdiction. All reasonable and documented legal, accounting and consulting
fees shall be charged to Borrowers by Administrative Agent’s professionals at
their full hourly rates, regardless of any alternative fee arrangements that
Administrative Agent, any Lender or any of their Affiliates may have with such
professionals that otherwise might apply to this or any other transaction.
Borrowers acknowledge that counsel may provide Administrative Agent with a
benefit (such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Administrative Agent, including fees paid
hereunder. If, for any reason (including inaccurate reporting in any Borrower
Materials), it is determined that a higher Applicable Margin should have applied
to a period than was actually applied, then the proper margin shall be applied
retroactively and Borrowers shall immediately pay to Administrative Agent, for
the ratable benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid. All amounts payable by Borrowers under this Section
shall be due on demand.

3.5.    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Administrative Agent, any obligation of such Lender to
make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall
be suspended until such Lender notifies Administrative Agent that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, Borrowers shall prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain



--------------------------------------------------------------------------------

such LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.6.    Inability to Determine Rates.

3.6.1.    Administrative Agent will promptly notify Borrower Agent and Lenders
if, in connection with any Loan or request for a Loan, (a) Administrative Agent
determines that (i) any Interest Period is not available on the basis provided
herein, (ii) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
or (iii) adequate and reasonable means do not exist for determining LIBOR for
the Interest Period; or (b) Administrative Agent or Required Lenders determine
for any reason that LIBOR for the Interest Period does not adequately and fairly
reflect the cost to Lenders of funding the Loan. Thereafter, Lenders’
obligations to make or maintain affected LIBOR Loans and utilization of the
LIBOR component (if affected) in determining Base Rate shall be suspended and no
further Loans may be converted into or continued as such LIBOR Loans until
Administrative Agent (upon instruction by Required Lenders) withdraws the
notice.

3.6.2.    Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower Agent
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower Agent) that the Borrower Agent or Required
Lenders (as applicable) have determined, that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower Agent may amend this Agreement solely for
the purpose of replacing LIBOR in accordance with this Section 3.6.2 with
(x) one or more SOFR-Based Rates or (y) another alternate benchmark rate giving
due consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed



--------------------------------------------------------------------------------

amendment to all Lenders and the Borrower Agent unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended, (to the extent of the affected LIBOR
Loans or Interest Periods), and (y) the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero1.00% for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

3.7.    Increased Costs; Capital Adequacy.

3.7.1.    Increased Costs Generally. If any Change in Law shall:

(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR)
or any Issuing Bank;

(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (iii) Connection Income Taxes) with respect to any Loan, Letter of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(c)    impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Loan, Letter of
Credit, participation in LC Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or



--------------------------------------------------------------------------------

Commitment, or converting to or continuing any interest option for a Loan, or to
increase the cost to a Lender or an Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by a Lender or an Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank, Borrowers will pay to it such additional amount(s) as will
compensate it for the additional costs incurred or reduction suffered.

3.7.2.    Capital Requirements. If a Lender or an Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or its holding company for the
reduction suffered; provided, that such Lender or such Issuing Bank is generally
seeking, or intends generally to seek, compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or Issuing
Bank has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.

3.7.3.    LIBOR Loan Reserves. If any Lender is required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits, Borrowers shall pay additional interest to such Lender on
each LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Administrative Agent) of the additional interest less
than 10 days prior to the interest payment date, then such interest shall be
payable 10 days after Borrowers’ receipt of the notice.

3.7.4.    Compensation. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or an Issuing Bank for any
increased costs incurred or reductions suffered more than six months (plus any
period of retroactivity of the Change in Law giving rise to the demand) prior to
the date that such Lender or Issuing Bank notifies Borrower Agent of the
applicable Change in Law and of such Lender’s or Issuing Bank’s intention to
claim compensation therefor.

3.8.    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

3.9.    Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs



--------------------------------------------------------------------------------

on a day other than the end of its Interest Period, (c) Borrowers fail to repay
a LIBOR Loan when required hereunder, or (d) a Lender (other than a Defaulting
Lender) is required to assign a LIBOR Loan prior to the end of its Interest
Period pursuant to Section 14.4, then Borrowers shall pay to Administrative
Agent its customary administrative charge and to each Lender all losses,
expenses and fees arising from redeployment of funds or termination of match
funding. For purposes of calculating amounts payable under this Section, a
Lender shall be deemed to have funded a LIBOR Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and
period, whether or not the Loan was in fact so funded.

3.10.    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the Maximum Rate of non-usurious interest permitted
by Applicable Law (“Maximum Rate”). If Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers. In determining whether the interest
contracted for, charged or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4.    LOAN ADMINISTRATION

4.1.    Manner of Borrowing and Funding Revolver Loans.

4.1.1.    Notice of Borrowing.

(a)    Whenever Borrowers desire funding of Revolver Loans, Borrower Agent shall
give Administrative Agent a Notice of Borrowing. Such notice must be received by
Administrative Agent by 11:00 a.m. (i) on the requested funding date, in the
case of Base Rate Loans, and (ii) at least two Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after such
time shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the amount of the Borrowing, (B) the
requested funding date (which must be a Business Day), (C) whether the Borrowing
is to be made as a Base Rate Loan or LIBOR Loan, and (D) in the case of a LIBOR
Loan, the applicable Interest Period (which shall be deemed to be 30 days if not
specified).

(b)    Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Revolver Loan on
the due date in the amount due and the Loan proceeds shall be disbursed as
direct payment of such Obligation. In addition, Administrative Agent may, at its
option, charge such amount against any operating, investment or other account of
a Borrower maintained with Administrative Agent or any of its Affiliates.

(c)    If a Borrower maintains a disbursement account with Administrative Agent
or any of its Affiliates, then presentation for payment in the account of a
Payment Item when there are insufficient funds to cover it shall be deemed to be
a request for a Base Rate Revolver Loan on the presentation date, in the amount
of the Payment Item. Proceeds of the Loan may be disbursed directly to the
account.

4.1.2.    Fundings by Lenders. Except for Borrowings to be made as Swingline
Loans, Administrative Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. on the proposed
funding date for a Base Rate Loan or by 3:00 p.m. at least two Business Days
before a proposed funding of a LIBOR Loan. Each Lender shall fund



--------------------------------------------------------------------------------

its Pro Rata share of a Borrowing in immediately available funds not later than
3:00 p.m. on the requested funding date, unless Administrative Agent’s notice is
received after the times provided above, in which case Lender shall fund by
11:00 a.m. on the next Business Day. Subject to its receipt of such amounts from
Lenders, Administrative Agent shall disburse the Borrowing proceeds as directed
by Borrower Agent. Unless Administrative Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its share of a Borrowing, Administrative Agent may assume that such Lender
has deposited or promptly will deposit its share with Administrative Agent, and
Administrative Agent may disburse a corresponding amount to Borrowers. If a
Lender’s share of a Borrowing or of a settlement under Section 4.1.3(b) is not
received by Administrative Agent, then Borrowers agree to repay to
Administrative Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing. A Lender or an Issuing Bank may fulfill its obligations under Loan
Documents through one or more Lending Offices, and this shall not affect any
obligation of Obligors under the Loan Documents or with respect to any
Obligations.

4.1.3.    Swingline Loans; Settlement.

(a)    To fulfill any request for a Base Rate Revolver Loan hereunder,
Administrative Agent may in its discretion advance Swingline Loans to Borrowers,
up to an aggregate outstanding amount of $15,000,000. Swingline Loans shall
constitute Revolver Loans for all purposes, except that payments thereon shall
be made to Administrative Agent for its own account until Lenders have funded
their participations therein as provided below.

(b)    Settlement of Loans, including Swingline Loans, among Lenders and
Administrative Agent shall take place on a date determined from time to time by
Administrative Agent (but at least weekly, unless the settlement amount is de
minimis), on a Pro Rata basis in accordance with the Settlement Report delivered
by Administrative Agent to Lenders. Between settlement dates, Administrative
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrowers or any provision herein to the
contrary. Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled. If a Swingline Loan cannot be settled among Lenders, whether
due to an Obligor’s Insolvency Proceeding or for any other reason, each Lender
shall pay the amount of its participation in the Loan to Administrative Agent,
in immediately available funds, within one Business Day after Administrative
Agent’s request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.

4.1.4.    Notices. Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Administrative Agent. Borrowers shall confirm each such request by prompt
delivery to Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Administrative Agent or Lenders, the records of Administrative
Agent and Lenders shall govern. Neither Administrative Agent nor any Lender
shall have any liability for any loss suffered by a Borrower as a result of
Administrative Agent or any Lender acting upon its understanding of telephonic
or e-mailed instructions from a person believed in good faith by Administrative
Agent or any Lender to be a person authorized to give such instructions on a
Borrower’s behalf.

4.2.    Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1.    Reallocation of Pro Rata Share; Amendments. For purposes of
determining



--------------------------------------------------------------------------------

Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Administrative Agent may in its
discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Commitments and Loans from the calculation of shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 15.1.1(c).

4.2.2.    Payments; Fees. To the extent the Borrowers are required to pay any
amounts to a Defaulting Lender hereunder, Administrative Agent may, in its
discretion, receive and retain any amounts payable to a Defaulting Lender under
the Loan Documents, and a Defaulting Lender shall be deemed to have assigned to
Administrative Agent such amounts until all Obligations owing to Administrative
Agent, non-Defaulting Lenders and other Secured Parties have been paid in full.
Administrative Agent may use such amounts to cover the Defaulting Lender’s
defaulted obligations, to Cash Collateralize such Lender’s Fronting Exposure, to
readvance the amounts to Borrowers or to repay Obligations. A Lender shall not
be entitled to receive any fees accruing hereunder while it is a Defaulting
Lender and its unfunded Commitment shall be disregarded for purposes of
calculating the unused line fee under Section 3.2.1, and the Borrowers shall not
be required to pay such unused line fee to such Defaulting Lender (or
Administrative Agent for the benefit of such Defaulting Lender). If any LC
Obligations owing to a Defaulting Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Administrative Agent shall be paid all fees attributable to LC
Obligations that are not reallocated.

4.2.3.    Status; Cure. Administrative Agent may determine in its discretion
that a Lender constitutes a Defaulting Lender and the effective date of such
status shall be conclusive and binding on all parties, absent manifest error.
Borrowers, Administrative Agent and Issuing Bank may agree in writing that a
Lender has ceased to be a Defaulting Lender, whereupon Pro Rata shares shall be
reallocated without exclusion of the reinstated Lender’s Commitments and Loans,
and the Revolver Usage and other exposures under the Revolver Commitments shall
be reallocated among Lenders and settled by Administrative Agent (with
appropriate payments by the reinstated Lender, including payment of any breakage
costs for reallocated LIBOR Loans) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers, Administrative Agent and Issuing
Bank, no reinstatement of a Defaulting Lender shall constitute a waiver or
release of claims against such Lender. Unless expressly agreed by Borrowers,
Agent and Issuing Bank, or as expressly provided herein with respect to Bail-In
Actions and related matters, no reallocation of Commitments and Loans to
non-Defaulting Lenders or reinstatement of a Defaulting Lender shall constitute
a waiver or release of claims against such Lender. The failure of any Lender to
fund a Loan, to make a payment in respect of LC Obligations or otherwise to
perform obligations hereunder shall not relieve any other Lender of its
obligations under any Loan Document. No Lender shall be responsible for default
by another Lender.

4.3.    Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing
of LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $500,000 in excess thereof. No more than six (6) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Administrative Agent shall promptly
notify Borrowers thereof by telephone or electronically and, if requested by
Borrowers, shall confirm any telephonic notice in writing.

4.4.    Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,



--------------------------------------------------------------------------------

preparation and delivery of Borrower Materials, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Administrative Agent, any Issuing Bank or any
Lender. Borrower Agent hereby accepts such appointment. Administrative Agent and
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by Borrower Agent on behalf of any Borrower. Administrative Agent and Lenders
may give any notice or communication with a Borrower hereunder to Borrower Agent
on behalf of such Borrower. Each of Administrative Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for all purposes under the Loan Documents. Each Borrower agrees
that any notice, election, communication, delivery, representation, agreement,
action, omission or undertaking on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

4.5.    One Obligation. The Loans, LC Obligations and other Obligations
constitute one general obligation of Borrowers and are secured by Administrative
Agent’s Lien on all Collateral; provided, however, that Administrative Agent and
each Lender shall be deemed to be a creditor of, and the holder of a separate
claim against, each Borrower to the extent of any Obligations jointly or
severally owed by such Borrower.

4.6.    Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products to the extent
permitted by the agreements covering such Bank Products. Until Full Payment of
the Obligations, all undertakings of Borrowers contained in the Loan Documents
shall continue, and Administrative Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents. Sections
2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 13, 15.2, this Section, and each
indemnity or waiver given by an Obligor or Lender in any Loan Document, shall
survive Full Payment of the Obligations.

SECTION 5.    PAYMENTS

5.1.    General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, subject to Section 5.9, and in
immediately available funds, not later than 12:00 noon on the due date. Any
payment after such time shall be deemed made on the next Business Day. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Borrowers agree that after an
Event of Default has occurred and is continuing, Administrative Agent shall have
the continuing, exclusive right to apply and reapply payments and proceeds of
Collateral against the Obligations, in such manner as Administrative Agent deems
advisable, but whenever possible, any prepayment of Loans shall be applied first
to Base Rate Loans and then to LIBOR Loans.

5.2.    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, on the sooner of Administrative Agent’s demand or the first
Business Day after any Borrower has knowledge thereof, repay Revolver Loans in
an amount sufficient to reduce Revolver Usage to the Borrowing Base. If any
Asset Disposition includes the disposition of Accounts, Borrowers shall apply
Net Proceeds to repay Revolver Loans equal to the greater of (a) the net book
value of such Accounts, or (b) the reduction in Borrowing Base resulting from
the disposition.

5.3.    [Reserved].

5.4.    Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.



--------------------------------------------------------------------------------

5.5.    Marshaling; Payments Set Aside. None of Administrative Agent or Lenders
shall be under any obligation to marshal any assets in favor of any Obligor or
against any Obligations. If any payment by or on behalf of Borrowers is made to
Administrative Agent, any Issuing Bank or any Lender, or if Administrative
Agent, any Issuing Bank or any Lender exercises a right of setoff, and any of
such payment or setoff is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent, an Issuing Bank or a Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.6.    Application and Allocation of Payments.

5.6.1.    Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by Administrative Agent in its discretion.

5.6.2.    Post-Default Allocation. Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows (subject to the
terms of the Intercreditor Agreement):

(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Administrative Agent;

(b)    second, to all amounts owing to Administrative Agent on Swingline Loans,
Protective Advances, and Loans and participations that a Defaulting Lender has
failed to settle or fund;

(c)    third, to all amounts owing to Issuing Bank, ratably among each Issuing
Bank in proportion to the respective amounts described in this clause payable to
it;

(d)    fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e)    fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f)    sixth, to Cash Collateralize all LC Obligations;

(g)    seventh, to all Loans, and to Secured Bank Product Obligations arising
under Hedging Agreements (including Cash Collateralization thereof) up to the
amount of reserves existing therefor;

(h)    eighth, to all other Secured Bank Product Obligations; and

(i)    last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained



--------------------------------------------------------------------------------

from an Obligor shall not be applied to its Excluded Swap Obligations, but
appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category.
Administrative Agent shall have no obligation to calculate the amount of any
Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. The allocations set
forth in this Section are solely to determine the rights and priorities among
Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Obligor. This Section is not for the benefit
of or enforceable by any Obligor, and each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds subject to this
Section.

5.6.3.    Erroneous Application. Administrative Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by a Secured Party, the Secured Party agrees to return it).

5.7.    Dominion and Other Accounts. The ledger balance in the main Dominion
Account (and, at Administrative Agent option, any other Deposit Account or
Securities Account over which Administrative Agent has a perfected Lien that
Administrative Agent is able to sweep or otherwise direct the disposition of
funds on deposit or credit therein) as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day, during any
Sweep Trigger Period. If a credit balance results from such application, it
shall not accrue interest in favor of Borrowers and shall be made available to
Borrowers as long as no Event of Default exists.

5.8.    Account Stated. Administrative Agent shall maintain, in accordance with
its customary practices, loan account(s) evidencing the Debt of Borrowers
hereunder. Any failure of Administrative Agent to record anything in a loan
account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder. Entries made in a
loan account shall constitute presumptive evidence of the information contained
therein. If any information contained in a loan account is provided to or
inspected by any Person, the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Administrative Agent in writing within 30 days after receipt or
inspection that specific information is subject to dispute.

5.9.    Taxes.

5.9.1.    Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Administrative Agent in its discretion)
requires the deduction or withholding of any Tax from any such payment by
Administrative Agent or an Obligor, then Administrative Agent or such Obligor
shall be entitled to make such deduction or withholding, taking into account
information and documentation provided pursuant to Section 5.10. For the
avoidance of doubt, this Section 5.9 overrides Section 5.1 with respect to
deductions and withholding for any Taxes.

(b)    [Reserved].

(c)    If Administrative Agent or any Obligor is required by any Applicable Law
to withhold or deduct Taxes from any payment, then (i) Administrative Agent or
such Obligor, to the extent required by Applicable Law, shall apply such
withholding or deduction and timely pay the full amount to be withheld or
deducted to the relevant Governmental Authority, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.



--------------------------------------------------------------------------------

5.9.2.    Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Administrative Agent’s option, timely reimburse
Administrative Agent for payment of, any Other Taxes.

5.9.3.    Tax Indemnification.

(a)    Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by a Recipient or required to be withheld or deducted
from a payment to a Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Borrower shall make payment within 10 days after demand for any
amount or liability payable under this Section. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender or an Issuing
Bank (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of any Recipient, shall be conclusive absent manifest
error.

(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Administrative Agent against any Indemnified Taxes
attributable to such Lender or Issuing Bank (but only to the extent Borrowers
have not already paid or reimbursed Administrative Agent therefor and without
limiting Borrowers’ obligation to do so), (ii) Administrative Agent and
Obligors, as applicable, against any Taxes attributable to such Lender’s failure
to maintain a Participant register as required hereunder, and
(iii) Administrative Agent and Obligors, as applicable, against any Excluded
Taxes attributable to such Lender or Issuing Bank, in each case, that are
payable or paid by Administrative Agent or an Obligor in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender and Issuing Bank
shall make payment within 10 days after demand for any amount or liability
payable under this Section. A certificate as to the amount of such payment or
liability delivered to any Lender or any Issuing Bank by Administrative Agent
shall be conclusive absent manifest error.

5.9.4.    Evidence of Payments. If Administrative Agent or an Obligor pays any
Taxes pursuant to this Section, then upon request, Administrative Agent shall
deliver to Borrower Agent or Borrower Agent shall deliver to Administrative
Agent, respectively, a copy of a receipt issued by the appropriate Governmental
Authority evidencing the payment, a copy of any return required by Applicable
Law to report the payment, or other evidence of payment reasonably satisfactory
to Administrative Agent or Borrower Agent, as applicable.

5.9.5.    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an Issuing Bank, nor have any obligation to pay
to any Lender or any Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of a Lender or an Issuing Bank. If a Recipient
determines in its discretion, exercised in good faith, that it has received a
refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes)



--------------------------------------------------------------------------------

incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrowers agree, upon request by the Recipient, to repay the amount paid
over to Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient if the Recipient is required
to repay such refund to the Governmental Authority. Notwithstanding anything
herein to the contrary, no Recipient shall be required to pay any amount to
Borrowers if such payment would place the Recipient in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. In no event shall Administrative Agent
or any Recipient be required to make its tax returns (or any other information
relating to its Taxes that it deems confidential) available to any Obligor or
other Person.

5.9.6.    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by or replacement of a Lender or an Issuing Bank, the termination of
the Commitments, and the repayment, satisfaction, discharge or Full Payment of
any Obligations.

5.10.    Lender Tax Information.

5.10.1.    Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Administrative Agent properly completed and executed
documentation reasonably requested by Borrowers or Administrative Agent as will
permit such payments to be made without or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrowers or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrowers or Administrative Agent to enable them to
determine whether such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding the foregoing, such documentation (other
than documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.

5.10.2.    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,

(a)    Any Lender that is a U.S. Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Administrative Agent), executed originals of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or Administrative Agent), whichever of the
following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;



--------------------------------------------------------------------------------

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Administrative Agent to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form satisfactory
to Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed originals of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers or Administrative Agent to determine the withholding or
deduction required to be made; and

(d)    if payment of an Obligation to a Recipient would be subject to U.S.
federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code), such Recipient shall
deliver to Borrowers and Administrative Agent at the time(s) prescribed by law
and otherwise as reasonably requested by Borrowers or Administrative Agent such
documentation prescribed by Applicable Law (including Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation reasonably requested by Borrowers
or Administrative Agent as may be necessary for them to comply with their
obligations under FATCA and to determine that such Recipient has complied with
its obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (d), “FATCA” shall include
any amendments made to FATCA after the date hereof.

5.10.3.    Administrative Agent Documentation On or before the date Bank of
America becomes the Administrative Agent hereunder, it shall (and any successor
or replacement Administrative Agent shall, on or before the date on which it
becomes the Administrative Agent hereunder), deliver to the Borrower Agent two
executed originals of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI (with
respect to any payments to be received on its own behalf) and IRS Form W-8IMY
(for all other payments), establishing that the Borrowers can make payments to
the Administrative Agent without deduction or withholding of any Taxes imposed
by the United States, including Taxes imposed under FATCA.



--------------------------------------------------------------------------------

5.10.4.    Redelivery of Documentation. If any form or certification previously
delivered by a Lender or Administrative Agent pursuant to this Section expires
or becomes obsolete or inaccurate in any respect, such Lender or Administrative
Agent, as applicable shall promptly update the form or certification or notify
Borrowers and Administrative Agent in writing of its inability to do so.

5.11.    Nature and Extent of Each Borrower’s Liability.

5.11.1.    Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations, except its Excluded Swap Obligations. Each Borrower agrees that its
guaranty obligations hereunder constitute a continuing guaranty of payment and
not of collection, that such obligations shall not be discharged until Full
Payment of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Administrative
Agent or any Lender with respect thereto; (c) the existence, value or condition
of, or failure to perfect a Lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by
Administrative Agent or any Lender in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Obligor; (e) any election
by Administrative Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of
Administrative Agent or any Lender against any Obligor for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
the Obligations.

5.11.2.    Waivers.

(a)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Administrative Agent or Lenders to marshal assets or to proceed against any
Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Obligations as long
as it is a Borrower. It is agreed among each Borrower, Administrative Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Administrative Agent and Lenders would decline to make Loans and
issue Letters of Credit. Each Borrower acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(b)    Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral or any Real Estate by judicial foreclosure or nonjudicial sale or
enforcement, without affecting any rights and remedies under this Section 5.11.
If, in taking any action in connection with the exercise of any rights or
remedies, Administrative Agent or any Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to



--------------------------------------------------------------------------------

“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Administrative
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for Obligations, even though that election of remedies destroys such
Borrower’s rights of subrogation against any other Person. Administrative Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Administrative Agent but shall be credited against the Obligations. The amount
of the successful bid at any such sale, whether Administrative Agent or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral, and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Administrative
Agent or any Lender might otherwise be entitled but for such bidding at any such
sale.

5.11.3.    Extent of Liability; Contribution.

(a)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such Borrower is primarily liable, as described in clause
(c) below, and (ii) such Borrower’s Allocable Amount.

(b)    If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment. The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.11 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

(c)    Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Administrative Agent and Lenders shall have
the right, at any time in their discretion, to condition Loans and Letters of
Credit upon a separate calculation of borrowing availability for each Borrower
and to restrict the disbursement and use of Loans and Letters of Credit to a
Borrower based on that calculation.

(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the



--------------------------------------------------------------------------------

maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP’s obligations and undertakings under this Section 5.11
voidable under any applicable fraudulent transfer or conveyance act). The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Obligations. Each
Obligor intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Obligor for all purposes of the Commodity
Exchange Act.

5.11.4.    Joint Enterprise. Each Borrower has requested that Administrative
Agent and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and collective enterprise, and the
successful operation of each Borrower is dependent upon the successful
performance of the integrated group. Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. Borrowers
acknowledge that Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

5.11.5.    Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

SECTION 6.    CONDITIONS PRECEDENT

6.1.    Conditions Precedent to Initial Credit Extensions. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit or deem to have issued any Existing
Letters of Credit, or otherwise extend credit to Borrowers hereunder, until the
date (“Closing Date”) that each of the following conditions has been satisfied
(or waived in accordance with Section 15.1.1(d) hereof):

(a)    Each Loan Document shall have been duly executed and delivered to
Administrative Agent by each of the signatories thereto, and each Obligor shall
be in compliance with all terms thereof, in each case subject to the
post-closing collateral requirements set forth in Section 7.3.3.

(b)    Administrative Agent shall have received acknowledgments of all filings
or recordations necessary to perfect its Liens in the Collateral or arrangements
reasonably satisfactory to the Administrative Agent for such filings and
recordations shall have been made (and all filing and recording fees and taxes
in connection therewith shall have been duly paid or arrangements reasonably
satisfactory to the Administrative Agent for the payment of such fees and taxes
shall have been made), as well as UCC and Lien searches and other evidence
reasonably satisfactory to Administrative Agent that such Liens are the only
Liens upon such Collateral, except Permitted Liens, in each case subject to the
post-closing collateral requirements set forth in Section 7.3.3.

(c)    Administrative Agent shall have received duly executed agreements
establishing each Dominion Account and related lockbox, in form and substance,
and with financial institutions, reasonably satisfactory to Administrative
Agent.

(d)    Administrative Agent shall have received certificates, in form and
substance reasonably satisfactory to it, from a knowledgeable Senior Officer of
each Borrower certifying that, after giving effect to the transactions under the
Loan Documents, (i) the Borrowers and the Obligors, taken as a whole, are
Solvent; (ii) no Default exists; (iii) the representations and warranties set
forth in Section 9 are



--------------------------------------------------------------------------------

true and correct in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date); and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.

(e)    Administrative Agent shall have received a certificate of a duly
authorized officer of each Obligor, certifying (i) that attached copies of such
Obligor’s Organic Documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility; (iii) that an attached copy of the
Confirmation Order (as defined below) authorizing execution and delivery of the
Loan Documents and the Definitive Restructuring Documents (as defined in the
Plan Support Agreement), is in full force and effect, and not subject to a stay;
and (iv) to the title, name and signature of two Persons authorized to sign the
Loan Documents (as used herein, “Confirmation Order” means the order confirming
the Prepackaged Plan, as entered by the Bankruptcy Court, which shall be in form
and substance reasonably satisfactory to Administrative Agent);

(f)    Administrative Agent shall have received a customary written opinion of
Sullivan & Cromwell LLP, as well as Vinson & Elkins LLP, in form and substance
reasonably satisfactory to Administrative Agent;

(g)    Administrative Agent shall have received good standing certificates (to
the extent available in such Obligor’s jurisdiction of organization) for each
Obligor, issued by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization;

(h)    Administrative Agent shall have received copies of policies or
certificates of insurance for the insurance policies carried by Borrowers;

(i)    No changes or developments shall have occurred, and no new or additional
information, shall have been received or discovered by the Administrative Agent
or the Lenders regarding the Obligors after August 24, 2016 that (A) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (B) purports to materially adversely affect the
Transactions;

(j)    Administrative Agent shall have received, each in form and substance
reasonably satisfactory to the Administrative Agent, (i) any updates or
modifications to the monthly projected financial statements of Borrowers
previously received by Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) such other items
or documents as may be reasonably required by Administrative Agent in connection
with its due diligence.

(k)    Administrative Agent shall have received a Borrowing Base Report as of
the last day of the most recently completed month (it being understood and
agreed that the most recent weekly Borrowing Base Report delivered prior to the
Closing Date pursuant to the final cash collateral order entered by the
Bankruptcy Court on November 14, 2016 shall serve as an opening Borrowing Base
Report hereunder and satisfy the requirements of this condition).

(l)    All reasonable and documented fees (including pursuant to the Agent Fee
Letter) and expenses of the Lead Arrangers (as such term is defined in the
engagement letter entered into in connection with this Agreement),
Administrative Agent and the Lenders (including the reasonable and documented
fees and expenses of one firm of counsel and one firm of local counsel in each
appropriate jurisdiction and expenses and audit and appraisal fees and expenses
(including, without limitation,



--------------------------------------------------------------------------------

reasonable and documented costs and expenses for travel, lodging and meals for
personnel, out of pocket examination costs and customary charges for field
examinations and the preparation of reports) for Administrative Agent) for which
invoices have been presented at least two Business Days prior to the closing
date shall have been paid;

(m)    (A) the Prepackaged Plan and any amendments thereto shall be in form and
substance reasonably satisfactory to Administrative Agent, (B) all conditions
precedent to the confirmation and effectiveness of the Prepackaged Plan, as set
forth in the Prepackaged Plan, shall have been satisfied or waived in accordance
with the terms thereof, (C) the Bankruptcy Court shall have entered the
Confirmation Order, and such Confirmation Order shall be Final (it being
understood and agreed that the Administrative Agent and Lenders have waived the
requirement that such Confirmation Order be Final), (D) the effective date under
the Prepackaged Plan shall have occurred (and all conditions precedent thereto
as set forth therein shall have been satisfied or waived in accordance with the
terms thereof), (E) substantial consummation under the Prepackaged Plan shall
have occurred, and (F) no motion, action or proceeding by any creditor or other
party-in-interest to the Chapter 11 Cases which could materially adversely
affect the Prepackaged Plan, the consummation of the Prepackaged Plan, the
business or operations of Borrowers or the transactions contemplated by the Loan
Documents or the Prepackaged Plan shall be pending;

(n)     Administrative Agent shall have received a certificate of a duly
authorized Senior Officer of the Borrowers, demonstrating, in form and detail
reasonably satisfactory to Administrative Agent, that, after giving effect to
all payments under the Prepackaged Plan (including on account of accrued and
unpaid professional fees and expenses, but not including any fees paid or to be
paid in connection with the Corporate Advisory Services Agreement (as defined in
the Plan Support Agreement)), on the effective date of the Prepackaged Plan, the
Debtors shall, on a pro forma basis after giving effect to the funding of the
Rights Offering and the Incremental Liquidity Facility, if any (as such terms
are defined in the Plan Term Sheet attached as Exhibit A to the Plan Support
Agreement), have minimum total liquidity of $100,000,000 on the closing date
(liquidity for the these purposes shall consist of (i) Availability hereunder,
plus (ii) unrestricted domestic cash or cash equivalents) plus (iii) Expected
Asset Sale Proceeds (as defined in the Existing Loan Agreement) in an aggregate
amount not to exceed $5,000,000;

(o)    Administrative Agent shall have received evidence that the Original
Credit Agreement has been, or concurrently with the closing of this Agreement is
being, terminated and all Liens securing obligations under the Original Credit
Agreement (including, without limitation, liens on real estate securing
obligations under the Original Credit Agreement) have been have been, or
concurrently with the closing of this Agreement are being, released;

(p)    Administrative Agent shall have received a true, correct and complete
copy of the Term Loan Credit Agreement; and

(q)    Administrative Agent shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act (including, but not
limited to, the Obligors’ W-9), that has been reasonably requested in writing at
least 10 Business Days prior to the Closing Date by the Lenders.

For purposes of determining whether any condition that requires the delivery of
a document or other matter satisfactory to Administrative Agent or each Lender
specified in this Section 6.1 has been satisfied, by releasing its signature
page hereto, the Administrative Agent and such Lender shall be deemed to have
been satisfied with each document or other matter required by the terms of this
Section 6.1 to be satisfactory to the Administrative Agent or such Lender, as
the case may be.



--------------------------------------------------------------------------------

6.2.    Conditions Precedent to All Credit Extensions. Administrative Agent,
Issuing Bank and Lenders shall not be required to fund any Loans or arrange for
issuance of any Letters of Credit to or for the benefit of Borrowers, unless the
following conditions are satisfied (or waived in accordance with
Section 15.1.1(d) hereof):

(a)    No Default or Event of Default shall exist at the time of, or result
from, such funding or issuance;

(b)    The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on the date of, and upon giving effect
to, such funding or issuance (except for representations and warranties that
expressly relate to an earlier date);

(c)    [Reserved.];

(d)    No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect;

(e)    With respect to issuance of a Letter of Credit, the Issuing Bank shall
have received an LC Request and LC Application at least three Business Days
prior to the requested date of issuance and the LC Conditions shall have been
satisfied; and

(f)    Administrative Agent shall have received a Notice of Borrowing with
respect to the funding of any Loan.

Each request (or deemed request) by Borrowers for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding or issuance.

SECTION 7.    COLLATERAL

7.1.    Grant of Security Interest. To secure the prompt payment and performance
of its Obligations, each Obligor hereby grants to Administrative Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
Property of such Obligor, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:

(a)    all Accounts;

(b)    all Chattel Paper, including electronic chattel paper;

(c)    all Commercial Tort Claims, including those shown on Schedule 7.4.1;

(d)    all Deposit Accounts;

(e)    all Documents;

(f)    all General Intangibles, including Intellectual Property;

(g)    all Goods, including Inventory, Equipment and fixtures;

(h)    all Instruments;

(i)    all Investment Property;



--------------------------------------------------------------------------------

(j)    all Letter-of-Credit Rights;

(k)    all Supporting Obligations;

(l)    all Vehicles;

(m)    all monies, whether or not in the possession or under the control of
Administrative Agent, a Lender, or a bailee or Affiliate of Administrative Agent
or a Lender, including any Cash Collateral;

(n)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral;

(o)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing; and

(p)    all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

Notwithstanding anything herein to the contrary, in no event shall the security
interest attach to, or the term “Collateral” be deemed to include any of the
Property set forth in Section 7.7.

7.2.    Lien on Deposit Accounts; Securities Accounts; Cash Collateral.

7.2.1.    Deposit Accounts; Securities Accounts. To further secure the prompt
payment and performance of its Obligations, each Obligor hereby grants to
Administrative Agent a continuing security interest in and Lien upon all amounts
credited to any Deposit Account and Securities Account of such Obligor,
including sums in any blocked, lockbox, sweep or collection account; provided
that, subject to the Intercreditor Agreement, any security interest in the TL
Proceeds and Priority Collateral Account shall have second priority (and subject
to Permitted Liens (x) in favor of the account bank and (y) that have priority
by operation of law). Each Obligor hereby authorizes and directs each bank or
other depository or securities intermediary to deliver to Administrative Agent,
upon request of Administrative Agent, all balances in any Deposit Account and
Securities Account maintained for such Obligor, without inquiry into the
authority or right of Administrative Agent to make such request. Administrative
Agent hereby agrees that it will not issue any such request unless an Event of
Default has occurred and is continuing.

7.2.2.    Cash Collateral. Cash Collateral may be invested, at Administrative
Agent’s discretion (and with the consent of Borrower Agent, as long as no Event
of Default exists), but Administrative Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and shall
have no responsibility for any investment or loss. As security for its
Obligations, each Obligor hereby grants to Administrative Agent a security
interest in and Lien upon all Cash Collateral held from time to time and all
proceeds thereof, whether held in a Cash Collateral Account or otherwise. After
an Event of Default has occurred and is continuing, Administrative Agent may
apply Cash Collateral to the payment of such Obligations as they become due, in
such order as Administrative Agent may elect. Each Cash Collateral Account and
all Cash Collateral shall be under the sole dominion and control of
Administrative Agent, and no Obligor or other Person shall have any right to any
Cash Collateral, until Full Payment of the Obligations.



--------------------------------------------------------------------------------

7.3.    Real Estate Collateral, Vehicles and Post Closing Collateral.

7.3.1.    Lien on Real Estate. (I) If, after the Closing Date, any Obligor
acquires (x) any Restricted Subsidiary that owns Material Real Property or
(y) any Material Real Property, other than, in each case, (A) Real Estate
constituting Excluded Property and (B) Agent Excluded Real Property, or if any
Real Estate ceases to be Excluded Property (other than any Agent Excluded Real
Property), the Obligors shall, within 90 days (as may be extended by the
Collateral Agent in its sole discretion), with respect to such Material Real
Property, (a) execute, deliver and record a Mortgage sufficient to create a
perfected Lien in favor of the Administrative Agent, (b) deliver a customary
opinion of local counsel in the state in which such Material Real Property is
located as to such Mortgage, (c) at least 15 days (or such shorter period as
agreed to by the Collateral Agent in their sole discretion) prior to the
effective date of the Mortgage, deliver or cause to be delivered to the
Collateral Agent and each applicable Lender, flood hazard information requested
by any Lender as needed for a life-of-loan flood hazard determination and, if
the Real Estate is located in a special flood hazard zone, flood insurance
documentation (including an acknowledged notice to the Borrower and real
property and contents flood insurance by an insurer reasonably acceptable to
Collateral Agent) in accordance with the Flood Disaster Protection Act or
otherwise reasonably satisfactory to each Lender and other such documents as
Administrative Agent or any Lender may reasonably require with respect to flood
insurance for the Real Estate; (d) deliver to the Administrative Agent such
existing documents, instruments or agreements as the Administrative Agent may
reasonably request with respect to any environmental risks regarding such Real
Estate (which, as long as Term Loans are outstanding, shall be satisfied by the
delivery to the Administrative Agent of the existing documents, instruments or
agreements requested by the Term Loan Agent), (e) upon request, deliver to the
Administrative Agent any existing survey of such Material Real Property (which,
as long as Term Loans are outstanding, shall be satisfied by the delivery to the
Administrative Agent of the existing surveys requested by the Term Loan Agent);
and (f) (A) upon the reasonable request of the Administrative Agent, deliver to
the Administrative Agent a title report for all Real Estate referred to in
clause (I) of this Section 7.3.1 with a net book value between $250,000 and
$500,000, and (B) deliver a mortgagee title policy (or “marked” title commitment
therefor) for all Real Estate referred to in this Section 7.3.1 with a net book
value in excess of $500,000, in form and substance reasonably acceptable to the
Administrative Agent, having a value not in excess of the fair market value of
such Real Estate covering the Administrative Agent’s interest under the
Mortgage, by an insurer reasonably acceptable to the Administrative Agent (which
must be fully paid on such effective date) (all of which deliveries under clause
(f)(A) above will be satisfied by corresponding deliveries required by the Term
Loan Agent under this Section 7.3.1 of the Term Loan Credit Agreement; provided,
that the Company shall not be obligated to deliver any mortgage title policies
to the extent doing so would require the Company to obtain new surveys, zoning
letters, appraisals, or environmental assessments of such Real Estate,

(II) within 90 days after the acquisition referenced below or such longer period
as the Collateral Agent may agree (such extensions not to be unreasonably
withheld, delayed or conditioned), the Obligors shall use commercially
reasonable efforts to (i) transfer all leased Real Estate and all owned Real
Estate, in each case acquired after the Closing Date and not constituting
Excluded Property (other than Agent Excluded Real Property), if not required to
be secured by a Mortgage pursuant to clause (I) above, to the SPV and, upon
request of the Administrative Agent, provide evidence of same; provided that
such commercially reasonable efforts shall not require the Obligors to (A) pay
consent or similar fees to counterparties to leases or other contracts in order
to effect such transfers or (B) transfer any lease to the extent that a grant of
a perfected security interest in the equity interests in the SPV would violate
or invalidate such lease or create a right of termination in favor of any other
party thereto, and (ii) grant to the Administrative Agent a perfected security
interest in the equity interests in the SPV (to the extent not then in place).

7.3.2.    Vehicles. If any Obligor acquires a Vehicle that does not constitute
Excluded Property or a Vehicle that is a Specified Vehicle (or if any Vehicle
ceases to be Excluded Property),



--------------------------------------------------------------------------------

Obligors shall, within 90 days (as may be extended by Administrative Agent in
its sole discretion), execute and deliver such documents and take such actions
(including notation on the certificate of title) as Administrative Agent may
reasonably request to create a perfected Lien in favor of Administrative Agent
on such Vehicle.

7.3.3.    Post-Closing Collateral. Borrowers shall, and shall cause each other
Obligor to, as promptly as reasonably practicable, but in no event later than
the number of days after the Closing Date applicable to each clause set forth
below as any such period may be extended by the Collateral Agent (such
extensions not to be unreasonably withheld, delayed or conditioned), provide the
items or perform the actions listed below (the assets subject to the below
requirements, collectively, the “Post-Closing Collateral” and the time periods
relating thereto, the “Post-Closing Collateral Period”):

(a)    [reserved];

(b)    within 90 days following the Closing Date the Obligors shall use
commercially reasonable efforts to (i) transfer all leased Real Estate (other
than the Borrower’s principal office) and all owned Real Estate not secured by a
Mortgage (and in any event shall transfer owned Real Estate accounting for at
least 90% of the aggregate net book value of all applicable Real Estate) to the
SPV; provided that such commercially reasonable efforts shall not require the
Obligors to pay consent or similar fees to counterparties to leases or other
contracts in order to effect such transfers, and (ii) grant to the
Administrative Agent a perfected security interest in the equity interests in
the SPV;

(c)    the Obligors shall use commercially reasonable efforts to create a
perfected Lien in favor of the Administrative Agent on each Vehicle that does
not constitute Excluded Property that is not currently subject to a perfected
security interest in favor of the Administrative Agent within 360 days following
the Closing Date;

(d)    other than as provided in Sections 7.3.3(a) through (c), the Obligors
shall not be required to provide any leasehold mortgages or any Related Real
Estate Documents with respect to any Mortgaged Property; and

(e)    within 30 days of the Closing Date (or such longer period as
Administrative Agent may agree in its reasonable discretion), the Obligors shall
deliver a Securities Account Control Agreement with respect to Account no.
xxxxxx01 maintained at Wells Fargo Securities, LLC signed by Wells Fargo
Securities, LLC, in the form previously agreed to or such other form reasonably
satisfactory to Administrative Agent.

7.3.4.    Post-Amendment Effective Date Covenant. Borrowers shall, and shall
cause each other Obligor to, as promptly as reasonably practicable, but in no
event later than the number of days after the Third Amendment Effective Date
applicable to each clause set forth on Schedule 7.3.4 as any such period may be
extended by the Collateral Agent (such extensions not to be unreasonably
withheld, delayed or conditioned), provide the items or perform the actions
listed on Schedule 7.3.4 with respect to the Real Estate owned as of the Third
Amendment Effective Date set forth on Schedule 1.1(C) (other than such Real
Estate that becomes the Agent Excluded Real Property, the “Third Amendment
Effective Date Mortgaged Real Property”).

7.4.    Other Collateral.

7.4.1.    Commercial Tort Claims. Except as shown on Schedule 7.4.1, as of the
Closing Date, no Obligor has a Commercial Tort Claim (other than a Commercial
Tort Claim for less than $5,000,000). Obligors shall promptly notify
Administrative Agent in writing if any Obligor has a Commercial Tort Claim
(other than a Commercial Tort Claim for less



--------------------------------------------------------------------------------

than $5,000,000), shall promptly amend Schedule 7.4.1 to include such claim, and
shall take such actions as Administrative Agent deems appropriate to subject
such claim to a duly perfected, first priority (or, subject to the Intercreditor
Agreement, second priority) Lien in favor of Administrative Agent.

7.4.2.    Certain After-Acquired Collateral. Obligors shall promptly notify
Administrative Agent in writing if, after the Closing Date, any Borrower obtains
any interest in any Collateral consisting of (a) Deposit Accounts (other than an
Excluded Account), (b) Intellectual Property that is material to such Obligor’s
business or (c) Chattel Paper, Documents, Instruments or Investment Property, in
each case with an individual value of or face amount in excess of $1,000,000,
and, upon Administrative Agent’s request, shall promptly take such actions as
Administrative Agent deems appropriate to effect Administrative Agent’s duly
perfected, first priority (or subject to the Intercreditor Agreement, second
priority) Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver. If any Collateral is in the
possession of a third party, at Administrative Agent’s request, Obligors shall
use commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Administrative Agent.

7.5.    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Administrative Agent or any Lender to, or in
any way modify, any obligation or liability of Obligors relating to any
Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

7.6.    Further Assurances. All Liens granted to Administrative Agent under the
Loan Documents are for the benefit of Secured Parties. Promptly upon request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Administrative Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Obligor authorizes Administrative Agent to
file any financing statement that describes the Collateral as “all assets” or
“all personal property” of such Obligor, or words to similar effect, and
ratifies any action taken by Administrative Agent before the Closing Date to
effect or perfect its Lien on any Collateral.

7.7.    Certain Limited Exclusions. (a) Notwithstanding Section 7.1, the
Collateral shall not include, and no Obligor shall be deemed to have granted a
security interest in, any of such Obligor’s right, title or interest in:

(i) any Excluded Property;

(ii) Letter-of-Credit Rights (other than to the extent such rights can be
perfected by filing a UCC financing statement);

(iii) any governmental licenses or state or local franchises, charters and
authorizations to the extent the granting of security interests therein are
prohibited or restricted thereby;

(iv) pledges and security interests prohibited or restricted by Applicable Law
(including any requirement to obtain the consent of any Governmental Authority,
unless such consent has been obtained (it being understood that there shall be
no obligation to obtain such consent)) (after giving effect to the applicable
anti-assignment provisions of the UCC, the assignment of which is expressly
deemed effective under the UCC or other applicable law notwithstanding such
prohibition);

(v) (1) Property subject to a purchase money security agreement or capital lease
agreement evidencing



--------------------------------------------------------------------------------

or governing purchase money and capital lease obligations that are permitted to
be incurred pursuant to the Loan Documents to the extent the granting of a
security interest therein is validly prohibited thereby or otherwise requires
consent (but only so long as such prohibition or consent requirement was not
created in contemplation or anticipation of the Collateral requirements under
the Loan Documents) and/or (2) any lease, license, permit or agreement or any
property subject to such agreement, in each case in existence on the Closing
Date or upon acquisition of the relevant Obligor party thereto, to the extent
that a grant of a security interest therein would violate or invalidate such
lease, license, permit or agreement or create a right of termination in favor of
any other party thereto or otherwise require consent thereunder (after giving
effect to the applicable anti-assignment provisions of the UCC or other
Applicable Law, the assignment of which is expressly deemed effective under the
UCC or other applicable law notwithstanding such prohibition), but only so long
as such restriction or consent requirement was not created in contemplation or
anticipation of the Collateral requirements under the Loan Documents);

(vi) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

(vi) Equity Interests in captive insurance Subsidiaries;

(vii) interests in joint ventures and non-wholly owned Subsidiaries which cannot
be pledged without the consent of third parties (but only so long as such
consent requirement was not created in contemplation or anticipation of the
Collateral requirements under the Loan Documents);

(viii) payroll, employee benefits, withholding tax and other fiduciary deposit
accounts;

(ix) voting Equity Interests in excess of 66% in any CFC that is directly owned
by one or more Domestic Subsidiaries;

(x) other Property to the extent the Administrative Agent determines that the
cost of obtaining or perfecting a lien or security interest therein is excessive
in relation to the benefit afforded to the Lenders thereby; and

(xi) any assets (including Equity Interests) owned by a Foreign Subsidiary.

(b) Obligors shall not be required to (i) take any action under the law of any
non-U.S. jurisdiction to create or perfect a security interest in such assets,
including any intellectual property registered in any non-U.S. jurisdiction (and
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction shall be required) or (ii) deliver any leasehold mortgages
and shall only be required to use commercially reasonable efforts to deliver
landlord waivers, estoppels or collateral access letters to the extent
reasonably requested by Administrative Agent.

7.8.    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the liens and security interests granted to Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by
Administrative Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

SECTION 8.    COLLATERAL ADMINISTRATION

8.1.    Borrowing Base Reports. Borrowers shall deliver to Administrative Agent
(and



--------------------------------------------------------------------------------

Administrative Agent shall promptly deliver same to Lenders) a Borrowing Base
Report (i) as of the close of business of the previous month by the 20th day of
each month, (ii) during any Reporting Trigger Period, as of the close of
business of the previous week by Wednesday of each week and (iii) at such other
times as Administrative Agent may request after a Default has occurred and is
continuing. All information (including calculation of Availability) in a
Borrowing Base Report shall be certified by Borrower Agent. Administrative Agent
may from time to time adjust any such report (a) to reflect Administrative
Agent’s reasonable estimate of declines in value of Collateral, due to
collections received in the Dominion Account or otherwise; (b) to adjust advance
rates to reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent any information or calculation does not comply
with this Agreement.

8.2.    Accounts.

8.2.1.    Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records, in all material respects, of its Accounts, including all
payments and collections thereon, and shall submit to Administrative Agent
sales, collection, reconciliation and other reports in form reasonably
satisfactory to Administrative Agent, on such periodic basis as Administrative
Agent may reasonably request. Each Borrower shall also provide to Administrative
Agent, on or before the 20th day of each month and, during any Reporting Trigger
Period, by Wednesday of each week, a detailed aged trial balance of all Accounts
as of the end of the preceding month and, during any Reporting Trigger Period,
as of the end of the preceding week, specifying each Account’s Account Debtor
name and address, amount, invoice date and due date, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Administrative
Agent may reasonably request; provided that Administrative Agent and the Lenders
understand that information delivered during a Reporting Trigger Period may be
preliminary and subject to customary month-end adjustments. If any Account in an
aggregate face amount of $5,000,000 or more ceases to be an Eligible Account,
Borrowers shall notify Administrative Agent of such occurrence promptly (and in
any event within one Business Day) after any Borrower has knowledge thereof.

8.2.2.    Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, during the continuance of an Event of
Default, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Borrower and to charge Borrowers therefor;
provided, however, that neither Administrative Agent nor Lenders shall be liable
for any Taxes that may be due from Borrowers or with respect to any Collateral.

8.2.3.    Account Verification. After an Event of Default has occurred and is
continuing, Administrative Agent shall have the right at any time, in the name
of Administrative Agent, any designee of Administrative Agent or any Borrower,
to verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise. Borrowers shall cooperate fully with
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

8.2.4.    Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Administrative
Agent. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Administrative Agent) from each lockbox servicer and Dominion
Account bank, establishing Administrative Agent’s control over and Lien in the
lockbox or Dominion Account, which may be exercised by Administrative Agent
during any Sweep Trigger Period, requiring immediate deposit of all remittances
received in the lockbox to a Dominion Account, and waiving offset rights of such
servicer or bank, except for customary administrative charges. If a Dominion
Account is not maintained with Bank of America,



--------------------------------------------------------------------------------

Administrative Agent may, during any Sweep Trigger Period, require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America. Administrative Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.

8.2.5.    Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all reasonably necessary steps to ensure that all payments on
Accounts or otherwise relating to the ABL Priority Collateral are made directly
to a Dominion Account (or a lockbox relating to a Dominion Account). If any
Borrower or Restricted Subsidiary receives cash or Payment Items with respect to
any ABL Priority Collateral, it shall hold same in trust for Administrative
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.3.    Proceeds of the Term Loans. The TL Proceeds and Priority Collateral
Account and funds on deposit therein shall at all times be subject to a Deposit
Account Control Agreement (or a control agreement over Securities Account(s))
and perfected Lien in favor of Administrative Agent (subject to (i) the prior
Lien in favor of the Term Loan Agent and (ii) Permitted Liens in favor of the
account bank and that have priority by operation of law). Funds on deposit in
the TL Proceeds and Priority Collateral Account on the Closing Date,
identifiable proceeds of Asset Dispositions of Term Priority Collateral, and
identifiable proceeds of insurance resulting from casualty of the Term Priority
Collateral and of awards arising from condemnation of the Term Priority
Collateral to the extent deposited in the TL Proceeds and Priority Collateral
Account, (i) may not be commingled with any other funds and (ii) shall at all
times remain segregated funds, separate and apart from any other funds of the
Borrowers and their Subsidiaries.

8.4.    Equipment.

8.4.1.    Records and Schedules of Equipment. Each Obligor shall keep accurate
and complete records, in all material respects, of its Equipment, including
kind, quality, quantity, cost, acquisitions and dispositions thereof, and shall
submit to Administrative Agent, on such periodic basis as Administrative Agent
may reasonably request, a current schedule thereof, in form reasonably
satisfactory to Administrative Agent. Promptly upon request, Obligors shall
deliver to Administrative Agent evidence of their ownership or interests in any
Equipment.

8.4.2.    [Reserved.].

8.4.3.    Condition of Equipment. With respect to the Obligors’ obligations in
connection with the operation of their business, the Equipment is in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of such Equipment is
preserved at all times, reasonable wear and tear excepted. Each Obligor shall
ensure that such Equipment is mechanically and structurally sound, and capable
of performing the functions for which it was designed, in accordance with
manufacturer specifications. No Borrower shall permit any Equipment having a
value in excess of $2,500,000 to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.

8.5.    Deposit Accounts and Securities Accounts. Schedule 8.5 sets forth all
Deposit Accounts and Securities Accounts maintained by Borrowers and other
Obligors, including all Dominion Accounts as of the Closing Date. Each Borrower
and other Obligors shall take all actions necessary to establish Administrative
Agent’s control of each such Deposit Account and Securities Account and each new
Deposit Account and Securities Account opened after the Closing Date (other than
(a) an account exclusively used for payroll, employee benefits, withholding tax
and other fiduciary deposit accounts, such account, (b) escrow, defeasance and
discharge accounts which are required to be established pursuant to the terms of
related documents in connection with consummation



--------------------------------------------------------------------------------

of transactions otherwise permitted by the terms of this Agreement, and
(c) accounts containing not more than $2,500,000 for all such accounts at any
time (each an “Excluded Account” and collectively for all such accounts in
clauses (a), (b) and (c) above, the “Excluded Accounts”)); it being understood
and agreed that the Administrative Agent’s control of account #xxxx xxxx xx03
maintained at Bank of America, N.A. is effected in reliance on § 9-104 (a)(1) of
the UCC and that a control agreement with respect to such account will not be
required. Each Borrower and each other Obligor shall be the sole account holders
of each Deposit Account and Securities Account and shall not allow any other
Person (other than Administrative Agent and, subject to the Intercreditor
Agreement, the Term Loan Agent) to have control over a Deposit Account or a
Securities Account or any Property deposited therein. Each Borrower and each
other Obligor shall promptly notify Administrative Agent of any opening or
closing of a Deposit Account or a Securities Account (other than an Excluded
Account) and, with the consent of Administrative Agent, will amend Schedule 8.5
to reflect same. Each Borrower shall (i) request in writing and otherwise take
such reasonable steps to ensure that all Account Debtors forward payment
directly to lockboxes and Dominion Accounts maintained pursuant to and in
accordance with Section 8.2.4, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all ABL Priority
Collateral (whether or not otherwise delivered to a lockbox) into one or more
Dominion Accounts. All Net Proceeds of the sale or other disposition of any ABL
Priority Collateral, shall be deposited directly into the applicable Dominion
Accounts.

8.6.    General Provisions.

8.6.1.    Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by the Borrowers at locations
owned or leased by an Obligor, at customer locations or at manufacturer
locations or other locations for the purposes of repair or servicing of such
Collateral, except that the Borrowers may make sales or other dispositions of
Collateral in accordance with Section 10.2.9.

8.6.2.    Insurance of Collateral; Condemnation Proceeds

(a)    Each Obligor shall maintain insurance with respect to the Collateral in
accordance with Section 10.1.8. From time to time upon request, the Borrowers
shall provide Administrative Agent with reasonably detailed information as to
the insurance so carried; provided, that if Real Estate secures any Obligations,
flood hazard diligence, documentation and insurance shall comply with the Flood
Disaster Protection Act or otherwise shall be reasonably satisfactory to all
Lenders. Unless Administrative Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Administrative Agent as loss payee
in respect of the property insurance policies relating to the Collateral; (ii)
(x) 10 days’ prior written notice to Agent in the event of cancellation of the
policy due to non-payment of premiums and (y) requiring 30 days prior written
notice to Administrative Agent in the event of cancellation of the policy for
any other reason; and (iii) specifying that the interest of Administrative Agent
shall not be impaired or invalidated by any act or neglect of any Obligor or the
owner of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay for any insurance, Administrative Agent may, at its option, but shall not be
required to, procure the insurance and charge Borrowers therefor. While no Event
of Default exists, Borrowers may settle, adjust or compromise any insurance
claim, as long as the proceeds are, subject to the terms of the Intercreditor
Agreement, delivered to Administrative Agent. If an Event of Default exists,
subject to the terms of the Intercreditor Agreement, only Administrative Agent
shall be authorized to settle, adjust and compromise such claims.

(b)    Subject to the terms of the Intercreditor Agreement, any proceeds of
insurance (other than proceeds from workers’ compensation or D&O insurance) and
any awards arising from condemnation of any Collateral shall be paid to
Administrative Agent. Subject to the terms of the



--------------------------------------------------------------------------------

Intercreditor Agreement and following the Discharge of Term Obligations, subject
to clause (c) below, any proceeds or awards that relate to Equipment or Real
Estate shall be applied first to Revolver Loans and then to other Obligations.

(c)    Following the Discharge of Term Obligations, if requested by Borrowers in
writing within 15 days after Administrative Agent’s receipt of any insurance
proceeds or condemnation awards relating to any loss or destruction of Equipment
or Real Estate, Borrowers may use such proceeds or awards to repair or replace
such Equipment or Real Estate (and until so used, the proceeds shall be held by
Administrative Agent as Cash Collateral) as long as (i) no Default exists;
(ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Administrative Agent; (iii) replacement
buildings are constructed on the sites of the original casualties and are of
comparable size, quality and utility to the destroyed buildings; (iv) the
repaired or replaced Property is free of Liens, other than Permitted Liens that
are not Purchase Money Liens; and (v) Borrowers comply with disbursement
procedures for such repair or replacement as Administrative Agent may reasonably
require.

8.6.3.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Administrative Agent to any Person to
realize upon any Collateral, shall be borne and paid by Obligors. Administrative
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Administrative Agent’s actual possession), for
any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other Person whatsoever, but the
same shall be at Borrowers’ sole risk.

8.6.4.    Defense of Title. Each Obligor shall defend its title to Collateral
and Administrative Agent’s Liens therein against all Persons, claims and
demands, except Permitted Liens.

8.7.    Power of Attorney. Each Obligor hereby irrevocably constitutes and
appoints Administrative Agent (and all Persons designated by Administrative
Agent) as such Obligor’s true and lawful attorney (and agent-in-fact) for the
purposes provided in this Section. Administrative Agent, or Administrative
Agent’s designee, may (but shall have no obligation to), without notice and in
either its or an Obligor ‘s name, but at the cost and expense of Obligors and
subject to the terms of the Intercreditor Agreement:

(a)    endorse an Obligor ‘s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Administrative
Agent’s possession or control; and

(b)    during an Event of Default to the extent any of the following relates to
the ABL Priority Collateral, (i) notify any Account Debtors of the assignment of
their Accounts, demand and enforce payment of Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Administrative Agent
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign an Obligor’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to an Obligor, and notify postal authorities to
deliver any such mail to an address designated by Administrative Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use an Obligor’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data



--------------------------------------------------------------------------------

processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which an Obligor is a beneficiary; and
(xii) take all other actions as Administrative Agent deems appropriate to
fulfill any Obligor ‘s obligations under the Loan Documents.

SECTION 9.    REPRESENTATIONS AND WARRANTIES

9.1.    General Representations and Warranties. To induce Administrative Agent
and Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each Borrower represents and warrants that:

9.1.1.    Organization; Powers. Each Borrower and its Restricted Subsidiaries is
a legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

9.1.2.    Authority; Enforceability. The Transactions are within each Obligor’s
corporate, limited liability company or partnership powers, as applicable, and
have been duly authorized by all necessary corporate, limited liability company
or partnership, as applicable, and, if required, equity holder action
(including, without limitation, any action required to be taken by any class of
directors or other governing body of any Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which an Obligor is a party has been duly
executed and delivered by such Obligor and constitutes a legal, valid and
binding obligation of such Obligor, as applicable, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

9.1.3.    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or
other equity holders or any class of directors or other governing body, whether
interested or disinterested, of any Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Documents as required by this Agreement, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, or could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Sanctions and Applicable Law or any Organic
Documents of any Borrower or any Restricted Subsidiary, or any order of any
Governmental Authority, (c) will not violate or result in a default under any
Material Contract, or give rise to a right thereunder to require any payment to
be made by any Borrower or any Restricted Subsidiary and (d) will not result in
the creation or imposition of any Lien on any Property of any Borrower or any
Restricted Subsidiary (other than the Liens created by the Loan Documents).

9.1.4.    Financial Condition; No Material Adverse Effect.



--------------------------------------------------------------------------------

(a)     The Borrowers have heretofore furnished to Administrative Agent and the
Lenders the consolidated balance sheet and statements of operations,
stockholders’ equity and cash flows of the Company and its Consolidated
Subsidiaries as of and for the Fiscal Year ended December 31, 2018, reported on
by Grant Thornton LLP, independent public accountants. Such financial statements
are prepared in accordance with GAAP and present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its Consolidated Subsidiaries as of such date and for such period in
accordance with GAAP.

(b)    The Borrowers has heretofore furnished to Administrative Agent and the
Lenders the unaudited consolidated balance sheet and statements of operations,
stockholders’ equity and cash flows of the Borrowers and its Consolidated
Subsidiaries as of and for the Fiscal Quarters ended March 31, 2019, June 30,
2019 and September 30, 2019, reported on by Grant Thornton LLP, independent
public accountants. Such financial statements are prepared in accordance with
GAAP and present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP, except
as otherwise set forth therein and except for the absence of footnotes and
year-end adjustments.

(c)    Since the Third Amendment Effective Date, there has been no event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.

(d)    Neither any Borrowers nor any Restricted Subsidiary has, on the date
hereof after giving effect to the Transactions (as defined in the Term Loan
Credit Agreement), any Material Debt (including Disqualified Capital Stock) or
any contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except for the Term Loans
under the Term Loan Credit Agreement or as referred to or reflected or provided
for in the financial statements delivered to Administrative Agent and Lenders as
set forth in Schedule 9.1.4.

9.1.5.    Litigation. There are no actions, suits, investigations or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Borrower, threatened in writing against or affecting the
Borrowers or any Restricted Subsidiary or any of their respective Properties
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

9.1.6.    Accounts. Administrative Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by Borrowers
with respect thereto. Borrowers warrant, with respect to each Account shown as
an Eligible Account in a Borrowing Base Report, that:

(a)    it is genuine and in all material respects what it purports to be;

(b)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c)    it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Administrative Agent on
request;

(d)    it is not subject to any offset, Lien (other than Permitted Liens in
favor of the account bank or Liens in favor of Administrative Agent, the Term
Loan Agent or holders of Permitted Junior Priority Secured/Unsecured Debt),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Administrative
Agent; and it is absolutely owing by the Account Debtor, without contingency in
any respect;



--------------------------------------------------------------------------------

(e)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Administrative Agent (regardless of whether, under
the UCC, the restriction is ineffective), and the applicable Borrower is the
sole payee or remittance party shown on the invoice;

(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Administrative Agent hereunder; and

(g)    to the Borrowers’ knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.

9.1.7.    Environmental Matters. Except for such matters that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a)    the Borrowers and the Subsidiaries and each of their respective
Properties and operations thereon are, and have been for the preceding five
years, in compliance with applicable Environmental Laws;

(b)    the Borrowers and the Subsidiaries have obtained Environmental Permits
required for their respective operations and each of their Properties, with such
Environmental Permits being currently in full force and effect, and neither the
Borrowers nor any Subsidiary has received any written notice or otherwise has
actual knowledge that any such existing Environmental Permit will be revoked or
that any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

(c)    there are no claims, demands, suits, orders, inquiries, investigations,
written requests for information or proceedings concerning any violation of, or
any liability (including as a potentially responsible party) under, any
applicable Environmental Law that is pending or, to any Borrower’s knowledge,
threatened against any Borrower or any Subsidiary or any of their respective
Properties or as a result of any operations at such Properties;

(d)    none of the Properties of any Borrower or any Subsidiary contain or,
during the period of ownership or operation of the respective Property by the
Borrowers or any Subsidiary, to any Borrower’s knowledge have, at any time,
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the “National Priority List” promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law;

(e)    there has been no Release or, to any Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any Borrower’s or any
Subsidiary’s Properties requiring any investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under



--------------------------------------------------------------------------------

applicable Environmental Laws at such Properties and none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property in quantities or
concentrations that would require remediation;

(f)    neither any Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite any Borrower’s or any Subsidiary’s
Properties and there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice; and

(g)    there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrowers’ or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation and there are
no conditions or circumstances that could reasonably be expected to result in
the receipt of notice regarding such exposure.

9.1.8.    Surety Obligations. No Borrower or Restricted Subsidiary is obligated
as surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.9.    Compliance with the Laws and Agreements; No Defaults.

(a)    Each Borrower and each Restricted Subsidiary is in compliance, and its
Properties and business operations are in compliance, with all Applicable Law
(including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes), and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so (other than failure to comply with
Anti-Terrorism Laws), individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except for the FCPA Settlement,
there have been no citations, notices or orders of material noncompliance issued
to any Borrower or Subsidiary under any Applicable Law. No Inventory has been
produced in violation of the FLSA.

(b)    None of the Borrowers or any Restricted Subsidiary is in default, nor has
any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require any Borrower or a Restricted Subsidiary to redeem or
make any offer to redeem under any material indenture, note, credit agreement or
instrument pursuant to which any Material Debt is outstanding or by which any
Borrower or any Restricted Subsidiary or any of their Properties is bound.

(c)    No Default has occurred and is continuing.

9.1.10.    Investment Company Act, etc.. No Obligor is (i) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of, or subject to regulation under, the Investment Company Act of 1940,
as amended or (b) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt..

9.1.11.    Taxes. Each Borrower and its Restricted Subsidiaries has timely filed
or caused to be filed all tax returns and reports required to have been filed
and has paid or caused to be



--------------------------------------------------------------------------------

paid all Taxes required to have been paid by it, except (a) to the extent being
Properly Contested or (b) to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of each Borrower and its Restricted
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of such Borrower, adequate. No Lien relating to Taxes
described in the first sentence of this Section 9.1.11 has been filed and, to
the knowledge of the Borrowers, no claim is being asserted with respect to any
such Tax or other such governmental charge.

9.1.12.    ERISA. Each Borrower represents and warrants as of the Closing Date
that such Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments. Except for such matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a)     the Borrowers, the Subsidiaries and each ERISA Affiliate have complied
with ERISA and, where applicable, the Code regarding each Plan;

(b)    each Plan is, and has been, established and maintained in compliance with
its terms, ERISA and, where applicable, the Code;

(c)    no act, omission or transaction has occurred which could result in
imposition on any Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA;

(d)    full payment when due has been made of all amounts which the Borrowers,
the Subsidiaries or any ERISA Affiliate is required under the terms of each Plan
or applicable law to have paid as contributions to such Plan as of the date
hereof;

(e)    neither the Borrowers, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by a Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability; and

(f)    neither the Borrowers, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

9.1.13.    Governmental Approvals. Each Borrower and Restricted Subsidiary has,
is in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could not reasonably be expected to result in a Material
Adverse Effect. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Restricted Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.14.    [Reserved].



--------------------------------------------------------------------------------

9.1.15.    Insurance. The Borrowers have, and have caused all of their
Subsidiaries (after giving effect to any self-insurance) to maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations (including
hazard insurance). Administrative Agent has been named as additional insured in
respect of such liability insurance policies, and Administrative Agent has been
named as loss payee with respect to property loss insurance for all items of
Collateral.

9.1.16.    Burdensome Contracts. As of the Closing Date, no Borrower or
Restricted Subsidiary is party or subject to any Restrictive Agreement, except
as shown on Schedule 9.1.16. No such Restrictive Agreement prohibits the
execution, delivery or performance of any Loan Document by an Obligor.

9.1.17.    Restriction on Liens. Neither any Borrower nor any of the Restricted
Subsidiaries is a party to any material agreement or arrangement (other than
(a) Purchase Money Debt permitted by Section 10.2.1(c), but then only on the
Property subject of such Purchase Money Debt, and (b) restrictions under
instruments creating Permitted Liens, but then only on the Property subject of
such Lien), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to Administrative
Agent on or in respect of their Properties to secure the Obligations and the
Loan Documents.

9.1.18.    Capital Structure. Schedule 9.1.18 shows, for each Borrower and each
of its Subsidiaries, its jurisdiction of organization, authorized and issued
Equity Interests, holders of its Equity Interests (other than the holders of the
Equity Interests in the Company), and agreements binding on such holders with
respect to such Equity Interests, in each case as of the Closing Date. Except as
disclosed on Schedule 9.1.18, in the five years preceding the Closing Date, no
Borrower or Restricted Subsidiary has acquired any substantial assets from any
other Person nor been the surviving entity in a merger or combination. Each
Borrower has good title to its Equity Interests in its Restricted Subsidiaries,
subject only to Administrative Agent’s and the Term Loan Agent’s Lien and any
Liens securing holders of Permitted Junior Priority Secured/Unsecured Debt (or
their representative), and all such Equity Interests are duly issued, fully paid
and non-assessable (to the extent applicable). As of the Closing Date, except as
disclosed on Schedule 9.1.18 or as expressly contemplated in the Prepackaged
Plan, there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of any Borrower or Restricted Subsidiary
(other than relating to Equity Interests in the Company).

9.1.19.    Location of Business and Offices. Schedule 9.1.19 shows, as of the
Closing Date, the name of each Obligor as listed in the public records of its
jurisdiction of organization, such Obligor’s organizational identification
number in its jurisdiction of organization, and the address for such Obligor’s
principal place of business and chief executive office.

9.1.20.    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between the Borrowers
and their Restricted Subsidiaries, taken as a whole on one hand, and any
customer or supplier, or any group of customers or suppliers, on the other hand,
who individually or in the aggregate are material to the business of such
Borrower and its Restricted Subsidiaries, taken as a whole, except in each case,
as could not reasonably be expected to result in a Material Adverse Effect.
There exists no condition or circumstance that could reasonably be expected to
materially impair the ability of any Borrower or Restricted Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.



--------------------------------------------------------------------------------

9.1.21.    Properties; Titles, Intellectual Property; Licenses; Etc.

. (a)    Each Borrower and each Restricted Subsidiary has good and valid title
to, valid leasehold interests in, or valid easements, rights of way or other
property interests in all of its material real and personal Property free and
clear of all Liens except Permitted Liens. All Liens of Administrative Agent in
the Collateral are or will be duly perfected, first priority Liens (or subject
to the Intercreditor Agreement, second priority), subject only to Permitted
Liens that are expressly allowed to have priority over Administrative Agent’s
Liens. From and after the transfers to the SPV described in Section 7.3.1 and
7.3.3, the SPV will have good and valid title to, valid leasehold interests in,
or valid easements, rights of way or other property interests in all of its
material real and personal Property free and clear of all Liens except Permitted
Liens.

(b)    All material leases, easements, rights of way and other agreements
necessary for the conduct of the business of the Borrowers and the Restricted
Subsidiaries are valid and subsisting, in full force and effect, and, to any of
the Borrowers’ knowledge there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
result in a Material Adverse Effect.

(c)    Each Borrower and each Restricted Subsidiary owns, or is licensed to use,
all Intellectual Property material to its business, and to the Borrowers’
knowledge, the use thereof by such Borrower and such Restricted Subsidiary, as
applicable, does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
pending or, to any Borrower’s knowledge, threatened Intellectual Property Claim
with respect to any Borrower, any Restricted Subsidiary or any of their Property
(including any Intellectual Property) that could reasonably be expected to
result in a Material Adverse Effect. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Restricted Subsidiary as of the Closing Date is shown on Schedule 9.1.21.

9.1.22.    Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the
Properties owned, leased or used by the Borrowers and their Restricted
Subsidiaries that are necessary to the conduct of their businesses, in the
aggregate, are in good operating condition and repair, subject to ordinary wear
and tear.

9.1.23.    Payable Practice. No Borrower or Restricted Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

9.1.24.    Hedging Agreements. Schedule 9.1.24, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrowers pursuant
to Section 10.1.2(f), sets forth, a true and complete list of all Hedging
Agreements of the Borrowers and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

9.1.25.    Security Documents.

(a)    The provisions of this Agreement are effective to create, in favor of the
Administrative Agent for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on, and security interest in, all of the Collateral described
herein, and (i) when financing statements and other filings in appropriate form
are filed in the offices set forth on Schedule 9.1.25(a) and (ii) upon the
taking of possession or control by Administrative Agent (or by the Term Loan
Agent subject to the terms of the



--------------------------------------------------------------------------------

Intercreditor Agreement) of the Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to Administrative Agent (or the Term Loan Agent subject
to the terms of the Intercreditor Agreement) to the extent possession or control
by Administrative Agent is required by this Agreement), the Liens created by
this Agreement shall constitute fully perfected first priority (or, subject to
the Intercreditor Agreement, second priority) Liens on, and security interests
in, all right, title and interest of the Obligors in the Collateral covered
thereby (other than such Collateral in which a security interest cannot be
perfected under the Uniform Commercial Code as in effect at the relevant time in
the relevant jurisdiction), in each case free of all Liens other than Permitted
Liens, and prior and superior to all other Liens other than such Liens and,
subject to the terms of the Intercreditor Agreement, the Liens in favor of the
Term Loan Agent.

(b)    If and when executed and delivered, each Mortgage will be effective to
create, in favor of Administrative Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Mortgaged Property and the proceeds thereof, subject only to Permitted Liens,
and when any Mortgage is executed and delivered after the date hereof in
accordance with the provisions of Section 7.3.1 and filed in the appropriate
offices), the Mortgages shall constitute fully perfected first priority (or,
subject to the Intercreditor Agreement, second priority) Liens on, and security
interests in, all right, title and interest of the Obligors in the Real Estate
subject to such Mortgage and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage and, subject to the terms of the Intercreditor Agreement, the Liens in
favor of the Term Loan Agent.

(c)    Each Security Document delivered pursuant to Section 7.4, Section 7.6 or
Section 10.1.13, upon execution and delivery thereof, is effective to create in
favor of Administrative Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under Applicable Law or possession or
control is conferred to Administrative Agent, such Security Document will
constitute fully perfected first priority (or, subject to the Intercreditor
Agreement, second priority) Liens on, and security interests in, all right,
title and interest of the Obligors in such Collateral, in each case with no
other Liens except for Permitted Liens.

9.1.26.    Use of Loans and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used to pay fees and transaction expenses in
connection with the Transactions, to refinance the existing Debt of the
Borrowers and their Subsidiaries and for ongoing working capital and for other
lawful, general corporate, limited liability company or partnership purposes of
Borrowers and their Subsidiaries, including without limitation to finance
permitted restricted payments, share repurchases, acquisitions, permitted
Capital Expenditures and other Investments of Borrowers and their Subsidiaries.
The Borrowers and their Subsidiaries are not engaged principally, or as one of
its or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock. No part of the proceeds of any Loan or Letter of Credit will be used,
whether immediate, incidental or ultimate, to buy or carry, or to reduce or
refinance any Debt incurred to buy or carry, Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.

9.1.27.    Solvency. As of the Third Amendment Effective Date, after giving
effect to (i) Transactions (as defined in the Term Loan Credit Agreement) and
(ii) any extension of credit under the Term Loan Credit Agreement, the Borrowers
and the Obligors, taken as a whole, are Solvent. No Obligor is planning to take
any action described in Section 12.1(h).

9.1.28.    Common Enterprise. Each Borrower and Restricted Subsidiary and their
business operations are closely integrated with one another into a single,
interdependent and collective,



--------------------------------------------------------------------------------

common enterprise so that any benefit received by any one of them from the
financial accommodations provided under this Agreement will be to the direct
benefit of the others. The Borrowers and their Restricted Subsidiaries intend to
render services to or for the benefit of each other, to purchase or sell and
supply goods to or from or for the benefit of each other, to make loans,
advances and provide other financial accommodations to or for the benefit of
each other and to provide administrative, marketing, payroll and management
services to or for the benefit of each other (in each case, except as may be
prohibited by this Agreement).

9.1.29.    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable by any Borrower or any Restricted Subsidiary with
respect to the Transactions.

9.1.30.    Employee Matters. As of the Third Amendment Effective Date Date,
(a) neither any Borrower nor any Restricted Subsidiary, nor any of their
respective employees, is subject to any collective bargaining agreement, (b) no
petition for certification or union election is pending or, to the knowledge of
any Borrower or any Restricted Subsidiary, contemplated with respect to the
employees thereof and no union or collective bargaining unit has sought such
certification or recognition with respect to the employees of any Borrower or
any Restricted Subsidiary, and (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the knowledge of any Borrower,
threatened between any Borrower or any Restricted Subsidiary and its respective
employees.

9.1.31.    Anti-Corruption Laws and Sanctions. The Borrowers have developed and
implemented and maintain in effect internal controls, policies and procedures,
management oversight, monitoring, audit and training designed to ensure
compliance by the Borrowers, their Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws and
applicable Sanctions. The Borrowers, their Subsidiaries and, to the knowledge of
the Borrowers, their respective officers, employees, directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

9.1.32.    Status under Sanctions. None of the Borrowers or their Subsidiaries
or, to the knowledge of any Borrower or such Subsidiary, any director, officer,
employee, agent, affiliate or representative thereof, is or is owned or
controlled by any individual or entity that is currently the subject or target
of any Sanction or is located, organized or resident in a Designated
Jurisdiction.

9.2.    Complete Disclosure; Financial Statements and Projections. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrowers or any Restricted Subsidiary to Administrative Agent
or any Lender or any of their Affiliates in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The consolidated
balance sheet and statements of operations, stockholders’ equity and cash flows
of the Company and its Consolidated Subsidiaries hereafter delivered to
Administrative Agent and Lenders will be prepared in accordance with GAAP and
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its Consolidated Subsidiaries as of
the date and for the period set forth therein in accordance with GAAP.    All
projections delivered from time to time to Administrative Agent and Lenders have
been prepared and will have been prepared, as the case may be, in good faith,
based on assumptions believed by management of the Borrowers to be reasonable at
the time made, it being recognized by Administrative Agent and the Lenders that
such projections as they relate to future events are not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.



--------------------------------------------------------------------------------

SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS

10.1.    Affirmative Covenants. Until Full Payment of all Obligations, each
Borrower (on behalf of itself and its Restricted Subsidiaries) and each
Guarantor by its execution of this Agreement, covenants and agrees with the
Administrative Agent, Issuing Banks and the Lenders that:

10.1.1.    Inspections; Appraisals.

(a)    Each Borrower shall, and shall cause each Restricted Subsidiary to,
permit Administrative Agent from time to time, subject (except when an Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or any Restricted Subsidiary, inspect,
audit and make extracts from any Borrower’s or Restricted Subsidiary’s books and
records, and discuss with its officers, employees, agents, advisors and
independent accountants such Borrower’s or Restricted Subsidiary’s business,
financial condition, assets, prospects and results of operations. Lenders may
participate in any such visit or inspection, at their own expense. Neither
Administrative Agent nor any Lender shall have any duty to any Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Borrower or any of its Subsidiaries. Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Administrative Agent and
Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them.

(b)    Each Borrower shall, and shall cause each Restricted Subsidiary to,
permit Administrative Agent to examine any Obligor’s books and records or any
other financial or Collateral matters as Administrative Agent deems appropriate,
which examinations shall be limited to one time per each twelve-month period;
provided that if Availability is less than the greater of (x) $21,000,000 and
(y) 30.0% of the Line Cap at any time, the Administrative Agent shall be
permitted to conduct a second such field examination during suchtwo times per
each twelve-month period; provided, however, that the foregoing limits shall not
apply if an examination is initiated during a Default. Each Borrower shall, and
shall cause each Restricted Subsidiary to, reimburse Administrative Agent for
all reasonable and documented charges, costs and expenses of Administrative
Agent in connection with foregoing examinations (including a per diem field
examination charge and out-of-pocket expenses), and Borrowers agree to pay
Administrative Agent’s then standard charges for examination activities,
including reasonable and documented charges for Administrative Agent’s internal
examination groups, as well as the reasonable and documented charges of any
third party used for such purposes. No Borrowing Base calculation shall include
Collateral acquired in a Permitted Acquisition or otherwise outside the Ordinary
Course of Business until completion of applicable field examinations (which
shall not be included in the limits provided above) reasonably satisfactory to
Administrative Agent.

10.1.2.    Financial Statements; Other Information. The Borrowers will furnish
to Administrative Agent and, with respect to clause (n) below, the Collateral
Agent (the documents required to be delivered pursuant to clauses (a), (b) and
(i) below shall be deemed to have been delivered on the date on which such
documents are posted on the SEC’s website

at www.sec.gov):

(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then Applicable Law and not later than ninety (90) days after
the end of each Fiscal Year of the Company, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all reported on by Grant Thornton
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than as a result
of an upcoming maturity date under this Agreement or the Term Loan Credit
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy the springing financial covenant set forth in



--------------------------------------------------------------------------------

Section 10.13 on a future date or in a future period) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then Applicable Law and not later than sixty (60) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Company, its consolidated balance sheet and related statements of operations and
cash flows as of the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by a Senior Officer of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied or as prepared in accordance
with the requirements of the SEC, subject to normal year-end audit adjustments
and the absence of footnotes.

(c)    [Reserved].Cash Flow Forecast Reports. On or prior to 5:00 p.m. (Eastern
time) on Wednesday of every calendar week, beginning with the calendar week
ending on May 22, 2020, a report for the weekly period ended on the most recent
Friday that provides (x) a narrative description of any material variances from,
or changes to, the 13-Week Forecast, (y) the aggregate amount of payments made
during such period and (z) the aggregate book cash balance of the Company and
Subsidiaries as of the close of such period.

(d)    Annual Financial Projections. Concurrently with any delivery of financial
statements under Section 10.1.2(a), projections of Company’s consolidated
balance sheets, related statements of operations, cash flow and Availability for
the next Fiscal Year, quarter by quarter.

(e)    Certificate of Senior Officer – Compliance. (i) Concurrently with any
delivery of financial statements under Section 10.1.2(a) and Section 10.1.2(b)
and (ii) commencing on the first day of a Covenant Trigger Period and continuing
for each month ending thereafter not later than thirty (30) days after the end
of each such month until the Covenant Trigger Period is no longer in effect, a
Compliance Certificate.

(f)    Certificate of Senior Officer – Hedging Agreements. Concurrently with any
delivery of financial statements under Section 10.1.2(a) and Section 10.1.2(b),
a certificate of a Senior Officer of Borrower Agent, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth as of the
last Business Day of such month, Fiscal Quarter or Fiscal Year, as applicable, a
true and complete list of all Hedging Agreements of each Borrower and each
Restricted Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement.

(g)    Certificate of Insurer/Broker – Insurance Coverage. Use commercially
reasonable efforts to provide, concurrently with any delivery of financial
statements under Section 10.1.2(a), a certificate of insurance coverage from
each insurer or insurance broker with respect to the insurance required by
Section 10.1.8.

(h)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other material report or letter (except standard and customary correspondence)
submitted to any Borrower or any Restricted Subsidiaries by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any such Borrower or any such Restricted Subsidiary, and a copy
of any response by any such Borrower or any such Restricted Subsidiary, or the
board of directors or other governing body, as applicable, of any such Borrower
or any such Restricted Subsidiary, to such material letter or report.



--------------------------------------------------------------------------------

(i)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Restricted Subsidiary
with the SEC, or with any national or foreign securities exchange (except
standard and customary correspondence), or distributed by the Company to its
shareholders generally, as the case may be.

(j)    Notices Under Material Contracts. Promptly after the furnishing thereof,
copies of any material report or material notice furnished to or by any Person
pursuant to the terms of any Material Contract.

(k)    Information Regarding Obligors. Prompt written notice (and in any event
not more than three (3) Business Days after the occurrence thereof) of any
change (i) in any Obligor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of any Obligor’s chief executive office or
principal place of business, (iii) in any Obligor’s identity or corporate
structure, (iv) in any Obligor’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in any Obligor’s federal taxpayer identification number.

(l)    Notices of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organic Document of any
Borrower or any Restricted Subsidiary.

(m)    Trade Payables. At Administrative Agent’s request, a listing of each
Borrower’s trade payables specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form satisfactory to Administrative Agent.

(n)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs, Collateral
and financial condition of any Borrower or any Restricted Subsidiary or any
other Obligor (including, without limitation, any Plan and any reports or other
information required to be filed with respect thereto under the Code or under
ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent may reasonably request.

10.1.3.    Notices of Material Events. The Borrowers will furnish to
Administrative Agent prompt and, in any event, within ten (10) Business Days
after acquiring knowledge thereof, written notice of the following:

(a)     the occurrence of any Default of which any Borrower has knowledge;

(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Borrower or any Affiliate
thereof not previously disclosed in writing to Administrative Agent or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Administrative Agent)
that, in either case, could reasonably be expected to result in a Material
Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $10,000,000; and



--------------------------------------------------------------------------------

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 10.1.3 shall be accompanied by a
statement of a Senior Officer of the Borrowers setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

10.1.4.    Existence; Conduct of Business. Each Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, consents, privileges and franchises
material to the conduct of its business and maintain, including, if necessary,
its qualification to do business in each other jurisdiction in which its
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 10.2.8.

10.1.5.    Payment of Tax Liabilities. Each Borrower will, and will cause each
Restricted Subsidiary to, pay its Tax liabilities before the same shall become
delinquent or in default, except where such Tax liabilities are being Properly
Contested.

10.1.6.    Performance of Obligations under Loan Documents. The Borrowers will
repay the Loans according to the reading, tenor and effect thereof, and each
Borrower will, and will cause each Restricted Subsidiary to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents, including, without limitation, this Agreement, at
the time or times and in the manner specified.

10.1.7.    Operation and Maintenance of Properties. Except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect, each Borrower, at its own expense, will, and will cause each
Restricted Subsidiary to:

(a)    operate its Properties or cause such Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Applicable Law, including, without limitation, applicable Environmental
Laws; and

(b)    preserve, maintain and keep in good repair, condition and working order
(ordinary wear and tear excepted) all Property material to the conduct of its
business, including, without limitation, all equipment, machinery and
facilities.

10.1.8.    Insurance.

(a)    The Borrowers will, and will cause each Restricted Subsidiary to,
maintain (after giving effect to any self-insurance), with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (including hazard
insurance). The loss payable clauses or provisions in any insurance policy or
policies insuring any of the Collateral for the Loans shall be endorsed in favor
of and made payable to Administrative Agent as its interests may appear and such
policies shall name Administrative Agent as an “additional insured” and “loss
payee”, as applicable,



--------------------------------------------------------------------------------

and provide that the insurer will give at least thirty (30) days’ prior notice
of any cancellation to Administrative Agent (or at least 10 days’ prior notice
in the case of cancellation of such insurance due to non-payment of premiums).

(b)    If any building that forms a part of Mortgaged Property is located in an
area designated a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such reasonable total amount as the Administrative Agent may
from time to time reasonably require, and otherwise to ensure compliance with
Applicable Law (including any applicable Flood Laws).

10.1.9.     Books and Records. Each Borrower will, and will cause each
Restricted Subsidiary to, keep proper books of record and account in which full,
true and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.

10.1.10.     Compliance with Laws. The Borrowers will, and will cause each
Subsidiary to, comply with all Applicable Laws, including FLSA, OSHA,
Environmental Laws, and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrowers will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrowers, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

10.1.11.     Compliance with Material Contracts. Each Borrower will, and will
cause each Restricted Subsidiary to, comply with all Material Contracts, except
to the extent that such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

10.1.12.     Environmental Matters.

(a)     Except for matters that individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Borrower shall at
its sole expense: (i) comply, and shall cause its Properties and operations and
each Restricted Subsidiary and each Restricted Subsidiary’s Properties and
operations to comply, with applicable Environmental Laws; (ii) not cause a
Release or threatened Release, and shall cause each Restricted Subsidiary not to
cause a Release or threatened Release, of any Hazardous Material on, under,
about or from any of such Borrower’s or its Restricted Subsidiaries’ Properties
except in compliance with, and in a manner not reasonably likely to give rise to
liability under, applicable Environmental Laws; (iii) timely obtain or file, and
shall cause each Restricted Subsidiary to timely obtain or file, Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of such Borrower’s or its
Restricted Subsidiaries’ Properties; (iv) promptly commence and diligently
prosecute to completion, and shall cause each Restricted Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) if
such Remedial Work is required under applicable Environmental Laws because of or
in connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Restricted Subsidiaries’ Properties; and (v) conduct, and
cause each of its Restricted Subsidiaries to conduct, their respective
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to form the
basis for a claim for damages or compensation.

(b)    The Borrowers will promptly, but in no event later than ten (10) Business
Days



--------------------------------------------------------------------------------

after the receipt of notice by any member of the executive management team of
the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any Person against
any Borrower or any Restricted Subsidiary or their Properties of which any
Borrower has knowledge in connection with any Environmental Laws if any Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of $10,000,000, not fully covered by
insurance, subject to normal deductibles.

10.1.13.     Future Subsidiaries; Subsidiary No Longer Immaterial Domestic
Subsidiaries. The Borrowers will promptly notify Administrative Agent upon any
Person becoming a Subsidiary, including upon formation of any Subsidiary that is
a Division Successor (and upon any Subsidiary that is an Immaterial Domestic
Subsidiary ceasing to be an Immaterial Domestic Subsidiary) and, if such Person
is not an Excluded Subsidiary, cause it (and cause any Subsidiary that is an
Immaterial Domestic Subsidiary that ceased to be an Immaterial Domestic
Subsidiary) to either (a) become a Borrower (provided, however, that no such
Subsidiary shall become a Borrower unless such Subsidiary is wholly owned,
directly or indirectly, by one or more Obligors) or (b) guaranty the
Obligations, in each case in a manner reasonably satisfactory to Administrative
Agent, and to execute and deliver such documents, instruments and agreements and
to take such other actions as Administrative Agent shall reasonably require to
evidence and perfect a Lien in favor of Administrative Agent on the Collateral
of such Person, including delivery of such legal opinions, in form and substance
reasonably satisfactory to Administrative Agent, as it shall deem appropriate.

10.1.14.     ERISA Compliance.

(a)    The Borrowers will promptly furnish and will cause the Subsidiaries and
any ERISA Affiliate to promptly furnish to the Administrative Agent immediately
upon becoming aware of the occurrence of any “prohibited transaction,” as
described in section 406 of ERISA or in section 4975 of the Code, in connection
with any Plan or any trust created thereunder, a written notice signed by a
Senior Officer of the Borrower, such Restricted Subsidiary or such ERISA
Affiliate, as the case may be, specifying the nature thereof, what action the
Borrower, such Subsidiary or such ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service or the Department of Labor with respect thereto.

(b)    Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Borrower will
ensure that neither it nor any of its Subsidiaries, at any time:

(i)    engages in, or permits any ERISA Affiliate to engage in, any transaction
in connection with which a Borrower, a Subsidiary or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to subsections (c),
(i), (l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code.

(ii)    fails to make, or permits any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, a Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.

(iii)    contributes to or assumes an obligation to contribute to, or permits
any ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability, or (ii) any
employee pension benefit plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.



--------------------------------------------------------------------------------

10.1.15.     Compliance with Terms of Leaseholds. Each Borrower will, and will
cause all of its Restricted Subsidiaries to, make all payments and otherwise
perform all obligations in respect of all material leases of real property to
which any Borrower or any of its Restricted Subsidiaries is or is to be a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify Administrative Agent of any default by any party with respect to such
leases of which any Borrower has knowledge and cooperate with the Administrative
Agent in all respects to cure any such default, and cause each of its Restricted
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

10.1.16.     [Reserved.]

10.1.17.     PP&E Value Reports. Borrowers will deliver within five (5) Business
Days after delivering a PP&E Value Report to the Term Loan Agent pursuant to the
Term Loan Credit Agreement a copy of such PP&E Value Report to Administrative
Agent.

10.1.18.     Company Calls. Unless the Company holds a quarterly public earnings
call with a “Q&A” component, the Company shall following delivery of the
financial statements required pursuant to Section 10.1.2, participate in one
conference call per quarter with Administrative Agent and the Lenders,
collectively, in each case at such times as may be agreed to by the Company and
Administrative Agent or the Required Lenders.

10.2.    Negative Covenants. Until Full Payment of all Obligations, each
Borrower (on behalf of itself and its Restricted Subsidiaries) and each
Guarantor by its execution of this Agreement, covenants and agrees with the
Administrative Agent, Issuing Banks and the Lenders that:

10.2.1.    Debt. It will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, guarantee or suffer to exist any Debt or
Contingent Obligation, except:

(a)    the Obligations arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Obligations arising under the Loan Documents;

(b)    accounts payable and accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the Ordinary Course of Business to the extent, in each case, not
past due for more than ninety (90) days after the date on which such accounts
payable, accrued expenses, liabilities or other obligations were created or
incurred unless being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;

(c)    Permitted Purchase Money Debt;

(d)    Debt arising from performance or appeal bonds or surety obligations
required by Applicable Law in connection with the operation of the Properties of
any Borrower or any Restricted Subsidiary and in the Ordinary Course of
Business;

(e)    to the extent permitted by Section 10.2.4(d) and with respect to
Investments in Foreign Subsidiaries, Section 10.2.4(m)(ii), (X) intercompany
Debt between the Borrowers, between any Borrower and any Restricted Subsidiary
or between Restricted Subsidiaries; provided, that all such Debt



--------------------------------------------------------------------------------

shall be (i) evidenced by a master intercompany note, in form and substance
reasonably satisfactory to Administrative Agent (the “Intercompany Note”), and,
if owed to an Obligor, which shall be subject to a first priority (or, subject
to the Intercreditor Agreement, second priority) perfected Lien in favor of
Administrative Agent pursuant to the Loan Documents, and (ii) unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note and (Y) intercompany Debt owing
by any Borrower or any Restricted Subsidiary to any Excluded Subsidiary,
provided that such Debt is evidenced by the Intercompany Note to which such
Excluded Subsidiary is a party and is unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Intercompany Note;

(f)    Debt issued to insurance companies, or their affiliates, to finance
insurance premiums payable to such insurance companies in connection with
insurance policies purchased by a Obligor in the Ordinary Course of Business;

(g)    Debt (i) with respect to (X) the Term Loans made or deemed made on the
Third Amendment Effective Date pursuant to the Term Loan Credit Agreement in an
aggregate principal amount not to exceed $51,215,625 at any time outstanding
plus (Y) any increase in the principal amount of the Term Loans solely as a
result of paid-in-kind interest thereon;

(h)    Debt with respect to Permitted Junior Priority Secured/Unsecured Debt
(and any Permitted Junior Priority Secured/Unsecured Debt or Permitted Unsecured
Debt which refinances or replaces such Permitted Junior Priority
Secured/Unsecured Debt, including any such refinancing or replacement Debt) that
is incurred in reliance on this Section 10.2.1(h)) in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding for all such Debt;

(i)    Debt with respect to Permitted Junior Priority Secured/Unsecured Debt to
the extent the proceeds of such Debt are used to refinance, in whole or in part,
any unsecured Debt as long as (i) each of the Refinancing Conditions (other than
with respect to clause (e) of the definition of “Refinancing Conditions”) are
satisfied and (ii) after giving effect to the incurrence of such Debt (including
any such refinancing or replacement Debt), the ratio of (X) the PP&E Value to
(Y) the aggregate principal amount of Debt permitted by Section 10.2.1(g) that
is outstanding on such date and all Permitted Junior Priority Secured/Unsecured
Debt incurred prior to the date of determination in reliance on this
Section 10.2.1(i) (including, for the avoidance of doubt, any such Permitted
Junior Priority Secured/Unsecured Debt that is unsecured) is at least 1.35 to
1.00 and Administrative Agent receives a certificate of a Senior Officer, in
form and substance reasonably satisfactory to Administrative Agent, certifying
and demonstrating in reasonable detail that all of the requirements set forth in
subclauses (i) and (ii) of this clause (i) have been satisfied or will be
satisfied on or prior to the incurrence of such Debt;

(j)    Debt with respect to Borrowed Money owing by Foreign Subsidiaries to
non-Affiliates in an aggregate principal amount not to exceed $5,000,000 as long
as (a) no Obligor (i) provides any guarantee or credit support of any kind
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Debt) or (ii) is directly or indirectly liable (as a guarantor
or otherwise) for such Debt; (b) the incurrence of which will not result in any
recourse against any of the assets of any Obligor and (c) no default with
respect to which would permit (upon notice, lapse of time or both) any holder of
any other Debt of any Obligor to declare pursuant to the express terms governing
such Debt a default on such other Debt or cause the payment thereof to be
accelerated or payable prior to its stated maturity;

(k)    Borrowed Money (other than the Obligations, Term Loans and Permitted
Purchase Money Debt) set forth on Schedule 10.2.1(k), but only to the extent
outstanding on the Closing Date;



--------------------------------------------------------------------------------

(l)    Debt with respect to Bank Products incurred in the Ordinary Course of
Business;

(m)    Debt that is in existence when a Person becomes a Restricted Subsidiary
or that is secured by an asset (other than Accounts) when acquired by a Borrower
or a Restricted Subsidiary, as long as such Debt was not incurred in
contemplation of such Person becoming a Subsidiary or such acquisition; provided
that, after giving pro forma effect to such incurrence of Debt and acquisition
of such Restricted Subsidiary or asset pursuant to this clause (m), (i) the
Fixed Charge Coverage Ratio on a pro forma basis (x) for the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter prior to the
date of such payment or transaction, in each case for which Administrative Agent
has received financial statements in accordance with Section 10.1.2(a) or
10.1.2(b) or (y) during the Reporting Trigger Period, for the 12-month period
ending on the last day of the most recent month prior to the date of such
payment or transaction (on the basis of internally prepared monthly financial
statements for the 12-month period then ended), is at least 1.00 to 1.00 and
(ii) the Asset Coverage Ratio (which shall be calculated excluding the value of
the assets acquired that are subject to Liens other than liens in favor of
Administrative Agent or Permitted Liens that have priority by operation of law,
to the extent of the amount of the obligation secured by such Liens) exceeds the
Asset Coverage Ratio calculated immediately prior to such incurrence of Debt and
acquisition of such Restricted Subsidiary or asset pursuant to this clause
(m) and Administrative Agent receives a certificate of a Senior Officer
certifying and demonstrating in reasonable detail that all of the requirements
set forth in clauses (i) and (ii) of this clause (m) have been satisfied or will
be satisfied on or prior to the incurrence of such Debt;

(n)    Permitted Contingent Obligations;

(o)    Refinancing Debt as long as each Refinancing Condition is satisfied;

(p)    Permitted Unsecured Debt that is not included in any of the preceding
clauses of this Section so long as, giving pro forma effect to any incurrence of
Debt pursuant to this clause (p), the Fixed Charge Coverage Ratio on a pro forma
basis (x) for the four-Fiscal Quarter period ending on the last day of the most
recent Fiscal Quarter for which Administrative Agent has received financial
statements in accordance with Section 10.1.2(a) or 10.1.2(b) or (y) during the
Reporting Trigger Period, for the 12-month period ending on the last day of the
most recent month (on the basis of internally prepared monthly financial
statements for the 12-month period then ended), prior to the date of such
payment or transaction, is at least 1.00 to 1.00 and Administrative Agent
receives a certificate of a Senior Officer certifying and demonstrating in
reasonable detail that all of the requirements set forth in this clause (p) have
been satisfied or will be satisfied on or prior to the incurrence of such Debt;

(q)    Debt with respect to Hedging Agreements entered into in compliance with
Section 10.2.14;

(r)    unsecured subordinated Debt incurred (or any subordinated Disqualified
Capital Stock issued) pursuant to Section 10.3.3(c) of the Term Loan Credit
Agreement (as in effect on the Closing Date) solely to extent necessary in
accordance with Section 10.3.3(c) of the Term Loan Credit Agreement to bring the
Company and its Subsidiaries in compliance with Section 10.3.1 or 10.3.2 of the
Term Loan Credit Agreement, as applicable, which shall be subordinated in right
of payment to the Obligations upon subordination terms as are reasonably
satisfactory to the Administrative Agent; and

(s)    Debt in respect of purchase cards and similar services in a principal
amount not to exceed $300,000.

10.2.2.    Liens. Each Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except the following
(collectively, “Permitted Liens”):

(a)    Liens securing the payment of any Obligations pursuant to the Loan
Documents;



--------------------------------------------------------------------------------

(b)    Excepted Liens;

(c)    Purchase Money Liens securing Permitted Purchase Money Debt;

(d)    non-exclusive licenses of Intellectual Property in the Ordinary Course of
Business;

(e)    Liens on property (other than Accounts) existing at the time such
property is acquired by a Borrower or a Restricted Subsidiary of a Borrower;
provided that (i) such Liens were not created in contemplation of such
acquisition, (ii) such Liens do not extend to any assets other than those being
acquired by such Borrower or such Restricted Subsidiary and (iii) the applicable
Debt secured by such Lien is permitted under Section 10.2.1(m);

(f)    any interest or title of a lessor under any lease entered into by any
Borrower or any Restricted Subsidiary in the Ordinary Course of Business and
covering only the assets so leased;

(g)    Liens on the assets of any Foreign Subsidiary which secure Debt permitted
pursuant to Section 10.2.1(j);

(h)    Liens on unearned premiums in respect of insurance policies securing
insurance premium financing permitted under Section 10.2.1(f);

(i)    subject to the terms of the Intercreditor Agreement, Liens securing Debt
permitted by Section 10.2.1(g);

(j)    subject to the terms of the applicable intercreditor agreement, Liens
securing Permitted Junior Priority Secured/Unsecured Debt to the extent
permitted by Section 10.2.1(h) or Section 10.2.1(i);

(k)    subject to the terms of the Intercreditor Agreement, Liens securing Debt
permitted by Section 10.2.1(l);

(l)    Liens not otherwise permitted by this Section 10.2.2 so long as securing
obligations other than Borrowed Money and neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate book
value (determined, in the case of each such Lien, as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrowers and all
Restricted Subsidiaries) $10,000,000 at any one time, provided that no such Lien
shall extend to or cover any Collateral (other than cash);

(m)    Liens with respect to Hedging Agreements entered into in compliance with
Section 10.2.14; and

(n)    Liens on cash collateral securing obligations permitted by
Section 10.2.1(s).

10.2.3.    Distributions; Upstream Payments. The Borrowers will not, and will
not permit any of their Restricted Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any Distributions except (1) Upstream
Payments, and (2):



--------------------------------------------------------------------------------

(a)    the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(b)    the Borrowers and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

(c)    if no Event of Default then exists or would result from the making of
such Distribution, the Company may repurchase or redeem its Equity Interests
owned by employees, officers or directors of the Company or its Subsidiaries or
make payments to employees, officers or directors of the Company or its
Subsidiaries upon termination of employment or service in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees, officers or
directors in an aggregate amount not to exceed $2,500,000 in any Fiscal Year
(with unused amounts in any Fiscal Year being carried over to succeeding
calendar years, but not to exceed $5,000,000 of repurchases or redemptions in
any Fiscal Year):

(d)    the Company may repurchase its Equity Interests in connection with the
administration of its equity-based compensation plans from time to time in
effect in connection with the repurchase of Equity Interests from employees,
directors and other such recipients to satisfy federal, state or local tax
withholding obligations of such employees, directors and other recipients with
respect to income deemed earned as the result of options, stock grants or other
awards made under such plans;

(e)    other Distributions (other than repurchases or redemptions of Equity
Interests or cash distributions to holders of Equity Interests) in an aggregate
amount not to exceed $10,000,000 during the term of this Agreement; and

(f)    other Distributions as long as the Payment Conditions are satisfied.

10.2.4.    Investments, Loans and Advances. The Borrowers will not, and will not
permit any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except:

(a)    Investments in Restricted Subsidiaries or disclosed on Schedule 10.2.4,
in each case to the extent existing on the Closing Date;

(b)    Accounts arising in the Ordinary Course of Business;

(c)    Cash Equivalents;

(d)    Investments (i) made by any Borrower in or to any Guarantors or another
Borrower, (ii) made by any Restricted Subsidiary in or to any Borrower or any
Guarantor, or (iii) made by any Excluded Subsidiary in or to another Subsidiary
or a Borrower;

(e)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under Section 10.2.4(b) owing to any
Borrower or any Restricted Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of any Borrower or any of its Restricted
Subsidiaries; provided that the Borrower Agent shall give Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 10.2.4(e) exceeds $10,000,000;



--------------------------------------------------------------------------------

(f)    Investments received in consideration for any Asset Disposition permitted
under Section 10.2.9; provided that the Obligors shall take appropriate steps to
grant a first priority (or, subject to the Intercreditor Agreement, second
priority) perfected Lien in such Investments in favor of Administrative Agent
for the benefit of the Secured Parties;

(g)    advances to officers, directors and employees of the Borrowers and their
Restricted Subsidiaries in an aggregate amount not to exceed $5,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(h)    any purchases of Equity Interests permitted under Section 10.2.3;

(i)    so long as the Payment Conditions are satisfied, Investments by Foreign
Subsidiaries in the Ordinary Course of Business;

(j)    Permitted Acquisitions (or, if consideration therefor consists solely of
the proceeds of Equity Interests issued by the Company, Permitted Acquisitions
for which clauses (b), (c)(i), (e) and (g) of the definition of “Permitted
Acquisitions” are satisfied and the Administrative Agent has received a
certificate of a Senior Officer of the Borrower Agent certifying as to
compliance with the preceding clauses);

(k)     Investments (including Debt and other obligations) received in
connection with the bankruptcy or reorganization of suppliers or in settlement
of delinquent obligations of, and other disputes with, suppliers in the Ordinary
Course of Business;

(l)    (i) so long as the Payment Conditions are satisfied, Investments in the
SPV pursuant to Sections 7.3.1 and 7.3.3(l) and (ii) additional Investments in
the SPV consisting of Real Property released from Mortgages in connection with
the Third Amendment Agreement; and

(m)    other Investments (including controlling interests in Persons in the same
or a similar line of business as the Borrower) not to exceed $15,000,000 in the
aggregate at any time, provided that (i) after giving effect to such Investment,
no Default would exist, (ii) no more than $5,000,000 in the aggregate under this
Section 10.2.4(m) may be used for Investments in Foreign Subsidiaries, and
(iii)(A) Availability at all times during the immediately preceding 30
consecutive day period on a pro forma basis shall have been at least $30,000,000
and (B) after giving effect to any such transaction, on a pro forma basis using
the most recent calculation of the Borrowing Base immediately prior to any such
transaction, Availability shall be at least $30,000,000.

10.2.5.    Fundamental Changes. Each Borrower will not, and will not permit any
Restricted Subsidiary to, (a) engage (directly or indirectly) in any business
other than those businesses in which the Borrowers and their Restricted
Subsidiaries are engaged on the Closing Date (or which are reasonably related
thereto or are reasonable extensions thereof but not any trading business or
similar activities) or allow any material change to be made in the character of
its business; (b) change its name or conduct business under any fictitious name;
(c) change its tax, charter or organizational identification number; or
(d) change its form or state of organization; provided, in the case of clause
(b), (c), and (d), Borrowers have (i) complied with Section 10.1.2(k) and given
written notice of such change in accordance therewith and (ii) have taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of Administrative Agent’s security interest in
the Collateral granted or intended to be granted and agreed to hereby or as
Administrative Agent may reasonably request.

10.2.6.    Proceeds of Loans. Each Borrower will not permit the proceeds of the
Loans



--------------------------------------------------------------------------------

to be used for any purpose other than those permitted by Section 9.1.26. Neither
any Borrower nor any Person acting on behalf of any Borrower has taken or will
take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board of Governors or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. Borrowers shall not, directly or indirectly, use any
Letter of Credit or Loan proceeds, nor use, lend, contribute or otherwise make
available any Letter of Credit or Loan proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such issuance of
the Letter of Credit or such funding of a Loan, is the subject of any Sanction;
(ii) in any manner that would result in a violation of any Sanctions by any
Person (including any Secured Party or other Person participating in a
transaction); or (iii) for any purpose that would breach any Anti-Corruption
Law.

10.2.7.    [Reserved.]

10.2.8.    Mergers, Etc. Each Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; except that (a) any Restricted
Subsidiary of a Borrower may participate in a consolidation with any other
Restricted Subsidiary of a Borrower or a Borrower (provided that if a Borrower
or Guarantor is consolidated with such Restricted Subsidiary, such Borrower or
such Guarantor, as applicable, shall be the continuing or surviving corporation
and if a Borrower is consolidated with a Guarantor, such Borrower shall be the
continuing or surviving corporation) and (b) any Excluded Subsidiary may
participate in a consolidation with any other Subsidiary of a Borrower or a
Borrower (provided that if a Borrower, a Guarantor or a Restricted Subsidiary is
consolidated with such Excluded Subsidiary, such Borrower, such Guarantor or
such Restricted Subsidiary shall be the continuing or surviving corporation).

10.2.9.     Sales of Properties. The Borrowers will not, and will not permit any
Restricted Subsidiary to make any Asset Disposition except for:

(a)    the sale of Inventory in the Ordinary Course of Business;

(b)    the sale or transfer of Equipment or other goods that is obsolete, worn
out or no longer necessary for, or used or useful in, the business of the
Borrowers or such Restricted Subsidiary or is replaced by Equipment or other
goods;

(c)    any Asset Disposition (other than an Asset Disposition of Accounts) the
consideration for which is at least equal to the fair market value thereof and
(i) at least 75% of such consideration received is in the form of cash, Cash
Equivalents or Deemed Cash Equivalents and (ii) the fair market value of all
forms of consideration other than cash or Cash Equivalents or Deemed Cash
Equivalents received for such Asset Disposition does not exceed $10,000,000 in
the aggregate for all such dispositions;

(d)    the sale, transfer, lease or other disposition of Property by a
Subsidiary or a Guarantor to any Borrower or another Guarantor or by a
non-Guarantor to another non-Guarantor;

(e)    the sale of the Borrowers’ treasury stock and the sale or issuance of any
Subsidiary’s Equity Interests to a Borrower or any Guarantor;



--------------------------------------------------------------------------------

(f)    an exchange or “swap” of assets of any Borrower or any Restricted
Subsidiary for the assets of a Person other than a Borrower or any Restricted
Subsidiary in the Ordinary Course of Business, provided that (i) the assets
received will be used or useful in its business, and (ii) such Borrower or such
Restricted Subsidiary, as applicable, shall have received reasonably equivalent
value for such assets, such value to be demonstrated to the reasonable
satisfaction of Administrative Agent;

(g)    Asset Dispositions constituting Investments permitted under
Section 10.2.4 or constituting Distributions permitted by Section 10.2.3;

(h)    non-exclusive licenses of Intellectual Property;

(i)    abandonment or allowing to lapse of any Intellectual Property determined
in good faith by the management of the Company to be no longer economically
desirable in the Ordinary Course of Business of the Borrowers or any of the
Consolidated Subsidiaries;

(j)    Asset Dispositions of drill pipe or down hole equipment lost, abandoned
or destroyed in the Ordinary Course of Business;

(k)    Asset Dispositions of Accounts obtained by any Borrower or any Restricted
Subsidiary out of the Ordinary Course of Business or the settlement of joint
interest billing accounts in the Ordinary Course of Business or discounts
granted to settle collection of Accounts or the sale of defaulted Accounts
arising in the Ordinary Course of Business in connection with the compromise or
collection thereof and not in connection with any financing transaction as long
as (i) such Accounts are not Eligible Accounts and (ii) the aggregate amount of
all such Accounts so disposed does not exceed $5,000,000 in any Fiscal Year; and

(l)    Asset Dispositions of tangible Property to the extent located outside of
the United States on the Third Amendment Effective Date and Equity Interests in
Foreign Subsidiaries in existence on the Third Amendment Effective Date.

10.2.10.     Transactions with Affiliates. The Borrowers will not, and will not
permit any Restricted Subsidiary to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Company (other than the Company or another
Restricted Subsidiary) (each, an “Affiliate Transaction”), involving aggregate
consideration in excess of $1,000,000, unless:

(a)    the Affiliate Transaction is on terms that taken as a whole are not
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by a
Borrower or such Restricted Subsidiary with an unrelated Person; and

(b)    the Borrower Agent delivers to the Administrative Agent with respect to
any Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $40,000,000, a resolution of the board of
directors of the Borrower Agent certifying that such Affiliate Transaction
complies with this covenant and that such Affiliate Transaction has been
approved by a majority of the disinterested members, if any, of the board of
directors of the Borrower Agent;

10.2.11.     Subsidiaries. Each Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless such Borrower
gives prior written notice to the Administrative Agent of such creation or
acquisition and complies with Section 10.1.13. Each Borrower shall not, and
shall not permit any Restricted Subsidiary to, sell, assign or otherwise dispose



--------------------------------------------------------------------------------

of any Equity Interests in any Subsidiary except in compliance with
Section 10.2.9(c) and except that Equity Interests in Foreign Subsidiaries owned
on the Third Amendment Effective Date may be sold, assigned or otherwise
disposed of in connection with Asset Dispositions permitted by Section 10.2.9(k)
.

10.2.12.     Limitation on Issuance of Equity Interests. Each Borrower shall not
permit any Restricted Subsidiary to issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except for (i) issuances of
Equity Interests to an Obligor or another Restricted Subsidiary or (ii) stock
splits, stock dividends and other issuances which (A) do not decrease the
percentage ownership of Borrower and its Restricted Subsidiaries in any class of
the Equity Interests of such Restricted Subsidiary and (B) do not result in a
Change of Control. The Borrowers and the Subsidiaries shall comply with
Section 10.1.13 with respect to any such issued Equity Interests.

10.2.13.     Restrictive Agreements. Each Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any
Restrictive Agreement (other than this Agreement, the Security Documents,
documents governing Purchase Money Liens securing Permitted Purchase Money Debt,
the Term Loan Credit Agreement or documents governing Permitted Junior Priority
Secured/Unsecured Debt and other Debt permitted hereunder); provided that the
foregoing shall not prohibit any Borrower or any Restricted Subsidiary from
creating, incurring, assuming or suffering any agreement which contains
restrictions existing by reason of (i) restrictions imposed by Applicable Law,
(ii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the Ordinary Course of
Business and applicable solely to such joint venture (iii) customary provisions
contained in licenses, sublicenses, covenants not to sue, releases and other
agreements in connection with Intellectual Property and other similar agreements
entered into in the Ordinary Course of Business, (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of any Borrower or a Restricted Subsidiary, (v) customary provisions restricting
assignment of any agreement entered into in the Ordinary Course of Business,
(vi) customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 10.2.9 pending the consummation of such sale, transfer, lease or other
disposition, (vii) customary net worth provisions contained in real property
leases entered into by any Borrower or its Restricted Subsidiaries, so long as
such Borrower has determined in good faith that such net worth provisions would
not reasonably be expected to impair the ability of such Borrower and its
Restricted Subsidiaries to meet their ongoing obligations and
(viii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the Ordinary Course of Business.

10.2.14.     Hedging Agreements. Each Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedging Agreements except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.15.     Sale and Leaseback. Each Borrower shall not, and shall not permit
any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any Property,
whether now owned or hereafter acquired, and thereafter rent or lease such
Property which it intends to use for substantially the same purpose or purposes
as the Property being sold or transferred.

10.2.16.     Amendments to Organic Documents or Fiscal Year End.

(a)    Each Borrower shall not, and shall not permit any Restricted Subsidiary
to, amend, supplement or otherwise modify (or permit to be amended, supplemented
or modified) its Organic Documents in a manner that would be adverse to the
Lenders in any material respect.



--------------------------------------------------------------------------------

(b)    Each Borrower shall not, and shall not permit any Restricted Subsidiary
to, (i) change the last day of its Fiscal Year from December 31 of each year, or
the last days of the first three Fiscal Quarters in each of its Fiscal Years
from March 31, June 30 and September 30 of each year, respectively or (ii) make
any material change in accounting treatment or reporting practices, except as
required by GAAP.

(c)    Each Borrower shall not, and shall not permit any Restricted Subsidiary
to, (i) prior to the date that is ninety-one (91) days after the Revolver
Termination Date: (x) make any optional or voluntary repayment of the Term Loans
unless the Payment Conditions are satisfied or (y) amend, modify, waive or
otherwise change, consent or agree to any amendment, supplement, modification,
waiver or other change to, any of the terms of the Term Loan Credit Agreement to
(1) shorten or hasten the maturity date of the Term Loan Credit Agreement,
(2) shorten or hasten the date scheduled for any principal payment thereunder,
or (3) increase the amount of any required principal payment thereunder (or
change the methodology by which any such principal amount is determined, unless
the same shall have in all cases the effect of reducing the amount of any
required principal payment thereunder or extending the date on which such
required principal payment becomes due) or (ii) prior to March 6, 2021, make any
interest payment in cash in respect of the Term Loans (other than “Specified
Initial Loans” (as defined in the Term Loan Credit Agreement), to which this
clause (ii) does not apply) unless the Payment Conditions are satisfied.

10.2.17.     Tax Consolidation. Each Borrower shall not, and shall not permit
any Restricted Subsidiary to, file or consent to the filing of any consolidated
income tax return with any Person other than the Borrowers and their Restricted
Subsidiaries.

10.2.18.     Plans. Each Borrower shall not, and shall not permit any Restricted
Subsidiary to, become a party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date, except where becoming such a party
could not reasonably be expected to have a Material Adverse Effect.

10.2.19.     Additional Deposits in the TL Proceeds and Priority Collateral
Account Prohibited. Each Borrower shall not, and shall not permit any Restricted
Subsidiary to, deposit any funds or other Property in, or credit any funds or
other Property to, the TL Proceeds and Priority Collateral Account other than up
to $45,000,000 on the Closing Date, identifiable proceeds of Asset Dispositions
of Term Priority Collateral, and identifiable proceeds of insurance resulting
from casualty of the Term Priority Collateral and of awards arising from
condemnation of the Term Priority Collateral.

10.2.20.     SPV. No Borrower shall permit the SPV to (a) engage in any
activity, other than holding certain real property of the Obligors transferred
to the SPV pursuant to Section 7.3 and activities related to the maintenance of
its corporate existence, (b) incur any Debt, other than (i) intercompany
obligations subject to subordination agreements reasonably acceptable to
Administrative Agent, (ii) pursuant to leases governing any leasehold interests
held by the SPV and (iii) providing guarantees in favor of Administrative Agent
or (c) grant any Liens, other than Liens that arise pursuant to leases governing
any leasehold interests held by the SPV or by operation of law; provided, that,
for the avoidance of doubt, in no event shall the SPV be required to qualify as
a “bankruptcy remote” entity.

10.2.21.     Transactions Contemplated by the Restructuring Support Agreement.
Notwithstanding any other provision of this Agreement, the implementation of the
transactions specifically provided for in the Restructuring Support Agreement in
accordance with the terms of the Restructuring



--------------------------------------------------------------------------------

Support Agreement to be implemented on the Third Amendment Effective Date, shall
be deemed to be permitted by this Agreement so long as they are consummated in a
manner not inconsistent with the terms of this Agreement or the Intercreditor
Agreement.

10.2.22.     Advisory Fees. The Company shall not pay, nor permit to be paid,
any fees (including fees accrued prior to the Third Amendment Effective Date)
payable pursuant to the Corporate Advisory Services Agreement, dated as of
December 15, 2016, among the Company and the other parties thereto, without the
prior written consent of the Required Lenders.

10.3.    Financial Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall:

10.3.1.    Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio of at
least 1.00 to 1.00 as of the last day of each month, calculated for the 12-month
period then ending, commencing with the last day of the most recently completed
month ending at least 30 days before the commencement of a Covenant Trigger
Period and continuing for each month ending thereafter until the Covenant
Trigger Period is no longer in effect.

SECTION 11.    GUARANTY

11.1.    Guaranty. For value received, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Borrowers by
the Secured Parties, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Administrative Agent, for the ratable benefit of the
Secured Parties, the full and prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of the Guaranteed Obligations (as hereafter defined) and
the punctual performance of all of the terms contained in the documents executed
by one or more Borrowers in favor of one or more Secured Parties in connection
with the Guaranteed Obligations. This Guaranty is a guaranty of payment and
performance and is not merely a guaranty of collection. As used herein, the term
“Guaranteed Obligations” means any and all existing and future Obligations of
any Borrower to any Secured Party, whether associated with any credit or other
financial accommodation made to or for the benefit of any Borrower by any
Secured Party or otherwise and whenever created, arising, evidenced or acquired
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Secured Parties in connection with the collection or enforcement thereof);
provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor. Without
limiting the generality of the foregoing, the Guaranteed Obligations shall
include any such Debt, obligations, and liabilities which may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against any Guarantor or any Borrower under
the Bankruptcy Code, any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and shall include interest that accrues
after the commencement by or against any Borrower of any proceeding under any
Debtor Relief Laws. Anything contained herein to the contrary notwithstanding,
the obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable provisions
of any similar federal or state law.

11.2.    No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any levies, imposts, duties,



--------------------------------------------------------------------------------

charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature (other than Taxes, which shall be governed by
Section 5.9) now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or authority therein unless such Guarantor is
compelled by law to make such deduction or withholding. If any such obligation
(other than one arising with respect to Taxes) is imposed upon a Guarantor with
respect to any amount payable by it hereunder, such Guarantor will pay to the
applicable Secured Party, on the date on which such amount is due and payable
hereunder, such additional amount in U.S. dollars as shall be necessary to
enable such Secured Party to receive the same net amount which such Secured
Party would have received on such due date had no such obligation been imposed
upon such Guarantor. Each Guarantor will deliver promptly to such Secured Party
certificates or other valid vouchers for all charges deducted from or paid with
respect to payments made by such Guarantor hereunder. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

11.3.    Rights of Secured Parties. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend (including increase), modify, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Secured Parties in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

11.4.    Certain Waivers. Each Guarantor waives to the fullest extent permitted
by law (a) any defense arising by reason of any disability or other defense of
any Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of any
Borrower; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of any Borrower; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to require any Secured Party to proceed against any Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in any Secured Party’s power whatsoever and any defense based upon
the doctrines of marshalling of assets or of election of remedies; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; (f) any defense relating to the failure of any Secured Party
to comply with the applicable laws in connection with the sale or other
disposition of Collateral for all or any part of the Guaranteed Obligations;
(g) any amendment or waiver of the term of any Guaranteed Obligation; (h) any
law or regulation of any jurisdiction or any other event affecting any term of a
Guaranteed Obligation; (i) any fact or circumstance related to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of
such Guarantor under this Guaranty and (j) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties, other than the defense that
the Guaranteed Obligations have been fully performed and indefeasibly paid in
full in cash.

Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any Collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.



--------------------------------------------------------------------------------

11.5.    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrowers or any other person or entity is joined as a party.

11.6.    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until Full Payment of all Guaranteed
Obligations and any amounts payable under this Guaranty. If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to Administrative Agent (for the benefit of itself and the
other Secured Parties) to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

11.7.    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until Full Payment of all Guaranteed
Obligations and any amounts payable under this Guaranty. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or any
Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Secured Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not such Secured Party is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

11.8.    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and Debt of any Borrower owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
any Borrower to such Guarantor as subrogee of any Secured Party or resulting
from such Guarantor’s performance under this Guaranty, to the Full Payment of
all Guaranteed Obligations. If the Administrative Agent so requests, any such
obligation or Debt of any Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Administrative Agent
and the proceeds thereof, as well as any other amounts received by such
Guarantor in violation of this Section, shall be paid over to the Administrative
Agent on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.

11.9.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by any
Guarantor immediately upon demand by Administrative Agent.

11.10.    Expenses. Each Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including reasonable attorneys’ fees and
expenses) in any way relating to the enforcement or protection of the any
Secured Party’s rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of any Secured Party in any proceeding
under any Debtor Relief Laws. The obligations of each Guarantor under this
paragraph shall survive the Full Payment of the Guaranteed Obligations and
termination of this Guaranty.



--------------------------------------------------------------------------------

11.11.    Miscellaneous. Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor and conclusive,
absent manifest error, for the purpose of establishing the amount of the
Guaranteed Obligations. No failure by any Secured Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Administrative Agent and each Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by any Guarantor or any other guarantor for the benefit of
the Secured Parties or any term or provision thereof.

11.12.    Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as each Guarantor requires, and that the Secured Parties have no duty, and each
Guarantor is not relying on any Secured Party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (the guarantor waiving any
duty on the part of any Secured Party to disclose such information and any
defense relating to the failure to provide the same).

11.13.    Additional Guarantors. Each Person that is required to become a party
to this Guaranty pursuant to Section 10.1.13 shall become a Guarantor for all
purposes of this Guaranty upon execution and delivery by such Person of a
supplement in form reasonably satisfactory to Administrative Agent.

SECTION 12.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1.    Events of Default. Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a)    (i) any Borrower fails to pay principal on any Loan when due (whether at
stated maturity, on demand, upon acceleration or otherwise), (ii) any Borrower
fails to pay the applicable Issuing Bank on the same day (or by 11:00 am Central
time on the next Business Day with respect to draws as to which Borrowers
receive notice of such draws after 3:00 pm Central time) such Issuing Bank
honors any request for payment under a Letter of Credit the amount paid by such
Issuing Bank under such Letter of Credit or (iii) any Borrower fails to pay any
interest, fee or any other Obligation, and such failure continues unremedied for
a period of three (3) Business Days;

(b)    any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;

(c)    a Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.3, 8.6.2, 10.1.1, 10.1.2,
10.1.3, 10.1.4, 10.1.18, 10.1.20, 10.2 or 10.3;

(d)    an Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 30 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Administrative Agent, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;

(e)    a Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or



--------------------------------------------------------------------------------

third party denies or contests the validity or enforceability of any Loan
Documents (or any material provision thereof) or Obligations, or the perfection
or priority of any Lien granted to Administrative Agent; or any Loan Document
ceases to be in full force or effect for any reason (other than a waiver or
release by Administrative Agent and Lenders) or any Security Document ceases to
create a perfected security interest having the priority required by this
Agreement in a material portion of the Collateral in favor of Administrative
Agent for any reason (other than pursuant to the terms hereof or thereof or a
waiver or release by Administrative Agent and Lenders);

(f)    any (i) failure of any Obligor to make any payment or (ii) other breach
or default of an Obligor occurs under any instrument or agreement to which it is
a party or by which it or any of its Properties is bound, in each case relating
to any Material Debt, if, in the case of clause (ii), the maturity of or any
payment with respect to such Material Debt may be accelerated or demanded due to
such breach;

(g)    any failure by any Borrower or any of its Restricted Subsidiaries to pay
final judgments aggregating in excess of $15,000,000 (excluding amounts covered
by insurance), which judgments are either (i) not paid within sixty (60) days
after the date payment is due or (ii) not discharged or stayed for a period of
sixty (60) days from the date of such judgment;

(h)    an Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

(i)    an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that, when taken together with all other ERISA Events that have occurred,
has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC in an amount exceeding
$30,000,000 in the aggregate, or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan; an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan; or any event similar to the foregoing occurs or
exists with respect to a Foreign Plan;

(j)    [reserved]; or

(k)    a Change of Control occurs; or any event occurs or condition exists that
has a Material Adverse Effect.

12.2.    Remedies upon Default. If an Event of Default described in
Section 12.1(h) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable and all Commitments
shall terminate, without any action by Administrative Agent or notice of any
kind. In addition, or if any other Event of Default exists, Administrative Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;



--------------------------------------------------------------------------------

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c)    require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Administrative
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and

(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Administrative Agent at a place
designated by Administrative Agent; (iii) enter any premises where Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by a Borrower, Borrowers agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Administrative Agent, in its discretion,
deems advisable. Each Borrower agrees that 10 days’ notice of any proposed sale
or other disposition of Collateral by Administrative Agent shall be reasonable,
and that any sale conducted on the internet or to a licensor of Intellectual
Property shall be commercially reasonable. Administrative Agent may conduct
sales on any Obligor’s premises, without charge, and any sale may be adjourned
from time to time in accordance with Applicable Law. Administrative Agent shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Administrative Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.

12.3.    License. Administrative Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of Royalties or other compensation to any Person) any or all
Intellectual Property of Borrowers, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Administrative Agent’s benefit.

12.4.    Setoff. At any time during an Event of Default, Administrative Agent,
Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Administrative Agent, such Issuing Bank, such Lender
or such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
are owed to a branch or office of Administrative Agent, such Issuing Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such Debt. The rights of Administrative Agent, each
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

12.5.    Remedies Cumulative; No Waiver.

12.5.1.    Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each



--------------------------------------------------------------------------------

other. The rights and remedies of Administrative Agent and Lenders under the
Loan Documents are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

12.5.2.    Waivers. No waiver or course of dealing shall be established by
(a) the failure or delay of Administrative Agent or any Lender to require strict
performance by any Obligor under any Loan Document, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Administrative
Agent or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein. Any failure to satisfy
a financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

SECTION 13.    AGENTS

13.1.    Appointment, Authority and Duties of Agents.

13.1.1.    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Administrative Agent and Collateral Agent under all Loan
Documents. Each Agent may, and each Secured Party authorizes each Agent to,
enter into all Loan Documents to which such Agent is intended to be a party and
accept all Security Documents. Any action taken by any Agent in accordance with
the provisions of the Loan Documents, and the exercise by such Agent of any
rights or remedies set forth therein, together with all other powers reasonably
incidental thereto, shall be authorized by and binding upon all Secured Parties.
Without limiting the generality of the foregoing, Administrative Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver, as
Administrative Agent, each Loan Document, including the Intercreditor Agreement
and any other intercreditor or subordination agreement, and accept delivery of
each Loan Document; (c) act as collateral agent for Secured Parties for purposes
of perfecting and administering Liens under the Loan Documents, and for all
other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agents alone shall be authorized to determine
eligibility and applicable advance rates under the Borrowing Base in accordance
with the terms of this Agreement, whether to impose or release any reserve, or
whether any conditions to funding or issuance of a Letter of Credit have been
satisfied, which determinations and judgments, if exercised in good faith, shall
exonerate each Agent from liability to any Secured Party or other Person for any
error in judgment. In addition to the foregoing, each Secured Party hereby
irrevocably authorizes the Administrative Agent (x) to enter into the
Intercreditor Agreement and (y) with the consent of Required Lenders, such
consent not to be unreasonably withheld or delayed, (i) to amend the
Intercreditor Agreement, (ii) enter into, or amend, similar agreements with the
same or similar purpose, as agent for and on its behalf in accordance with the
terms specified in this Agreement and (iii) to enter into, or amend, any other
subordination or intercreditor agreement to effect the subordination of Liens
securing Obligations under the Loan Documents contemplated by Sections 10.2.1(h)
and 10.2.1(i) as agent for and on its behalf in accordance with the terms
specified in this Agreement. Any such Intercreditor Agreement or subordination
or intercreditor agreement entered into by Administrative Agent on behalf of the
Secured Parties shall be binding upon each Secured Party. Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 14.3) and each other
Secured Party hereby authorizes and directs the Administrative Agent to enter
into the Intercreditor Agreement and any such subordination and intercreditor
agreement on behalf of such Secured Party and agrees that the Administrative
Agent may take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement and any such subordination or intercreditor



--------------------------------------------------------------------------------

agreement. Administrative Agent shall notify the Secured Parties of the
effectiveness of the Intercreditor Agreement and any such subordination or
intercreditor agreement when executed and shall provide a copy of the executed
Intercreditor Agreement and any such subordination or intercreditor agreement to
the Secured Parties as and when effective.

13.1.2.    Duties. The title of “Administrative Agent” and “Collateral Agent” is
used solely as a matter of market custom and the duties of Agents are
administrative in nature only. No Agent has any duties except those expressly
set forth in the Loan Documents, and in no event does any Agent have any agency,
fiduciary or implied duty to or relationship with any Secured Party or other
Person by reason of any Loan Document or related transaction. The conferral upon
any Agent of any right shall not imply a duty to exercise such right, unless
instructed to do so by Required Lenders in accordance with this Agreement.

13.1.3.    Agent Professionals. Each Agent may perform its duties through agents
and employees. Each Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. No Agent
shall be responsible for the negligence or misconduct of any agents, employees
or Agent Professionals selected by it with reasonable care.

13.1.4.    Instructions of Required Lenders. The rights and remedies conferred
upon Agents under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, each Agent may presume that the condition is
satisfactory to a Secured Party unless such Agent has received notice to the
contrary from such Secured Party before such Agent takes the action. Any Agent
may request instructions from Required Lenders or other Secured Parties with
respect to any act (including the failure to act) in connection with any Loan
Documents or Collateral, and may seek assurances to its satisfaction from
Secured Parties of their indemnification obligations against Claims that could
be incurred by such Agent. Any Agent may refrain from any act until it has
received such instructions or assurances, and shall not incur liability to any
Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Secured Parties, and no Secured Party shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 15.1.1. In no event shall
any Agent be required to take any action that it determines in its discretion is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to liability.

13.2.    Agreements Regarding Collateral and Borrower Materials.

13.2.1.    Lien Releases; Care of Collateral. Secured Parties authorize
Administrative Agent to release any Lien with respect to any Collateral (a) upon
Full Payment of the Obligations; (b) that is the subject of a disposition or
Lien that Borrower Agent certifies in writing is an Asset Disposition permitted
pursuant to Section 10.2.9 or a Permitted Lien entitled to priority over
Administrative Agent’s Liens (and Administrative Agent may rely conclusively on
any such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral; or (d) subject to Section 15.1, with the
consent of Required Lenders. Secured Parties authorize Administrative Agent to
subordinate its Liens to any Purchase Money Lien or other Lien entitled to
priority hereunder. Administrative Agent has no obligation to assure that any
Collateral exists or is owned by an Obligor, or is cared for, protected or
insured, nor to assure that Administrative Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.



--------------------------------------------------------------------------------

13.2.2.    Possession of Collateral. Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify Administrative
Agent thereof and, promptly upon Administrative Agent’s request, deliver such
Collateral to Administrative Agent or otherwise deal with it in accordance with
Administrative Agent’s instructions.

13.2.3.    Reports. Administrative Agent shall promptly provide to Lenders, when
complete, any field examination, audit or appraisal report prepared for
Administrative Agent with respect to any Obligor or Collateral (“Report”).
Reports and other Borrower Materials may be made available to Lenders by
providing access to them on the Platform, but Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Administrative Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Administrative Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Administrative Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Administrative Agent furnishing same to such Lender, via the
Platform or otherwise.

13.3.    Reliance By Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person. Administrative Agent
shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting.

13.4.    Action Upon Default. Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Administrative Agent and the other Lenders thereof in
writing. Each Secured Party agrees that, except as otherwise provided in any
Loan Documents or with the written consent of Administrative Agent and Required
Lenders, it will not take any Enforcement Action, accelerate Obligations (other
than Secured Bank Product Obligations) or assert any rights relating to any
Collateral.

13.5.    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to
Administrative Agent for application under Section 4.2.2 and it shall provide a
written statement to Administrative Agent describing the Obligation affected by
such payment or reduction. No Lender shall set off against a Dominion Account
without Administrative Agent’s prior consent.



--------------------------------------------------------------------------------

13.6.    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Administrative Agent’s Permitted Discretion, it may reserve for
any Claims made against an Agent Indemnitee or an Issuing Bank Indemnitee, and
may satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Administrative Agent is sued by any receiver, trustee or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by Administrative Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Administrative
Agent by each Secured Party to the extent of its Pro Rata share.

13.7.    Limitation on Responsibilities of Administrative Agent. Administrative
Agent shall not be liable to any Secured Party for any action taken or omitted
to be taken under the Loan Documents, except for losses directly and solely
caused by Administrative Agent’s gross negligence or willful misconduct.
Administrative Agent does not assume any responsibility for any failure or delay
in performance or any breach by any Obligor, Lender or other Secured Party of
any obligations under the Loan Documents. Administrative Agent does not make any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Obligations, Collateral, Liens, Loan Documents or Obligor. No
Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

13.8.    Successor Administrative Agent.

13.8.1.    Resignation; Successor Administrative Agent. Administrative Agent may
resign at any time by giving at least 30 days written notice thereof to Lenders
and Borrowers. Any such resignation shall also constitute a resignation of the
Administrative Agent in its capacity as Collateral Agent. If Administrative
Agent is a Defaulting Lender under clause (d) of the definition thereof,
Required Lenders may, to the extent permitted by Applicable Law, remove such
Administrative Agent by written notice to Borrowers and Administrative Agent.
Required Lenders may appoint a successor to replace the resigning or removed
Administrative Agent, which successor shall be (a) a Lender or an Affiliate of a
Lender; or (b) a financial institution reasonably acceptable to Required Lenders
and (provided no Default or Event of Default exists) Borrowers. If no successor
agent is appointed prior to the effective date of Administrative Agent’s
resignation or removal, then Administrative Agent may appoint a successor agent
that is a financial institution acceptable to it (which shall be a Lender unless
no Lender accepts the role) or in the absence of such appointment, Required
Lenders shall on such date assume all rights and duties of Administrative Agent
hereunder. Upon acceptance by any successor Administrative Agent of its
appointment hereunder, such successor Administrative Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Administrative Agent without further act. On the effective date of its
resignation or removal, the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder but shall continue to have
all rights and protections under the Loan Documents with respect to actions
taken or omitted to be taken by it while Administrative Agent, including the
indemnification set forth in Sections 13.6 and 15.2, and all rights and
protections under this Section 13. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Administrative Agent
hereunder without further act on the part of any Secured Party or Obligor.



--------------------------------------------------------------------------------

13.8.2.    Co-Agent. If appropriate under Applicable Law, Administrative Agent
may appoint a Person to serve as a co-collateral agent or separate collateral
agent under any Loan Document. Each right, remedy and protection intended to be
available to Administrative Agent under the Loan Documents shall also be vested
in such agent. Secured Parties shall execute and deliver any instrument or
agreement that Administrative Agent may request to effect such appointment. If
any such agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of the agent, to the extent permitted
by Applicable Law, shall vest in and be exercised by Administrative Agent until
appointment of a new agent.

13.9.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Administrative Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender,
Administrative Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Administrative
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Administrative Agent or its
Affiliates.

13.10.    Remittance of Payments and Collections.

13.10.1.    Remittances Generally. All payments by any Lender to Administrative
Agent shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Administrative Agent and request for payment is made by
Administrative Agent by 1:00 p.m. on a Business Day, payment shall be made by
Lender not later than 3:00 p.m. on such day, and if request is made after 1:00
p.m., then payment shall be made by 11:00 a.m. on the next Business Day. Payment
by Administrative Agent to any Secured Party shall be made by wire transfer, in
the type of funds received by Administrative Agent. Any such payment shall be
subject to Administrative Agent’s right of offset for any amounts due from such
payee under the Loan Documents.

13.10.2.    Failure to Pay. If any Secured Party fails to pay any amount when
due by it to Administrative Agent pursuant to the terms hereof, such amount
shall bear interest, from the due date until paid in full, at the greater of the
Federal Funds Rate or the rate determined by Administrative Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Base Rate Revolver Loans. In no event shall Borrowers be entitled to
credit for any interest paid by a Secured Party to Administrative Agent, nor
shall a Defaulting Lender be entitled to interest on amounts held by
Administrative Agent pursuant to Section 4.2.

13.10.3.    Recovery of Payments. If Administrative Agent pays an amount to a
Secured Party in the expectation that a related payment will be received by
Administrative Agent from an Obligor and such related payment is not received,
then Administrative Agent may recover such amount from the



--------------------------------------------------------------------------------

Secured Party. If Administrative Agent determines that an amount received by it
must be returned or paid to an Obligor or other Person pursuant to Applicable
Law or otherwise, then Administrative Agent shall not be required to distribute
such amount to any Secured Party. If any amounts received and applied by
Administrative Agent to Obligations held by a Secured Party are later required
to be returned by Administrative Agent pursuant to Applicable Law, such Secured
Party shall pay to Administrative Agent, on demand, its share of the amounts
required to be returned.

13.11.    Individual Capacities. As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender. Administrative Agent, Lenders and their
Affiliates may accept deposits from, lend money to, provide Bank Products to,
act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if they were not Administrative
Agent or Lenders hereunder, without any duty to account therefor to any Secured
Party. In their individual capacities, Administrative Agent, Lenders and their
Affiliates may receive information regarding Obligors, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and shall have no obligation to provide such information to any
Secured Party.

13.12.    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or
“Administrative Agent” of any kind shall have no right or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event have
any fiduciary duty to any Secured Party.

13.13.    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by the Loan Documents, including Sections 5.6, 15.3.3 and 13. Each Secured
Bank Product Provider shall indemnify and hold harmless Agent Indemnitees, to
the extent not reimbursed by Obligors, against all Claims that may be incurred
by or asserted against any Agent Indemnitee in connection with such provider’s
Secured Bank Product Obligations.

13.14.    [Reserved].

13.15.    No Third Party Beneficiaries. This Section 13 is an agreement solely
among Secured Parties and Administrative Agent, and shall survive Full Payment
of the Obligations. Except as set forth in Section 13.8 with respect to the
Borrowers, this Section 13 does not confer any rights or benefits upon Borrowers
or any other Person. As between Borrowers and Administrative Agent, any action
that Administrative Agent may take under any Loan Documents or with respect to
any Obligations shall be conclusively presumed to have been authorized and
directed by Secured Parties.

13.16.    Certain ERISA Matters.

13.16.1.    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

  a)

such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,



--------------------------------------------------------------------------------

  b)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

  c)

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

  d)

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

13.16.2.    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that:

 

  a)

none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any other Loan Document or any documents related hereto or
thereto),

 

  b)

the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
is independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50,000,000,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

  c)

the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),



--------------------------------------------------------------------------------

  d)

the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
is a fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and

 

  e)

no fee or other compensation is being paid directly to the Administrative Agent
or any of its respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.

13.16.3.    The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender, or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 14.    BENEFIT OF AGREEMENT; ASSIGNMENTS

14.1.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Administrative Agent, Lenders, Secured Parties, and
their respective successors and assigns, except that (a) no Borrower shall have
the right to assign its rights or delegate its obligations under any Loan
Documents; and (b) any assignment by a Lender must be made in compliance with
Section 14.3. Administrative Agent may treat the Person which made any Loan as
the owner thereof for all purposes until such Person makes an assignment in
accordance with Section 14.3. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.

14.2.    Participations.

14.2.1.    Permitted Participants; Effect. Subject to Section 14.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Administrative Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Administrative Agent
and the other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Borrowers agree
otherwise in writing.



--------------------------------------------------------------------------------

14.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral.

14.2.3.    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (including principal and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.

14.2.4.    Benefit of Setoff. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 13.5 as if such Participant were a Lender.

14.3.    Assignments.

14.3.1.    Permitted Assignments. A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Administrative Agent in its discretion) and integral
multiples of $1,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender is at least $10,000,000
(unless otherwise agreed by Administrative Agent in its discretion); and (c) the
parties to each such assignment shall execute and deliver an Assignment to
Administrative Agent for acceptance and recording. Nothing herein shall limit
the right of a Lender to pledge or assign any rights under the Loan Documents to
secure obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
the Lender from its obligations hereunder nor substitute the pledge or assignee
for such Lender as a party hereto.

14.3.2.    Effect; Effective Date. Upon delivery to Administrative Agent of a
fully executed Assignment in the form of Exhibit A and a processing fee of
$3,500 (unless otherwise agreed or waived by Administrative Agent in its
discretion), the assignment shall become effective as specified in the notice,
if it complies with this Section 14.3. From such effective date, the Eligible
Assignee shall for all purposes be a Lender under the Loan Documents, and shall
have all rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, Administrative Agent and Borrowers shall make
appropriate arrangements for issuance of replacement and/or new notes, if
applicable. The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire satisfactory to Administrative
Agent.

14.3.3.    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.
Administrative Agent shall have no obligation to determine whether any assignee
is permitted under the Loan Documents. Assignment by



--------------------------------------------------------------------------------

a Defaulting Lender shall be effective only if there is concurrent satisfaction
of all outstanding obligations of the Defaulting Lender under the Loan Documents
in a manner satisfactory to Administrative Agent, including payment by the
Eligible Assignee or Defaulting Lender to Administrative Agent of an aggregate
amount sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Administrative Agent) to satisfy
all funding and payment liabilities of the Defaulting Lender. If assignment by a
Defaulting Lender occurs (by operation of law or otherwise) without compliance
with the foregoing sentence, the assignee shall be deemed a Defaulting Lender
for all purposes until compliance occurs.

14.3.4.    Register. Administrative Agent, acting as a non-fiduciary agent of
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans, principal
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Borrowers, Administrative Agent and
Lenders shall treat each Person recorded in such register as a Lender for all
purposes under the Loan Documents, notwithstanding any notice to the contrary.
Administrative Agent may choose to show only one Borrower as the borrower in the
register, without any effect on the liability of any Obligor with respect to the
Obligations. The register shall be available for inspection by Borrowers or any
Lender, from time to time upon reasonable notice.

14.4.    Replacement of Certain Lenders. If a Lender (a) within the last 120
days failed to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Required Lenders consented, (b) is a
Defaulting Lender, or (c) within the last 120 days gave a notice under
Section 3.5 or requested payment or compensation under Section 3.7 or 5.9 (and
has not designated a different Lending Office pursuant to Section 3.8), then
Administrative Agent or Borrower Agent may, upon 10 days’ notice to such Lender,
require it to assign its rights and obligations under the Loan Documents to
Eligible Assignee(s), pursuant to appropriate Assignment(s), within 20 days
after such notice. Administrative Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment if the Lender fails to execute
it. Such Lender shall be entitled to receive, in cash, concurrently with such
assignment, all amounts owed to it under the Loan Documents through the date of
assignment.

SECTION 15.    MISCELLANEOUS

15.1.    Consents, Amendments and Waivers.

15.1.1.    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of
Administrative Agent (with the consent of Required Lenders) and each Obligor
party to such Loan Document; provided, that

(a)    without the prior written consent of Administrative Agent, no
modification shall alter any provision in a Loan Document that relates to any
rights, duties or discretion of Administrative Agent;

(b)    without the prior written consent of each applicable Issuing Bank, no
modification shall alter Section 2.3 or any other provision in a Loan Document
that relates to Letters of Credit or any rights, duties or discretion of such
Issuing Bank;

(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Revolver Termination Date; or (iv) amend this clause (c);



--------------------------------------------------------------------------------

(d)    without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) waive the conditions precedent contained in
Section 6.1; (ii) alter Section 5.6.2, 7.1 (except to add Collateral), 13.5 or
15.1.1; (iii) change any provision of this Section 15.1.1(d) or the definition
of “Required Lenders”, or any other provision hereof specifying the number or
percentages of Lenders required to amend, waive or otherwise modify any rights
hereunder or any other Loan Document or make any determination or grant any
consent hereunder; (iv) amend the definition of Borrowing Base (or any defined
term used in such definition) if the effect of such amendment is to increase
borrowing availability; (v) increase the advance rates in the Borrowing Base or
modify this Agreement in any way that would have the effect of increasing the
advance rates in the Borrowing Base, in each case, beyond such advance rates in
effect on the Closing Date; (vi) release all or substantially all Collateral; or
(vii) except in connection with a merger, disposition or similar transaction
expressly permitted hereby, release any Obligor from liability for any
Obligations;

(e)    without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2;

(f)     if Real Estate secures any Obligations, no modifications or a Loan
Document shall add, increase, renew or extend any credit line hereunder until
the completion of flood diligence and documentation as required by the Flood
Disaster Protection Act or otherwise satisfactory to all Collateral Agent; and

(g)    without the prior written consent of Super Majority Lenders (except any
Defaulting Lender), no modification shall amend or modify (i) Section 10.3 or
waive any Default due to a failure to comply with Section 10.3, (ii) the
definition of Fixed Charge Coverage Ratio or Covenant Trigger Period (or any
component definitions of such terms) and (iii) Section 10.1.2(a) or (b) or waive
any Default due to a failure to comply with Section 10.1.2(a) or (b).

15.1.2.    Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Administrative Agent and/or Issuing Bank as among themselves but the
parties to such shall provide prompt written notice thereof to the Borrowers.
Only the consent of the parties to any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Administrative Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.

15.1.3.    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.2.    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON AND, IN ALL
CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE OR SOLE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to
a Loan Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim (a) that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result directly
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
(b) arises out of or is in connection with any claim, litigation, loss or
proceeding not involving an act or omission of any Borrower or any



--------------------------------------------------------------------------------

of its Affiliates and that is brought by an Indemnitee against another
Indemnitee (other than against any Agent in its capacity as such); and Claims
consisting of attorneys’ fees and expenses incurred by the Indemnitees will be
limited to the reasonable and documented fees, disbursements and other charges
of one firm of counsel to the Indemnitees taken as a whole and one firm of local
counsel to the Indemnitees taken as a whole in each appropriate jurisdiction
and, in the case of an actual or potential conflict of interest as determined by
the affected Indemnitee Party, one additional counsel to such affected
Indemnitee.

15.3.    Notices and Communications.

15.3.1.    Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to
Administrative Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1 shall be
effective until actually received by the individual to whose attention at
Administrative Agent such notice is required to be sent. Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.

15.3.2.    Communications. Electronic communications (including e-mail,
messaging and websites) may be used only in a manner acceptable to
Administrative Agent and only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents and
matters permitted under Section 4.1.4. Secured Parties make no assurance as to
the privacy or security of electronic communications. E-mail and voice mail
shall not be effective notices under the Loan Documents.

15.3.3.    Platform. Borrower Materials shall be delivered pursuant to
procedures approved by Administrative Agent, including electronic delivery (if
possible) upon request by Administrative Agent to an electronic system
maintained by Administrative Agent (“Platform”). Borrowers shall notify
Administrative Agent of each posting of Borrower Materials on the Platform and
the materials shall be deemed received by Administrative Agent only upon its
receipt of such notice. Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform.
The Platform is provided “as is” and “as available.” Administrative Agent does
not warrant the accuracy or completeness of any information on the Platform nor
the adequacy or functioning of the Platform, and expressly disclaims liability
for any errors or omissions in the Borrower Materials or any issues involving
the Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No
Agent Indemnitee shall have any liability to Borrowers, Secured Parties or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) relating to use by any Person of the
Platform, including any unintended recipient, nor for delivery of Borrower
Materials and other information via the Platform, internet, e-mail, or any other
electronic platform or messaging system.



--------------------------------------------------------------------------------

15.3.4.    Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

15.3.5.    Non-Conforming Communications. Administrative Agent and Lenders may
rely upon any communications purportedly given by or on behalf of any Borrower
even if they were not made in a manner specified herein, were incomplete or were
not confirmed, or if the terms thereof, as understood by the recipient, varied
from a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

15.4.    Performance of Borrowers’ Obligations. Administrative Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or, upon notice to Borrower Agent unless an Event of Default exists, do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Administrative Agent to (a) enforce any Loan Documents or collect
any Obligations; (b) protect, insure, maintain or realize upon any Collateral;
or (c) defend or maintain the validity or priority of Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All reasonable and documented payments, costs and expenses
(including Extraordinary Expenses) of Administrative Agent under this Section
shall be reimbursed to Administrative Agent by Borrowers, on demand, with
interest from the date incurred until paid in full, at the Default Rate
applicable to Base Rate Revolver Loans. Any payment made or action taken by
Administrative Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

15.5.    Credit Inquiries. Administrative Agent and Lenders may (but shall have
no obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.

15.6.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7.    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document (other than
the Intercreditor Agreement), the provision herein shall govern and control.

15.8.    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Administrative Agent has received counterparts bearing the
signatures of all parties hereto. Delivery of a signature page of any Loan
Document by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of such agreement. Any signature, contract
formation or record-keeping through electronic means shall have the same legal
validity and enforceability as manual or paper-based methods, to the fullest
extent permitted by Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any similar state law based on the Uniform Electronic
Transactions Act.



--------------------------------------------------------------------------------

15.9.    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter hereof and thereof.

15.10.    Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Administrative
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of Administrative
Agent, Lenders or any other Secured Party pursuant to the Loan Documents or
otherwise shall be deemed to constitute Administrative Agent and any Secured
Party to be a partnership, joint venture or similar arrangement, nor to
constitute control of any Obligor.

15.11.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any arranging or
other services by Administrative Agent, any Lender, any of their Affiliates or
any arranger are arm’s-length commercial transactions between Borrowers and
their Affiliates, on one hand, and Administrative Agent, any Lender, any of
their Affiliates or any arranger, on the other hand; (ii) Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate; and (iii) Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Administrative Agent, Lenders,
their Affiliates and any arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrowers, their Affiliates or any other Person, and has no obligation with
respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Administrative Agent, Lenders, their
Affiliates and any arranger may be engaged in a broad range of transactions that
involve interests that differ from those of Borrowers and their Affiliates, and
have no obligation to disclose any of such interests to Borrowers or their
Affiliates. To the fullest extent permitted by Applicable Law, each Borrower
hereby waives and releases any claims that it may have against Administrative
Agent, Lenders, their Affiliates and any arranger with respect to any breach of
agency or fiduciary duty in connection with any transaction contemplated by a
Loan Document. Each Borrower hereby agrees that it will not claim that
Administrative Agent, Lenders, their Affiliates or any arranger has rendered
advisory services of any nature or owes any agency or fiduciary or similar duty
to it in connection with any transaction contemplated by a Loan Document.

15.12.    Confidentiality. Each of Administrative Agent, Lenders and Issuing
Banks shall maintain the confidentiality of all Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, and to its and
their partners, directors, officers, employees, agents, advisors and
representatives (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; provided that unless specifically
prohibited by Applicable Law, each of Administrative Agent and each Lender shall
endeavor to notify the Borrowers (without any liability for a failure to so
notify the Borrower) of any request made to such Lender or Administrative Agent,
as applicable, by any governmental, regulatory or self-regulatory agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such Information prior to disclosure of such
Information; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Administrative Agent, any
Lender, any Issuing Bank or any of their Affiliates on a nonconfidential basis
from a source other than Borrowers; (h) on a confidential basis to a provider of
a Platform; or (i) with the



--------------------------------------------------------------------------------

consent of Borrower Agent. Notwithstanding the foregoing, Administrative Agent
and Lenders may publish or disseminate general information concerning this
credit facility for league table, tombstone and advertising purposes, and may
use Borrowers’ logos, trademarks or product photographs approved by Borrower
Agent in advertising materials; provided, however that such general information
does not include any Information required to be kept confidential pursuant to
this Section 15.12. As used herein, “Information” means information received
from an Obligor or Subsidiary relating to it or its business that is identified
as confidential when delivered. A Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises a degree of care similar to that accorded its own
confidential information. Each of Administrative Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information;
(ii) it has developed compliance procedures regarding the use of such
information; and (iii) it will handle the material non-public information in
accordance with Applicable Law.

15.13.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 5.13, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

15.14.    GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

15.15.    Consent to Forum; Bail-In of EEA Financial Institutions.

15.15.1.     Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

15.15.2.     Other Jurisdictions.    Nothing herein shall limit the right of
Administrative Agent or any Lender to bring proceedings against any Obligor in
any other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Administrative Agent of any judgment or order obtained
in any forum or jurisdiction.

15.15.3.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

15.16.    Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Administrative
Agent, each Issuing Bank and each Lender hereby also waives) in any proceeding
or dispute of any kind relating in any way to any Loan



--------------------------------------------------------------------------------

Documents, Obligations or Collateral; (b) presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Administrative Agent on which a
Borrower may in any way be liable, and hereby ratifies anything Administrative
Agent may do in this regard; (c) notice prior to taking possession or control of
any Collateral; (d) any bond or security that might be required by a court prior
to allowing Administrative Agent to exercise any rights or remedies; (e) the
benefit of all valuation, appraisement and exemption laws; (f) any claim against
any party hereto on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto (which Administrative Agent, each
Issuing Bank and each Lender hereby also waives); and (g) notice of acceptance
hereof. Each Borrower acknowledges that the foregoing waivers are a material
inducement to Administrative Agent, Issuing Bank and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Borrowers. Each Borrower has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

15.17.    PATRIOT Act Notice. Administrative Agent and Lenders hereby notify
Borrowers that pursuant to the Patriot Act, Administrative Agent and Lenders are
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Administrative Agent and Lenders to identify it in accordance with the
Patriot Act. Administrative Agent and Lenders will also require information
regarding each personal guarantor, if any, and may require information regarding
Borrowers’ management and owners, such as legal name, address, social security
number and date of birth. Borrowers shall, promptly upon request, provide all
documentation and other information as Administrative Agent, any Issuing Bank or
any Lender may request from time to time in order to comply with any obligations
under any “know your customer,” anti-money laundering or other requirements of
Applicable Law.

15.18.    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]